Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 1 of 140

EXHIBIT D
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 2 of 140

~ nat

SE DEPARTMENT OF HEALTH AND HUMAN SERVICES
%y, na

&

ot MEALIy |

 

Food and Drug Administration
Silver Spring MD 20993

IND 118814
STUDY MAY PROCEED

Constellation Pharmaceuticals
Attention: Michael R. Cooper, M.D.
Chief Medical Officer

215 First Street, Suite 200
Cambridge, MA 02142

Dear Dr. Cooper:

Please refer to your Investigational New Drug Application (IND) submitted under section 505(i)
of the Federal Food, Drug, and Cosmetic Act for CPI-0610.

We have completed our 30-day, safety review of your application and have concluded that you
may proceed with your proposed clinical investigation for treatment of hematologic
malignancies.

In addition, we have the following comments for your consideration:
Non-Clinical

Your IND included draft reports of nonclinical toxicology studies. We thus remind you that
quality assured final reports for your repeat dose studies in rats and dogs (Study #s 0610-
TOX-006 and 0610-TOX-007) should be available to us upon request before (October 04,
2013) which is 120 days from the date of our receipt of the IND. You should also submit to
us a description of any differences between the finalized study reports and the information
presented in the initial draft reports. Please refer to Guidance for Industry Q&A document
“Content and Format of Investigational New Drug Applications (IND’s) for Phase I Studies
of Drugs, Including Well-characterized, Therapeutic, Biotechnology-derived Products” for
further details.

Clinical Pharmacology

Regarding your first-in-human protocol:

1. Consider adding a food effect cohort to your proposed study or another early study to
obtain preliminary food effect data on the pharmacokinetics and safety of the drug to
guide dosing recommendations for the clinical safety and efficacy studies.

2. Consider adding Hour 12 and Hour 24 PK sampling times after last dose of your
proposed product in Cycle 1 to be sure that the terminal T1;2 may be reliably estimated.

Reference ID: 3333841
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 3 of 140

IND 118814

Page 2

During the development of CPI-0610, address the following:

 

1.

Characterize single and multiple dose pharmacokinetics, as well as dose proportionality
in humans.

Conduct population pharmacokinetic analysis to evaluate the effect of intrinsic and
extrinsic factors on the pharmacokinetics of CPI-0610 in humans.

As the development of your drug progresses, you should pool available clinical data and
conduct thorough dose-response and exposure-response analyses for safety and
effectiveness. Such analyses should be updated periodically using newly generated data.
This effort will be crucial for selecting optimal doses for registration studies. Refer to
Guidances for Industry Population Pharmacokinetics and Exposure-Response
Relationships — Study Design, Data Analysis, and Regulatory Applications for more
information.

 

Validate the analytical methods used to determine the concentrations of CPI-0610 (and its
metabolites). Refer to the Guidance for Industry Bioanalytical Method Validation.

 

Quantitate and characterize the mechanism(s) of potential drug-drug interactions to
determine the need for in vivo studies. This should include an evaluation of the in vitro
ability of CPI-0610 (and its metabolites) to act as substrates, inhibitors or inducers of
cytochrome P450 enzymes, conjugating enzymes and transporters. For an updated list of
potential metabolic pathways and transporters identified by the Agency please refer to the
newly released Drug Interaction Studies Draft Guidance for more information.

Identify the pathways by which CPI-0610 (and its metabolites) are eliminated and
excreted to determine the need for organ impairment trial(s). Please refer to the
Guidances for Industry Pharmacokinetics in Patients with Impaired Renal Function and
Pharmacokinetics in Patients with Impaired Hepatic Function for more information.

 

 

Evaluate QT/QTc interval prolongation potential of CPI-0610. In oncology, alternative
proposals to the “TQT” trial may be appropriate. Submit your overall QT risk evaluation
plan for FDA review. For more information, refer to the Guidance for Industry entitled
E14 Clinical Evaluation of QT/QTc Interval Prolongation.

 

As stated above, food-effect bioavailability studies should be conducted early in the drug
development to guide the decisions to administer the drug with or without food, and
select formulations for further development. Food-effect bioavailability information
should be available to design clinical safety and efficacy studies. Conduct a food effect
trial per Guidance for Industry Food-Effect Bioavailability and Fed Bioequivalence
Studies.

Determine bioavailability of CPI-0610 in humans per Guidance for Industry
Bioavailability and Bioequivalence Studies for Orally Administered Drug Products —
General Considerations.

Reference ID: 3333841
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 4 of 140

IND 118814
Page 3

As sponsor of this IND, you are responsible for compliance with the FDCA

(21 U.S.C. §§ 301 et. seq.) as well as the implementing regulations [Title 21 of the Code of
Federal Regulations (CFR)]. A searchable version of these regulations is available at
http://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm. Your responsibilities
include:

e Reporting any unexpected fatal or life-threatening suspected adverse reactions to this
Division no later than 7 calendar days after initial receipt of the information
[21 CFR 312.32(c)(2)].

If your IND is in eCTD format, submit 7-day reports electronically in eCTD format via the
FDA Electronic Submissions Gateway (ESG). To obtain an ESG account, see information
at the end of this letter.

If your IND is not in eCTD format:

e you should submit 7-day reports by a rapid means of communication, preferably by
facsimile or email. You should address each submission to the Regulatory Project Manager
and/or to the Chief, Project Management Staff;

e if you intend to submit 7-day reports by email, you should obtain a secure email account
with FDA (see information at the end of this letter);

e if you also send copies of these reports to your IND, the submission should have the
same date as your facsimile or email submission and be clearly marked as “Duplicate.”

e Reporting any (1) serious, unexpected suspected adverse reactions, (2) findings from other
clinical, animal, or in-vitro studies that suggest significant human risk, and (3) a clinically
important increase in the rate of a serious suspected adverse reaction to this Division and to
all investigators no later than 15 calendar days after determining that the information
qualifies for reporting [21 CFR 312.32(c)(1)]. If your IND is in eCTD format, submit 15-
day reports to FDA electronically in eCTD format. If your IND is not in eCTD format, you
may submit 15-day reports in paper format; and

e Submitting annual progress reports within 60 days of the anniversary of the date that the
IND went into effect (the date clinical studies were permitted to begin) [21 CFR 312.33].

SUBMISSION REQUIREMENTS

Cite the IND number listed above at the top of the first page of any communications concerning
this application. Each submission to this IND must be provided in triplicate (original plus two
copies). Please include three originals of all illustrations that do not reproduce well. Send all
submissions, electronic or paper, including those sent by overnight mail or courier, to the
following address:

Reference ID: 3333841
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 5 of 140

IND 118814
Page 4

Food and Drug Administration

Center for Drug Evaluation and Research
Division of Hematology Products
5901-B Ammendale Road

Beltsville, MD 20705-1266

All regulatory documents submitted in paper should be three-hole punched on the left side of the
page and bound. The left margin should be at least three-fourths of an inch to assure text is not
obscured in the fastened area. Standard paper size (8-1/2 by 11 inches) should be used; however,
it may occasionally be necessary to use individual pages larger than standard paper size.
Non-standard, large pages should be folded and mounted to allow the page to be opened for
review without disassembling the jacket and refolded without damage when the volume is
shelved. Shipping unbound documents may result in the loss of portions of the submission or an
unnecessary delay in processing which could have an adverse impact on the review of the
submission. For additional information, see

http://www .fda.gov/Drugs/DevelopmentA pprovalProcess/FormsSubmissionRequirements/Drug
MasterFilesDMFs/ucm073080.htm.

Secure email between CDER and sponsors is useful for informal communications when
confidential information may be included in the message (for example, trade secrets or patient
information). If you have not already established secure email with the FDA and would like to
set it up, send an email request to SecureEmail@fda.hhs.gov. Please note that secure email may
not be used for formal regulatory submissions to applications (except for 7-day safety reports for
INDs not in eCTD format).

 

The FDA Electronic Submissions Gateway (ESG) is the central transmission point for sending
information electronically to the FDA and enables the secure submission of regulatory
information for review. If your IND is in eCTD format, you should obtain an ESG account. For
additional information, see

http://www .fda.gov/ForIndustry/ElectronicSubmissionsGateway/.

 

If you have any questions, please contact me at (301) 796-8493.
Sincerely,
{See appended electronic signature page}
Patricia Garvey, R.Ph.
Senior Regulatory Project Manager
Division of Hematology Products

Office of Hematology and Oncology Products
Center for Drug Evaluation and Research

Reference ID: 3333841
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 6 of 140

 

This is a representation of an electronic record that was signed
electronically and this page is the manifestation of the electronic
signature.

 

/s/

 

PATRICIA N GARVEY
06/28/2013

Reference ID: 3333841
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 7 of 140

EXHIBIT E
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 8 of 140

Clinical Trial Protocol: 0610-03

Study Title: A Phase 1 Study of CPI-0610, a Small Molecule Inhibitor of BET
Proteins, in Patients with Previously Treated Multiple Myeloma

Study Number: 0610-03

Study Phase: 1

Product Name: CPI-0610

Indication: Multiple Myeloma

Study Sponsor: Constellation Pharmaceuticals
215 First Street, Suite 200
Cambridge, MA 02142

Medical Monitor: Michael R. Cooper, M.D.
Constellation Pharmaceuticals

Phone: 617-714-0573
Cell: 617-852-5344

 

 

 

 

 

Date
Original Protocol (Version 1): 13 September 2013
Amendment 1 (Version 2): 03 April 2014
Amendment 2 (Version 3): 22 September 2014
Amendment 3 (Version 4): 01 December 2015

 

Confidentiality Statement

 

This document is the proprietary and confidential property of Constellation Pharmaceuticals.

 

 

Constellation Pharmaceuticals, Inc. Confidential
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 9 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

PRINCIPAL INVESTIGATOR SIGNATURE

I have read the attached Protocol 0610-03 entitled “A Phase 1 Study of CPI-0610, a Small
Molecule Inhibitor of BET Proteins, in Patients with Previously Treated Multiple Myeloma,”
dated 01 December 2015. I agree to abide by all provisions set forth herein. I agree to comply
with the International Conference on Harmonization Tripartite Guidelines on Good Clinical
Practice, effective in the United States from 9 May 1997, and applicable United States Food and
Drug Administration regulations set forth in 21 CFR §50, 54, 56, and 312. I agree to ensure that
the confidential information contained in this document will not be used for any purpose other
than the evaluation and conduct of this clinical investigation without the prior written consent of
Constellation Pharmaceuticals.

 

Principal Investigator Printed Name Principal Investigator Signature Date

 

Investigational Site or Name of Institution and Location

Michael Cooper, MD WN. lind, i Snln Of New. whe, eg

Medical Monitor Printed Name Medical Monitor Sightture Date

 

Constellation Pharmaceuticals, Inc. Confidential 2
Case 2:17-cv-00109-JJT

CPI-0610
Clinical Trial Protocol: 0610-03

Document 55-1 Filed 11/19/18 Page 10 of 140

Version 4, 01 December 2015

 

SYNOPSIS

Sponsor:
Constellation Pharmaceuticals

Study Title:

A Phase | Study of CPI-0610, a Small Molecule Inhibitor of BET Proteins, in Patients with Previously

Treated Multiple Myeloma

Study Number: 0610-03

Study Phase: 1

Investigational Product; Dose; and Mode of Administration:

CPI-0610; starting dose 6 mg orally (PO) once daily (QD); patients will take CPI-0610 daily for
14 consecutive days followed by a 7-day break (1 cycle = 21 days)

Comparator; Dose; and Mode of Administration:
Not applicable

Primary Objective:

Primary Endpoint:

 

To determine the maximum tolerated dose (MTD) of
CPI-0610 and characterize its dose-limiting
toxicities (DLTs) when given orally once daily for
14 consecutive days and followed by a 7-day break.

The frequency of dose-limiting toxicities (DLTs)
associated with CPI-0610 administration during the
first cycle (first 21 days) of treatment

 

Secondary Objectives:

Secondary Endpoints:

 

To characterize the safety and tolerability of CPI-
0610

Adverse events (AEs) and serious adverse events
(SAEs); changes in hematology and clinical
chemistry values; changes in the physical
examination, vital signs, electrocardiogram (ECG),
echocardiogram (ECHO), and ECOG performance
status

 

To characterize the pharmacokinetics of CPI-0610
and profile its potential metabolites

AUC, AUC (20), AUC iu,88, Tinax» Crnaxs Crough>
Tin, Va/F, CL/F

 

To characterize the pharmacodynamic effects of
CPI-0610 in patients’ malignant plasma cells by
assessing the following:

o changes in the expression of MYC and other
genes whose expression may be altered by BET
inhibition

o changes in cellular proliferation and in the extent
of apoptosis

 

Post-treatment changes from baseline in the
expression of mRNA or protein produced by genes
in malignant plasma cells whose expression may be
altered by BET inhibition

Post-treatment changes from baseline in the
expression of markers of cellular proliferation (e.g.,
Ki67) and apoptosis (e.g., cleaved caspase 3) in
malignant plasma cells

 

 

Constellation Pharmaceuticals, Inc.

Confidential 3
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 11 of 140

 

 

CPI-0610

Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
To characterize the pharmacodynamic effects of Post-treatment changes from baseline in levels of

CP1-0610 in peripheral blood mononuclear cells selected mRNAs that are expressed in PBMCs and

(PBMCs) by measuring changes in the expression of | sensitive to BET inhibition
a set of genes that are sensitive to BET inhibition

 

 

 

To characterize any anti-myeloma activity Tumor response, as assessed by the investigator

associated with CPI-0610 treatment using the International Myeloma Working Group
(IMWG) Uniform Response Criteria for Multiple
Myeloma

Study Population:

Patients with multiple myeloma that has progressed following standard treatment, and for whom further
effective standard treatment is not available, will be enrolled in this study. Previous treatment should have
included an immunomodulatory agent (e.g., thalidomide, lenalidomide) and a proteasome inhibitor (e.g.,
bortezomib, carfilzomib) unless the patient declines or is considered by the investigator to not be a candidate
for one or both of these standard therapies. Eligible patients must have measurable disease, as defined in the
study’s inclusion criteria.

The study plans for the enrollment of approximately 36 patients, with 24 patients in the dose escalation part
of the study and 12 in the dose expansion part of the study. However, more patients may be required to meet
the study’s primary objective.

Study Design:
This is a Phase 1, multi-center, open-label, dose escalation study of CPI-0610.

CPI-0610 will be given once daily for 14 consecutive days followed by a 7-day break (1 cycle = 21 days),
with cycles of treatment repeated as long as CPI-0610 is well tolerated and there is no evidence of disease
progression. The CP1-0610 starting dose will be 6 mg PO daily. However, if sufficient data is available
from preceding trials of CPI-0610 in patients with lymphoma or in patients with acute leukemia or
myelodysplastic syndrome, that data may be used to support a higher starting dose for this trial.

Increasing doses of CPI-0610 will be evaluated in successive cohorts of 3-6 patients until the MTD is
determined. Dose escalation decisions and determination of the MTD will be guided by a standard “3+3”
rule-based algorithm. The MTD is the highest dose that causes DLT in less than 2 of 6 patients. Following
three initial dose doublings, the maximal allowable increase in dose from one cohort of patients to the next
will be defined by the modified Fibonacci series.

Following determination of the MTD a dose expansion part of the study will open, in which an additional 12
patients will be treated at the MTD. The primary purpose of the dose expansion part of the study is to
confirm the safety and tolerability of the MTD before it is recommended for use in subsequent clinical trials.

Although CP1-0610 will be given initially as a once daily dose, this study makes provision for its
administration twice daily, if doing so is suggested by evaluation of CPI-0610’s PK, safety, or
pharmacodynamic data. This study also provides the option of evaluating a less dose-intensive CP1-0610
dosing regimen (e.g., 7 days of dosing followed by a 7-day treatment break) if it is found that dosing for 14
days is not tolerated. In any case, only one schedule of CPI-0610 administration, and only one daily dosing
frequency, will be evaluated during the dose expansion part of the study.

Study Duration:

Patients may continue treatment with CPI-0610 until disease progression or unacceptable toxicity occurs.
Patients will be discontinued from the study if they withdraw consent, cannot comply with the schedule of
treatment and evaluations in the study, or if the investigator judges that further therapy is no longer in the
patient’s best interest.

 

Constellation Pharmaceuticals, Inc. Confidential 4
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 12 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Safety Assessments:

Safety will be assessed through monitoring of AEs, SAEs, clinical laboratory tests, vital signs, physical
examinations, ECGs, ECHOs, ECOG performance status, and the use of concomitant medications.

Pharmacokinetic Assessments:

During the first cycle of treatment serial blood samples for the measurement of circulating concentrations of
CPI-0610 and for profiling its metabolites will be collected (1) over the 24 hours following the first dose; (2)
before dosing on Day 8; (3) over the 24 hours following the last dose; and (4) on selected days during the
break from dosing between the first and second cycles of treatment. This sampling strategy is designed to
characterize CPI-0610°s pharmacokinetics after the first dose as well as at steady-state, and will facilitate the
estimation of CPI-0610’s elimination half-life. One additional blood sample for measurement of the
circulating concentration of CPI-0610 and for metabolite profiling will be collected between Days 8 and 13
of the first cycle of treatment, coinciding with the performance of a bone marrow biopsy and aspirate
obtained for pharmacodynamic and pharmacogenetic assessments.

A peripheral blood sample will be obtained for the isolation of DNA from circulating leukocytes, in order to
potentially conduct genotyping for polymorphisms in drug-metabolizing enzymes that could affect the
pharmacokinetics of CP1-0610.

Pharmacodynamic Biomarker Assessments:

Prior to starting therapy with CPI-0610 and during the first cycle of treatment samples of whole blood will
be collected at selected PK sampling time points and assessed for changes in the expression of
approximately 7 genes in peripheral blood mononuclear cells (PMBCs) that are sensitive to BET protein
bromodomain inhibition. Gene expression in PBMCs will be assessed by qPCR.

Changes in the expression of genes sensitive to BET protein bromodomain inhibition in malignant plasma
cells will rely on immuno-histochemical (IHC) assessments of selected proteins and on in situ hybridization
(ISH) assessments of selected mRNAs in bone marrow biopsies. Examples of genes known to be sensitive
to BET protein bromodomain inhibition include MYC and HEXIMI. In addition, IHC will be used to
evaluate changes in markers of cellular proliferation and apoptosis (e.g., Ki67 and cleaved caspase 3,
respectively) in malignant plasma cells. Comparisons of protein and mRNA expression in malignant plasma
cells will be made between the bone marrow biopsy obtained during the first cycle of treatment (Days 8-13)
and the biopsy obtained before starting treatment with CP1-0610.

Predictive Biomarker Assessments:

Malignant plasma cells will be isolated from the bone marrow aspirate obtained as part of the pretreatment
evaluation of the patient’s disease and from the aspirate obtained between Day 8 and 13 of the first cycle of
treatment. CD138+ cells will be isolated from marrow leukocytes using an anti-CD138 antibody coupled to
magnetic particles, and DNA and RNA will be extracted from aliquots of the CD138+ cells. DNA analysis
will focus on identifying MYC rearrangements by custom capture array/NextGen sequencing. Gene
expression profiling will be conducted by RNA Seq. These analyses may provide initial hypotheses
regarding MYC rearrangements or patterns of gene expression associated with myeloma sensitivity to BET
bromodomain inhibition. Cytospin preparations may also be generated from aliquots of the bone marrow
sample, in order to identify cytogenetic abnormalities (detectable by fluorescent in situ hybridization or
FISH) that may be associated with myeloma sensitivity to BET bromodomain inhibition.

Efficacy Assessments:

Patients will have the extent of their myeloma assessed at baseline and then after the completion of each
cycle of CPI-0610 treatment. Assessments will rely primarily on serial measurements of serum and urine
paraprotein concentrations, with bone marrow aspiration and biopsy and radiographic imaging studies
performed only when required for confirmation of disease response or progression. Disease response will be
categorized by the investigator using the IMWG Uniform Response Criteria for Multiple Myeloma.

 

Constellation Pharmaceuticals, Inc. Confidential 5
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 13 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Statistical Methods:

The statistical methods employed in this protocol will be primarily descriptive. Determination of the MTD
of CPI-0610 will be achieved using a standard deterministic algorithm, typically referred to as the “3+3
design”, in conjunction with a modified Fibonacci dose escalation scheme. Statistical hypothesis testing is
neither intended nor appropriate due to the small sample size of the study.

 

Constellation Pharmaceuticals, Inc. Confidential 6
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 14 of 140

 

CPJ-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
TABLE OF CONTENTS
PRINCIPAL INVESTIGATOR SIGNATURE... cee eesccsseeesceeeeeeecereeeeeseaeenseenesnersnsennteseesaees 2
SYNOPSIS .o..eccccccecececccsccsscescecessecsseseneesseescensecseessaeeceenaeeceessecsscecseesseeseeesecenseeseesseserenseenssesnersatens 3
TABLE OF CONTENTS. .......cceccccessseecesececeeceeccseessesecenscseeeesecseeerecsesseeceeecseesenseseenesnseseseeenees 7
LIST OF INTEXT TABLES 000... ceceescceneesccseecececececsecesecensceseeseeereeseseeseeesrserereresnsesseseageneeees 11
LIST OF INTEXT FIGURES ......cccscessessssesessesssnsescecesseecenseceseesceaseceacssesscnseeesnsesseeseseeseeseeneenes 12
LIST OF ABBREVIATIONS .........cccccscecceseeeneeeecneeseeeceaeescnaressessessevsecesessesscsnsseseaessenteseeeseenees 13
1 INTRODUCTION ...0...cecccecceeseesescnceesececcesseceessecsesseceseecescrscerseseseesasesnesseerasensentesseeesneenes 16
1.1 BET proteins in OnCOlOgY «00... ceeceseeeeeeceeeseeeeeceseeseassseeeecseneessssesesesaeseesesessesenentens 16
1.1.1 TntroductiOn..........ccccccesseesscceeecescecsecessccesseevsncecseeecseceecessqecsseeessenseeeenserenees 16
1.1.2 BET protein regulation of gene transcription ............ceeeeeseerereeeereetennenees 16
1.1.3 BET proteins in oncology: midline carcinoma ...........eeeeeseeeeseeeseneeeeeeenes 17
1.1.4 BET proteins in oncology: hematologic malignancies ...........::seseseesereseees 17
1.1.5 BET proteins in oncology: the central role Of MYC .........csceseceseeereeeeeeeenes 18
1.1.6 Role of MYC in normal tissues 20.0.0... ee cescceeseeeeseeeseeeeeesennserseenneesenseseatens 18
1.1.7 SUMIMATY ........ se eescescceeeceeceneesnee cnsseccesecesseneccsseesseeessersesererraesnestenseenseeraeeensents 19
1.2 CPT-O610 ooo cece ccc cesccesesereesceessecneececeenecsceenecseeeseecsesesecesaeerseceeessereeessseeessaeerenesstens 19
1.2.1 DeSCTIPtiON 00.0... eceseeeecesceceseceeseesesseseesessesecsecaeesessasseseesenassesseatenserensensentes 19
1.2.2 Nonclinical information ............cccecscesecseeseeeeceeesceeeneceseresensecsersaceneesenersaes 20
1.3 Study rationale 00.0... eececcessesssceseesccesecenscssceeseseesneessrensesenseessesseessensessrenneneesenseees 25
2 STUDY OBJECTIVES AND ENDPOINTS ....000... ce ccesccsccesseeseecereceecesseseersnsnessesenseseneees 27
3 STUDY DESIGN (000... ccceccccecccesecsseesseeceennecseeseeseecsscceecaressessaeeseesneeseecenesssessesstensesnesseesenees 29
3.1 Overview of study design ..........scesessccseceecensecseeneeessecseeesseenserseecesessesssensesrersneenees 29
3.2 Number of patients... cece ceeeecsececeececeseesecreesensesesceseeeeecseesesnessessseneseneeeeegs 32
4 STUDY POPULATION ........cceccccccccesceeeeceeeeceeereveecsecsecsecrsecseessseeeeesensesseneseenesserneenseeseesees 33
4.1 Inclusion Criteria ...........cccceseceseesceseeesceessesseceecseeseccnevesees ceeeessessesseerseseeeeeeseeeneeeaees 33
4.2 —-_ Exclusion Criteria ..........cecceeeesceseeeeeeeceeseceneoscersesescessceseeesrecessessesaesnnesseeeesneeeeseenges 34
5 STUDY TREATMENT .....0....ccccccsccssssesceeesecseecseesseeseeessessecnaeeeecesseseeersesseeneensessessneereens 36
5.1 Study Grug......... ee eecessescceeesceecsceeesevecseseeceessessesecseseessenecsesseesesrescesseseseesenesesseeneeeey 36
5.1.1 Study drug administration... ees scceeeeeeersessesseeeeceseeeesaeesessenseneenseensenees 37
5.1.2 Packaging and labeling 00... eieececceeeceeeeeneeneensesnesacenessessessennenneeeneaneess 38
5.1.3 How supplied ..........ceececcceecseneceseneeseseceeeeeseseeseeneesecsesseseeneneeseseererssssessesgenees 39
5.1.4 Storage, handling, and accountability ...........ccceccceeseeseereeneeneenesseeseeneeneeees 39
5.2 —_ Patient numbering .00.. eee eeceeeeeeeceseeescesceeseernseseceseseesensesueesesenessesneeesseneeeseeenes 40
5.3 Treatment assignment ..0.........cceeeeceeeceecscorececesersceensessecesesseseeensseeeressesssnnesenesneaes 40
5.4 Treatment blinding... eee eeeeeeeceeeeeneeeneeeeecesseeesneceseseeesseessesenseseseesseseeseseeeens 40
5.5 Dose escalation 2... cceeseessesseesscececeseessecseesscessecseeesscesecestseneeessenserseeerensenteeeseenss 40
5.5.1 Starting dose for CPI-0610 oo... ee ecssesseeeeeeseeseesseneesenesessenesneseenessessennenss 40

 

Constellation Pharmaceuticals, Inc. Confidential 7
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 15 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
5.5.2 Dose escalation guidelines... eee eeeeseeeereecsserecensersreesscesasesnsessesesnnesengees 41
5.5.3 Provisional dose levels...........:.csccssecessecceseeeesee cesses cesseeseeenecesscesneessseessnerennees 44
5.5.4 Definitions of dose-limiting toXICity 1.0... sees ecesseesceeeesereeceeeesesneeesneesees 45
5.5.5 DOSE EXPANSION ......... ce seeeeeeecesseceneeseeseecseesecesseessserersessestecssensssesecseseseseeeente® 47
5.6 Criteria for continuing treatment ....... eee ceeeeeeeeeeeenereeeeeseensenseeseseneeneesenersetes 47
5.6.1 Criteria for continuing CPI-0610 during a cycle of treatment................06 47
5.6.2 Criteria for beginning a new cycle of treatment .......... cece eeeeeseneeeneeeees 48
5.7 Dose modification guidelines 0.0... eeeeeercesseeecsseeecessesnsensesenseneensennesseeneereees 49
5.7.1 Dose reduction .........ccesssessescesececseceeeeceeeecnevscecseeesssesseeecseeeesenesenereaterneesstes 49
5.7.2 Intra-patient dose escalation... ccecesceeseeeeneereeeeeseesesseseessensensennerseeenees 49
5.8 Management of DLTs and other adverse evemts..............:ccscsssereeseeeeseeesennenneeeneerees 50
5.8.1 Assessment of potential cardiac toxicity... ss cceceseesersessereesessennessennserseees 50
5.8.2 Follow-up for dose-limiting toxicities 00.0... eeceeceeeeserseseeseesessesseeeeeeneneees 50
5.8.3 Management of nausea and/or VOMITING... ee eeeeeeeeeeeeseeeeneeeseeneereees 52
5.8.4 Management of diarrhea .0....... eee eeeceeececensersereeeeaseeessenseneenseneenessesenesseesers 52
5.9 Concomitant Medications... ..ceeeeeceeeecereeseecesseeeseeereeeceseesssecseecseeesreeereseneneesseess 52
5.9.1 Anti-neoplastic therapy... ceeeeecreerseseeeseseesseeenrensensesenseneesseeeessenseessesee? 52
5.9.2 Guidelines regarding potential drug-drug interactions with concomitant
MEGICATIONS .......eeccccceesecentcecesnceesesececseececsoceeveseceessrenserorseseseeceseecennesennenarerens 53
5.10 Withdrawal of patients from drug treatment... eee eeeceeeeeeereerenseseeseeeeneenenes 53
5.11 Withdrawal of patients from Study ..0.... cece eeceeeceeeserseeseereesneereeseeseeeneeseeenes 54
6 STUDY CONDUCT 00... ecccecccccecssceneeeeeenceenecseceneecaececeeneceseceeesssesseennesnsensesneenesersesneereees 55
6.1 Arrangements for recruitment of patients .............ceeserssereeneeseseesnenseneenneneeereeenees 55
6.2 Schedule of event ...........ecescecssceceeceseesecerecsssensecececsscenrscseeenseeserensersenesesesessensenens 55
6.3 Study procedures.........-cssscsecscesesseccescescsseseeseseenseneessnsesesssesssnsessssesenesnessengeneenesesenes 60
6.3.1 Informed CONSE ...........cccecessecesceessecsececreceesnscceceseceersscesecssserereeeesenreeseatees 60
6.3.2 Cimic Visits 0.00.0... ccccececscesceseseessseesseessececsceesnacessceccnnecsssseesesseseeesrecesnneeses 60
6.3.3 Inclusion and exclusion Criteria .......... eee eeeeeeeeceeeeeeeseeesseesseesasenseesereeseneeees 60
6.3.4 Demographics ............escecceeseseccoesseseescnseseeceeseseeasensessessssesersesnsneaseneneenensenees 60
6.3.5 Medical history ............:ccccescesceseeceeeceecereesevsceseeesereceeseeseesessesrsssenseseenereneennens 60
6.3.6 CPI-0610 administration ............ceeeeecceesesesseesneceesneesssesseeesseesscrseeeseessenateses 61
6.3.7 Safety aSseSSMent ............seseecesecseeeseeseeesecesseeeseenesessersseensessessesseenssssserssenes 61
6.3.8 Efficacy Measurement ............ cc sseesseeeeesceeseeeseecsceseaeessesseereesseensensesesennsessneass 64
6.3.9 Pharmacokinetic measurement ...............:ceesecssseeesscerereesecereceneeenseeeaecereasens 65
6.3.10 Pharmacodynamic biomarker measurement ..............ceeeeeeeseereeseeeteeesnessees 67
6.3.11 Predictive biomarker sample collection... eeeeeseseeeeeeeereeeeeeeseeerneees 69
6.3.12 Patient contact 0... cceesseeesseceseerreeeersecsscecesscensceneeseasenseensssnneesraseennees 69
6.4 —_ Study compliance... ee eeeeseeseeseeesesseeseereseecneensessessessesesennessessessesssrsseneesesserseeas® 69

 

Constellation Pharmaceuticals, Inc. Confidential 8
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 16 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
6.5 —_ Post end-of= study... eeeeeeececeneeseeseceneeeesserseesesescseeenessasensensenseneersssessennesaeersessees 70
7 STUDY ENDPOINTS ...00...cccccccesseeesseeeeeeneecseceeeeerecseseneccssersseececesneceeesneesresasensesseseeeengsenes 71
7.1 Safety oo... .cecccecccscececeeeceeeecseescccscescseeecesessesesseseeeceseeseeesssesessesssssersnsesseseseenereeeeeeeat® 71
7.1.1 Adverse CVCNtS .......:ceccesseessescesseesseesseeeceseeceersceessecesseseseeessenseenteenteteenseenees 71
7.1.2 Vital SIQDS 00... eeeceeeeeeeereeneerecnseescnseescessessessseseensecnsessssseseenseseseenseosesseressae® 71
743 Physical examination and patient wWeight............ccsccseesereesesseeseneeeeeneeeteeeees 71
7.1.4 Clinical laboratory evaluations .......0... eee eseeneeesesseceeereesessseseneeseeereneeennenseas 71
7.2 Efficacy measurement 0.0.0... .scesesscssseesccsseceecensessseeneeenseseneessesssessecsesncensecseeesreenges 71
7.2.1 Myeloma response Criteria........... sc ceeesseseeeesesseeseneerseseeesseenssneenseeseeseneeneess 71
7.3 Pharmacokinetic measurement .............eseesseceseeeeseeeeseeeessceeseeesseessecensereneeeseserseeees 74
7.4 Pharmacodynamic biomarker assessment ...........::c:cccssesesseetesseesenneeeeeeneesereneeeneees 74
75 Predictive biomarker aSSeSSMeits..............2.:ccccsseneveeseeeconseeteceseeeenneseneeeeensseesenseseses 74
8 STATISTICAL AND QUANTITATIVE ANALYSES 00... cecseceereesereneeneeneesseeernentees 76
8.1 Statistical methods 0.0.0... .ccsccsssecssccenecessceessecssecesssccssacceaceecsseesseeseeeesecsessesssessneeras 76
8.1.1 Determination of sample S1Z€............... ce eeeeesssceseeceseeesneessesensesreesersensneseeness 76
8.1.2 Randomization and stratification ............. ce esceeeeeeeeceeorseeeeseeeseseceeseesesseaeesenees 76
8.1.3 Populations for analysis ..0.........csesseseescsseseeseeececeaeseeseesesesnseteseeseeeensssesnenees 76
8.1.4 Procedures for handling missing, unused, and spurious data ...............+ 77
8.1.5 General methodology... ..seeseeseeeeeseeenseeeeenees eeceessesseesseserseeaeeneeeseceseeses® 78
8.1.6 Baseline COMPpPAariSONS............eccesecesseseesseeseeeeeesseessnersseseeeeeeseceessseeceesereeneres 78
8.1.7 Efficacy analysis ..........:csccsseeseccsscessesecesscessececeseeenseersersesanesssenseresneeeeserserets 78
8.1.8 Pharmacokinetic analysis...........csccsesececscesecesceeseeersceseceseessesseesessnessensaeessenss 78
8.1.9 Pharmacodynamic analysis... csseeeesescesessessterseeneenesseesenseeessesesneseeens 78
8.1.10 Predictive biomarker analysis... eee eee eececeeseeeeeeeeseeesseesssesseeseneeesneeses 78
S.L.11 Safety analysis 0... ee eeesceceecerecseescssessessseneensecassseseesecssessenssresesessersseas® 79
8.1.12 — Interim analysis.......ccccssccssessessssesssseseesessesesseseeseesesecsesessecseeecereerenneneeseneesees 79
9 ADVERSE EVENTS 7.......cccccccsccessecsscseeeseesecenceeeereceseesseeensesssessceesecesecersesseneennesnsseneeseeestens 80
9.1 Definitions... cecceececsseecsceseesceececnecscecnseccceecacersecsssesssecsseesscseeeseenesneersesneeseteenees 80
9.1.1 Adverse event definition ..........ceesceneesseeseeeeneeseeesseeseeerecsscseeeneenneeeernseneens 80
9.1.2 Serious adverse event definition... eee eseeeeeeeeecoseeeseeeeeerececenseeeesaeeeneeenes 80
9.2 Procedures for recording and reporting adverse events and SAES............::ssese 81
9.3. Monitoring of adverse events and period of ObServatiOn...........ssesceeeseersereeneenees 82
94 Procedures for reporting drug exposure during pregnancy and birth events......... 82
10 ADMINISTRATIVE REQUIREMENTS ........ececccessesseceecescereeseneeenerseesasensenseseesseesneeanes 33
10.1 Good Clinical Practice ......... ccc ceeeeeeceseeeeeneeereeesseessensserseeessessserssenereseeseeeteneneeneees 83
10.2 Data Quality ASSUrance .00....... ee eeeeeseesreeceeeereneecseeeseeenessneersesseensessecsessneenseeteeeerees 83
10.3 Electronic case report form completion... ee ecceeessereeeneeneereeseneeseeseeesesnesseees 83
10.4 Study MoOmitoring .0..... eee eee ceeeeseceeeeecereeseeeeeeessesnecenseessesaeeeseensesasensenseseesesenesoreesags 84

 

Constellation Pharmaceuticals, Inc. Confidential 9
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 17 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
10.5 Ethical considerations ..........:.:cccccccscceeceeseeescsceecescecececeneececsnaeeoeresevsneeorseevernecevorsneees 84
10.6 Patient information and informed CONSENt.............eeccceeeeeeeeeeereveveneeeeseeeerneeecersseees 84
10.7 Patient confidentiality 0.0... eee ceeeeeseeccreceseeeessseseeccsseeesseeeseesseseeeesseeereneesaes 85
10.8 Investigator compliance... ceeeeseeseeseeesecsseereersceneeesseeeneesseeseerarsrsesssenseseeesaees 85
10.9  Onesite AUdits .0..... ee eeeseeescceseeesneecneecesscesseeesseseseeeeceseecesssecssseressessserseeseteenaseenes 85
10.10 Investigator and site responsibility for drug accountability... eseeeseseeeeeeees 85
10.11 Closure of the Study ..0.... ce eecceeeecesececeeersececsseeesaceeseecesnesesseeceseececenseressenaseesnaesenes 86
10.12 Record retention .............cesesstecessenseeccevenseceesesceceeecesevstecccecersessersesessereeserrsseseeeenes 86
11 USE OF INFORMATION .......o ce ecccecccsecsneesssnecseceeseecnseecnseeesseeesseeecsueessecsssesesesseeesanenseess 87
12 REFERENCES .00...cccccceecccccsscceescessceccsseesecsersecsensesnecesssesaeecsseecsaeeecsseesssecnseceegeessessesessereeeees 88
13 APPENDICES 0.000... .cecccccscesseccesscsescecseensncecnsseceesoreesscncessvcneerssacecsseeeeserscevrecoeseseossaeeerseneees 90
APPENDIX 1: INHIBITORS OR INDUCERS OF CYP3A4/5_oo cee eeceeereeneceneceeereeneeonees 91
APPENDIX 2: DRUGS THAT PROLONG THE QT INTERVAL ...... eee ceeceeeeeseeerseeeneees 99
APPENDIX 3: STANDARD “3 + 3” PHASE ISTUDY DESIGN: DOSE ESCALATION
RULES AND OPERATING CHARACTERITICS 000... ccecesscceensecnecererrseeeseeeseeeeeeeess 107
APPENDIX 4: SUMMARY OF PROTOCOL CHANGES ...... cee ceeecceeseeerereseeenseeseeeeeereess 108

 

Constellation Pharmaceuticals, Inc. Confidential

10
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 18 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

LIST OF INTEXT TABLES

Table 1-1 | Mean (+ SD) Pharmacokinetic Parameters of CPI-0610 Dosage Forms in
Male Beagle Dogs Following 2.5 mg/kg Oral Administration after

Famotidine or Feeding Pretreatment or No Pretreatment ...............es eee 22
Table 2-1 Study Objectives and Endpoints 200... eee cece ceeeeseceneeneeneennesneesseeessensees 27
Table 5-1 Composition of CPI-0610 capsules... ..ccecesccesecseseeteensesesseneeneeseeneeernesees 36
Table 5-2. Composition of CPI-0610 Tablets... ecceescececeereesseeeessensenseneenesenseenes 36
Table 5-3 = Provisional dose levels ...............eeeecesceeeescerseeeeseeesesseereeneesessseneneeneensecneeenens 45
Table 5-4 Definitions of dose-limiting toxicities... eee ceeeeeeseeeeereeseeeeeeeeeeessesnees 46
Table 5-5 Follow-up evaluations for dose-limiting toxicities «0.0.0.0... eeceeeneeeceteeeees 51

Table 6-1 | Schedule of events: 14 days of daily dosing, 7-day break (21-day cycle) ...56
Table 6-2. Schedule of events for alternative dosing regimen: 7 days of daily dosing, 7-

day break (14-day cycle) 0... eeeecesccesseeseeeeecsseessssennesserseenesenesnsenesesaneneeeey 58
Table 6-3 Pharmacokinetic sampling schedule: 14 days of dosing, 7-day break......... 66
Table 6-4 Pharmacokinetic sampling schedule: 7 days of dosing, 7-day break........... 66

Table 6-5 — Peripheral blood PD sampling schedule: 14 days of dosing, 7-day break ...67
Table 6-6 Peripheral blood PD sampling schedule: 7 days of dosing, 7-day break .....68
Table 7-1 | IMWG uniform response criteria by response subcategory for multiple

myeloma” vosaeeeessnatessansecenseecussescensncecsnceeesscesecseacecsessceressneeessssssseseseeesenaaesesses 72
Table 7-2. IMWG uniform response criteria by response subcategory for multiple

myeloma (additional response criteria and updates)" seceeseesevsnecsscerseeseseeeens 73
Table 9-1 SAE reporting contact information 0.0.0.0... eee eeeesesseeeeneeneennerneeseeenerenseees 81
Table 9-2 Severity Criteria .........eeeeeeeesseceseeeseeseseecseessseeesneecessesssesenscsaeesseesrnesenaeeengees 82

 

Constellation Pharmaceuticals, Inc. Confidential 11
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 19 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
LIST OF INTEXT FIGURES

Figure 3-1 Study Design Schematic... ce eeesesseseeeereneeeneeseeseesssaecsensensesseseeessenses 30

 

Constellation Pharmaceuticals, Inc. Confidential 12
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 20 of 140

CPI-0610
Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIST OF ABBREVIATIONS

Abbreviation Definition

ALT (SGOT) alanine aminotransferase

AML acute myelogenous leukemia

ANC absolute neutrophil count

ASO-PCR allele-specific oligonucleotide polymerase chain reaction
AST (SGOT) aspartate aminotransferase

AUC area under the curve

BET bromodomain and extra-terminal

BID twice daily

BUN blood urea nitrogen

CBC complete blood count

ChIP chromatin immunoprecipitation

CL clearance

Cinax maximum concentration

CMP comprehensive metabolic panel

CR complete response

CrCl creatinine clearance

CRO contract research organization

CT computed tomography

CTCAE Common Toxicity Criteria for Adverse Events
cTn cardiac troponin

CYP cytochrome P450

DLT dose-limiting toxicity

DNA deoxyribonucleic acid

ECs 50% effective concentration

ECG electrocardiogram

ECHO echocardiogram

ECOG Eastern Cooperative Oncology Group

eCRCL estimated creatinine clearance (by the Cockcroft-Gault formula)
eCRF electronic case report form

EDC electronic data capture

EMBT European Group for Blood and Marrow Transplantation
EOS End of Study (visit)

EOT End of Treatment (visit)

 

 

 

Constellation Pharmaceuticals, Inc.

Confidential

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 21 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FDA Food and Drug Administration

FISH fluorescent in situ hybridization

FLC free light chain

GCP Good Clinical Practice

GI gastrointestinal

Gho concentration producing 50% inhibition of growth
GLP Good Laboratory Practice

HDPE high density polyethylene

HIV human immunodeficiency virus

HNSTD highest non-severely toxic dose

HPMC hydroxypropyl methyl cellulose

HSC hematopoietic stem cells

ICso 50% inhibitory concentration

ICH International Conference on Harmonization
IFE immunofixation

THC immunohistochemistry

IL-6 interleukin-6

IMWG International Myeloma Working Group
IRB institutional review board

ISH in situ hybridization

KO knockout

LDH lactate dehydrogenase

LFTs liver function tests

LPS lipopolysaccharide

LVEF left ventricular ejection fraction

MDS myelodysplastic syndrome

MedDRA Medical Dictionary for Regulatory Activities
MEF murine embryonic fibroblasts

MGUS monoclonal gammopathy of unknown significance
MR minor response

MRI magnetic resonance imagining

mRNA messenger ribonucleic acid

MT-1 melatonin type | receptor

MTD maximum tolerated dose

NOAEL no-observed-adverse effect level

 

 

 

Constellation Pharmaceuticals, Inc. Confidential 14

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 22 of 140

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CPI-0610

Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
PBMC peripheral blood mononuclear cell

PCs plasma cells

PCR polymerase chain reaction

PD progressive disease

PK pharmacokinetic

PO orally

PR partial response

QD once daily

RP2D recommended Phase 2 dose

SAEs serious adverse events

sCR stringent complete response

SD stable disease

shRNA small hairpin ribonucleic acid

SPEP serum protein electrophoresis

STD severely toxic dose for 10% of the animals
SUSARs suspected unexpected serious adverse reactions
Tin elimination half-life

TGI tumor growth inhibition

Tmax time of maximum concentration

TNF-a tumor necrosis factor-alfa

ULN upper limit of normal

UPEP urine protein electrophoresis

URL upper reference limit

VGPR very good partial response

WBC white blood count

WHO World Health Organization

B-hCG beta-human chorionic gonadotropin

 

 

Constellation Pharmaceuticals, Inc. Confidential

15

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 23 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

1 INTRODUCTION

1.1 BET proteins in oncology
1.1.1 Introduction

The BET (bromodomain and extra-terminal) family of proteins has four members: BRD2,
BRD3, BRD4, and BRDT. Each member contains two bromodomains, designated BD1 and
BD2. Bromodomains are small binding pockets that engage acetylated lysine residues on the tails
of histones. The BET proteins bind to chromatin through their bromodomains and are involved
in regulating the expression of set of genes, several of which are involved in cancer and/or
inflammation. For example, BET proteins facilitate the expression of MYC and BCL-2, two
oncogenes implicated in the pathogenesis of a wide range of human malignancies. BET proteins
are also involved in regulating the expression of a subset of NF-kB-dependent genes that play
roles in both inflammation and some malignancies.

1.1.2 BET protein regulation of gene transcription

The mechanism whereby BET proteins regulate gene expression has been best described for
BRD4.’ Following the exposure of innate immune cells to various inflammatory stimuli NF-«B
is released from IxB«a in the cytosol and then translocates to the nucleus. In the nucleus NF-«B
binds near the promoter of the genes it regulates and recruits to the same region other proteins
that acetylate lysine residues on histones H3 and H4. BRD4 then binds to these acetylated lysine
residues and recruits P-TEFb, which phosphorylates and thereby activates RNA polymerase I] to
support transcript elongation. BRD4 therefore provides a “scaffolding” function for the
assembly of the transcriptional machinery. This same scaffolding function has now been
described by several groups for BRD4’s regulation of MYC transcription in leukemia, lymphoma
and myeloma cell lines." In myeloma and lymphoma cell lines where MYC is translocated to
an IgH enhancer, chromatin immunoprecipitation (ChIP) experiments demonstrate the release of
BRD4 from regions proximal to the transcription start site with the coincident loss of proteins
(like CDK9) that form transcriptional complexes. :

Given the broad distribution of BET proteins across the genome it could be expected that
interference with the binding of BET proteins to chromatin would have widespread effects on
gene transcription. While BET protein knock-down and knock-out indeed have widespread
effects on gene transcription, interference with BET protein binding to chromatin using small
molecule inhibitors of their bromodomains has more circumscribed and selective effects. For
example, BET protein knock-down prevents the production of both IL-6 and TNF-a by dendritic
macrophages after exposure to lipopolysaccharide (LPS), but antagonism of BET protein binding
to chromatin with a small molecule inhibitor affects only the production of IL-6; TNF-a is
unaffected.° Moreover, the number of genes up- or down-regulated 2-fold or more by prototypic
BET bromodomain inhibitors is far smaller than the number of genes that display BET protein
occupancy as determined by chromatin binding studies.*°

 

Constellation Pharmaceuticals, Inc. Confidential 16
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 24 of 140

CPJ-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

1.1.3 BET proteins in oncology: midline carcinoma

A potential role for small molecule BET protein inhibition in oncology therapeutics was
described by Filippakopoulos and colleagues in midline carcinoma’. This exceedingly rare solid
tumor occurs mainly in children and adolescents and is known to be the result of translocations
that create either a BRD4- or BRD3-NUT fusion protein. Using JQ1, a small molecule BET
bromodomain inhibitor related to compounds discovered by Mitsubishi Tanabe in an empiric
screen for new anti-inflammatory chemical matter, these investigators demonstrated that midline
carcinoma cells are sensitive to BET inhibition both in vitro and in vivo, with the principal effect
being their terminal squamous differentiation. This effect of JQ1 is due to its ability to bind to
the bromodomains of BET proteins and antagonize their interaction with acetylated lysine
residues on histones; indeed, an enantiomer of JQ1 without the ability to bind to BET
bromodomains had no activity. However, a broader role for BET inhibition in oncology was not
obvious until the results of more empiric studies became available.

1.1.4 BET proteins in oncology: hematologic malignancies

Zuber and colleagues® discovered a connection between BRD4 and leukemogenesis as the result
of screening a library of small hairpin RNAs (shRNAs). The library was focused against 243
known chromatin regulators, i.e., against the ‘writers’, ‘erasers’, and ‘readers’ of epigenetic
marks. The model screened was a murine model of acute myeloid leukemia (AML) driven by
MLL-AF9 and Nras®!””, chosen in the light of previous studies indicating that AML1-ETO and
MLL fusion proteins induce self-renewal programs in part through reprogramming of epigenetic
pathways. Several shRNAs against Brd4 had the strongest effects in this screen, and there was
good correspondence between knockdown efficiency and growth inhibition. shRNAs against
Brd4 also induced cell-cycle arrest in two human MLL-AF9* AML lines. The potential
selectivity of Brd4 for leukemia cell viability was suggested by a lack of phenotypic
consequences from Brd4 knockdown in immortalized murine embryonic fibroblasts (MEFs) and
in non-transformed (G1E) erythroblasts. It should be noted that Brd4 is neither mutated nor over-
expressed in most malignancies, but this study and others have demonstrated that maintenance of
the malignant phenotype can be dependent on Brd4.

Zuber and other investigators”** evaluated the activity of small molecule inhibitors of BET
proteins in preclinical models of acute leukemia, myeloma and lymphoma. While the initial
screen of Zuber and colleagues identified Brd4 as the critical target, small molecule inhibitors of
BET protein bromodomains do not discriminate between the four BET family members. This is
because the bromodomains of these proteins have very similar structures. As anticipated, small
molecule inhibitors of BET bromodomains proved to be broadly active in cell lines and
xenograft models of all three groups of hematologic malignancies. No specific genetic or
molecular feature of these models has yet been shown to be predictive of a tumor’s sensitivity to
BET inhibition, although it is likely that dependence of a tumor on MYC expression is one
determinant of sensitivity. Importantly, anti-tumor activity in in vivo models can be achieved at
well tolerated doses.

 

Constellation Pharmaceuticals, Inc. Confidential 17
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 25 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

1.1.5 BET proteins in oncology: the central rele of MYC

Three groups’? have now independently confirmed the dominant role that inhibition of MYC
transcription plays in mediating the phenotypic effects of BET inhibition. Following exposure of
leukemia, myeloma or lymphoma cells to a small molecule BET inhibitor (e.g., JQ1, IBET) there
is a rapid decrease in MYC mRNA. Maximal inhibition of transcription is achieved within
approximately 4 hours, and is accompanied by decreases in the level of MYC protein. Following
drug washout MYC transcription is rapidly restored to baseline levels. The tumor suppressor
gene, p21, is known to be tightly regulated by MYC, and as MYC transcription is inhibited there
is a concomitant and marked increase in the transcription of p21. Evaluation of whole genome
expression profiles before and at 4 hours following exposure to JQ] demonstrates that the genes
affected are primarily MYC and MYC target genes. The importance of MYC suppression to the
phenotypic effects observed has been supported by experiments in which cells are transduced
with a doxycycline-inducible MYC expression construct that is resistant to the effects of BET
bromodomain inhibition. The addition of doxycycline to these transduced cells largely prevents
JQ1-induced G1 arrest, and it also prevents the transcriptional deregulation of genes (like p2/)
know to be downstream targets of MYC. Importantly, small molecule inhibitors of BET proteins
can suppress the expression of MYC in the context of translocation, amplification, or when the
gene is structurally normal.

While effects on MYC transcription therefore have a dominant effect in many malignant cells, it
is clear that effects on the transcription of other genes may play a role as well. For example, BET
inhibition reduces the expression of BCL-2, potentially via the association of BRD2 and BRD4
with a BCL-2 enhancer. Overexpression of BCL-2 was able to block the phenotypic effects of
BET inhibition in a mixed lineage leukemia cell line.

1.1.6 Role of MYC in normal tissues

While the initial in vivo studies with JQ1 and IBET suggest that tumors may be more susceptible
to the effects of small molecule BET inhibition than normal tissues, it is expected that BET
inhibition will suppress the expression of MYC in normal tissues. Hence studies of the inhibition
of MYC expression in normal tissues may anticipate some of the toxicities that will be observed
with BET inhibition. Studies of whole body myc knock-out mice are not very informative, since
mouse embryos do not survive beyond day ten.”!°!! The potential consequences of MYC
suppression in the adult are therefore better anticipated from studies investigating postnatal
conditional overexpression of a dominant mutant form of myc or of conditional and tissue-
selective myc knock-out.

One study assessed the effects of whole body suppression of MYC expression in mice using a
dominant mutant form of MYC, known as Omomyc.” Omomyc homodimerizes with all three
Myc proteins (c-Myc, N-Myc and L-Myc), but Myc-Omomyc heterodimers cannot interact with
Max, which is required for MYC-driven gene transcription. As expected, the effects of Omomyc
expression were restricted to proliferating tissues, i.e., to the skin, gastrointestinal epithelium,
bone marrow and testis. Organs with low proliferative indices (e.g., pancreas, kidney, liver,
heart and lung) were unaffected. In spite of these effects on proliferating tissues the mice
retained normal body weight and blood chemistry values. Upon withdrawal of tetracycline

 

Constellation Pharmaceuticals, Inc. Confidential 18
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 26 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

(which forces the expression of Omomyc) all of these histopathologic effects were completely
reversed within 4-14 days.

Deletion of c-Myc alone results in severe bone marrow hypocellularity and pancytopenia."

Hematopoietic stem cells (HSCs) survive and maintain the capacity for self-renewal, but fail to
give rise to more differentiated progenitor cells. The survival of the HSCs is attributable to the
remaining expression of n-Myc: when both c-Myc and n-Myc are deleted, both differentiated
hematopoietic progenitors and HSCs are lost.!*

The effects of conditional c-Myc knockout (KO) in the skin of mice have also been described,”°
and are also more severe than those described in the Omomyc model. Deletion of c-Myc in the
skin resulted in tight, fragile skin that easily tore with mechanical friction and displayed impaired
wound healing. The epidermis was thinner, with a loss of cellularity and the appearance of early
markers of differentiation in the basal (proliferative) layer.

Consistent with the idea that MYC is more important in rapidly proliferating tissues, conditional
knockout of c-Myc in the liver was found to have no effect during the postnatal period on normal
liver growth, restoration of liver mass following partial hepatectomy, or recovery from fasting. '°

1.1.7 Summary

Small molecule inhibition of BET bromodomain binding to chromatin represents a novel
approach to cancer treatment. Rather than affecting an upstream signaling pathway (as do many
protein kinase inhibitors) it inhibits the transcription of a small set of genes that integrate a
diverse array of abnormal signals. The most important of these genes appears to be MYC,
although it is likely that the transcription of other genes, like BCL-2, is also important for its anti-
tumor activity. To date the published data support the idea that BET bromodomain inhibition
may be broadly active in hematologic malignancies, although identifying the most sensitive of
these malignancies remains a challenge for future investigation.

While the preclinical investigations of BET inhibition suggest that efficacy can be achieved with
good tolerability, in light of the effects on MYC expression it is expected that BET inhibition

may be associated with reversible toxicity in rapidly proliferating tissues like the gut, bone
marrow, skin and testes. Moreover, since BET inhibition affects the transcription of genes other
than MYC, it is possible that additional toxicities will be identified.

1.2 CPI-0610
1.2.1 Description

CPI-0610 is small molecule inhibitor of BET protein bromodomains. CPI-0610 has a molecular
weight of 365.81 g/mol. For clinical studies it is produced as a crystalline monohydrate with a
molecular weight of 383.83 g/mol. CPI-0610 monohydrate capsules are formulated with
magnesium stearate and microcrystalline cellulose in 2 mg, 10 mg and 25 mg strengths for oral
administration. CPI-0610 monohydrate tablets are formulated with micronized active
pharmaceutical ingredient and various inactive excipients, including a surfactant, in a single 25
mg strength for oral administration.

 

Constellation Pharmaceuticals, Inc. Confidential 19
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 27 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

The following sections summarize the preclinical data for CPI-0610. Additional details are
available in the Investigator’s Brochure.

1.2.2. Nonclinical information
1.2.2.1 Primary in vitro pharmacology

CPI-0610 binds to the bromodomains of the BET proteins with ICso values ranging from 0.01 to
0.55 1M, as demonstrated in a proximity-based, competitive binding biochemical assay. In the
MV4-11 leukemia cell line CPI-0610 has an ECs of 0.184 uM for the suppression of MYC
transcription and a Glso (concentration producing 50% inhibition of growth) of 0.150 uM. In
additional hematologic cancer cell lines, including human Burkitt lymphoma, diffuse large B-cell
lymphoma, multiple myeloma, and acute leukemias, CPI-0610 demonstrates broad growth
inhibitory activity, with the majority of Glso values < 1 uM.

1.2.2.2 Primary in vivo pharmacology

A study conducted in immunodeficient mice bearing subcutaneous xenografts of Raji Burkitt
lymphoma demonstrated that CPI-0610 inhibits the expression of MYC in tumor tissue in a dose-
dependent manner. Following administration of a single 30 mg/kg oral dose of CP1-0610,
maximum inhibition of MYC expression (75%) was achieved 4 hours post-dosing (the earliest
post-dosing time point assessed). Suppression of MYC expression persisted at 8 hours post-
dosing, but by 12 hours MYC expression had returned to its baseline value, consistent with CPI-
0610’s rapid clearance in mice.

CPI-0610 has anti-tumor activity in both the Raji Burkitt lymphoma and MV4-11 acute leukemia
subcutaneous xenograft models. In the Raji xenograft model a dose of 30 mg/kg PO twice daily
was the most efficacious well tolerated dose, producing 77% tumor growth inhibition (TGJ) after
16 days of treatment. In the MV4-11 model the same dose and schedule provided 92% TGI after
25 days of treatment and was likewise well tolerated. Higher doses of CPI-0610 (e.g., 60 mg/kg
PO twice daily) were associated with rapid weight loss; however, recovery of body weight was
rapid (within 4-6 days) with dose reduction.

An analysis of the relationship between the anti-tumor activity (TGI) and the pharmacokinetics
of CPI-0610 was performed using data from efficacy studies in the MV4-11 subcutaneous
xenograft model in mice and from separate PK studies in mice. This analysis showed that TGI
could not be adequately correlated with total AUC but was well correlated with Cmin. In general,
the total dose required to achieve maximal tumor growth inhibition could be lowered by
administering CPI-0610 either BID or TID rather than once daily. These observations are
consistent with the short half-life of CPI-0610 in mice and with the concept that efficacy is
largely dependent on maintaining plasma drug concentrations above a minimum value. In the
MvV4-11 model the minimum steady-state concentration of CPI-0610 required to achieve 90% of
maximal tumor growth inhibition is approximately 200 ng/mL (550 nM).

1.2.2.3 Secondary pharmacology

While CPI-0610 is a potent inhibitor of BET protein bromodomain binding to acetylated lysine
residues, it has no appreciable interaction with other bromodomain-containing proteins (> 20- to

 

Constellation Pharmaceuticals, Inc. Confidential 20
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 28 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

5000-fold selectivity against CBP, BRD9, BRPF1, BRPF3, BRG1, TRIM24, and ATAD2). CPI-
0610 was evaluated against a panel of physiologically relevant receptors, transporters and ion
channels at 10 1M. CPI-0610 exhibited no significant binding to any of these targets with the
exception of the melatonin type 1 receptor (MT-1). Although CPI-0610 binds to MT-1 with an
ICso of approximately 0.2 uM, there is no known toxicologic consequence of MT-1 binding.

1.2.2.4 Safety pharmacology

An in vitro hERG binding assay was performed with 10 uM CPI-0610 and showed no
displacement of astemizole, the reference ligand. The potential cardiovascular effects of CPI-
0610 have been evaluated after the administration of single escalating oral doses of 3, 6, and 10
mg/kg in conscious beagle dogs implanted with telemetry transmitters. There were no CPI-0610-
related changes in heart rate, blood pressure or the electrocardiogram.

1.2.2.5 Pharmacokinetics

The clearance of CPI-0610 is moderate in both mice and rats and low in dogs. The half-life of
elimination after oral administration was approximately 2 hours in rats and mice and 9 hours in
dogs. Distribution volumes are high in all three species, exceeding | L/kg. CPI-0610 was well
absorbed when given orally to dogs and rats and its oral bioavailability is high, ranging between
75.6 and 93.8%.

The in vitro metabolism of CPI-0610 has been evaluated in mouse, rat, dog, and human liver
microsomes and hepatocytes. In human hepatocytes metabolism occurs by oxidation and amide
bond hydrolysis. The two major metabolites observed following incubation of CPI-0610 with
human hepatocytes are also observed in rats and dogs. Plasma protein binding is similar in mice,
rats, dogs, and humans, ranging from 95.5% in rats to 97.8% in humans.

On the basis of between-species comparisons of in vitro metabolism and allometric scaling, CPI-
0610 is predicted to have the following mean PK parameters in a 60 kg patient: oral F = 1.0,
CL/F = 2.01 L/hr, Vd/F = 46.8 L, Ti. = 21 hr.

CPI-0610 has low potential for inhibition of Cytochrome P450 (CYP) enzymes. Jn vitro studies
showed CPI-0610 to have no inhibitory activity against human CYP1A2, CYP2D6 and
CYP3A4. CPI-0610’s ICso values against CYP2C9 and CYP2C8 were 29.4 uM and 6.1 pM,
respectively. Pre-incubation for 20 minutes with 10 uM CPI-0610 resulted in no time-dependent
inhibition of CYP3A4 activity.

The PK profiles of two dosage forms of CPI-0610 monohydrate (capsules and tablets) were
evaluated in dogs under different pretreatment conditions. A solution formulation of amorphous
CPI-0610 was also evaluated in dogs to give an estimate of maximal absorption and
bioavailability. The results of the study are shown in Table 1-1. Exposures from tablets
following pretreatment with famotidine (elevated gastric pH) and no pretreatment were similar
(within 1.1-fold based on AUCo-tast OF Cmax), aS were other PK parameters. The bioavailability of
tablets after no pretreatment was approximately 29%, which was an improvement compared to
Capsules (16% F), and approached the theoretical maximal bioavailability seen with a solution
formulation of CPI-0610 (40%). CPI-0610 monohydrate tablets do not show a food effect, with

 

Constellation Pharmaceuticals, Inc. Confidential 21
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 29 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

similar exposure (within 1.2-fold based on AUCo-1as: and 1.1-fold based on Cmax) in both fasted
and fed dogs.

 

 

Table 1-1 Mean (+ SD) Pharmacokinetic Parameters of CPI-0610 Dosage Forms in Male Beagle Dogs

Following 2.5 mg/kg Oral Administration after Famotidine or Feeding Pretreatment or No
Pretreatment

Pretreatment Famotidine Food None None None

Dosage Form Tablet, 25 mg Tablet, 25 mg Tablet, 25 mg Capsule, 25mg Solution, 2.5 mpk

Cmax (ng/mL) 600 = 138 645 + 121 596 + 113 379 + 141 1076 + 275

Tmax (h) 2.67 + 1.51 1.92 + 1.20 2.00 + 0.0 1.67+ 1.21 1.25 + 0.612

AUCs 5690 + 1302 6282 + 1106 5162 + 1262 3172 + 1064 8063 = 1888

(ng/mL*h)

AUCoing(ng/mLeh) 6827 + 1653 7970 = 2038 6053 + 1692 3737 + 1336 10200 + 3355

Ti (h) 9.37 + 1.54 10.39 + 3.26 8.71 + 1.33 9.06 + 3.13 11.5 + 7.00

F(%)* 32 35 29 16 40

 

* Calculated using AUC 9.145) ftom 0.5 mg/kg IV arm of Report 0610-DMPK-002.

CPI-0610 monohydrate tablets show greater exposure and bioavailability compared to the initial
capsule dosage form. At high gastric pH, there is no change in exposure with CPI-0610
monohydrate tablets, and there is no food effect with CPI-0610 monohydrate tablets.

1.2.2.6 Toxicology

Toxicology studies have been completed with CPI-0610 in the rat and dog. In both dose range-
finding and Good Laboratory Practice- (GLP-) compliant repeat-dose studies CPI-0610 was
given as an oral suspension once daily for 14 consecutive days. The GLP-compliant studies
included an additional 2-week recovery period.

A common set of toxicities has been observed in both species, consisting of the following:
lymphoid depletion; hypocellularity of the bone marrow with associated anemia and
thrombocytopenia; gastrointestinal (GI) mucosal atrophy, erosion and ulceration; degeneration of
the testicular seminiferous epithelium; and mild to moderate hyperglycemia. There is a
relatively steep relationship between dose and toxicity, with as little as a 4.6-fold difference
between systemic exposures (AUCs) that have minimal or no toxicity and systemic exposures
that are severely toxic. The GLP-compliant studies have shown these toxicities to be reversible,
with the exception of the testicular findings, for which 14 days is likely insufficient to
demonstrate recovery.

In the rat GLP-compliant 14-day study, a dose of 20 mg/kg/day (120 mg/m /day) was the no-
observed-adverse effect level (NOAEL), and the dose severely toxic for 10% of the animals
(STD) was considered to be 60 mg/kg/day (360 mg/m’/day). In the dog GLP-compliant 14-day
study, the maximum tolerated dose (MTD) of 4 mg/kg/day (80 mg/m’/day) was considered to be
the highest non-severely toxic dose (HNSTD), with the next higher dose (8/6 mg/kg/day) being
severely toxic.

 

Constellation Pharmaceuticals, Inc. Confidential 22
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 30 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
1.2.2.7 Cardiac and adrenal toxicity observed with a small molecule BET

bromodomain inhibitor related to CPI-0610

Another small molecule BET protein bromodomain inhibitor, structurally related to CPI-0610,
was evaluated by Constellation in GLP toxicology studies in dogs and mice. Mice were chosen
as the rodent species because of the high clearance of this compound in rats. The GLP studies
showed the compound to cause myocardial fiber degeneration and adrenal cortical atrophy in
mice, at high exposure multiples relative to projected human doses. No cardiac or adrenal
toxicity was observed in dogs. A subsequent non-GLP toxicology study was conducted in rats,
using higher doses in order to overcome the greater clearance of the compound in this species,
and there was no evidence of cardiac or adrenal pathology. The cardiac and adrenal findings in
the mouse are therefore considered species-specific.

CPI-0610 has been evaluated in GLP toxicology studies in dogs and rats, with the choice of
species also guided by pharmacokinetic considerations. CPI-0610 has shown no evidence of
cardiac or adrenal pathology in dogs or rats. However, given the experience with the earlier
compound, Constellation believes it is prudent to monitor cardiac and adrenal function in
patients in the initial clinical trials of CPI-0610.

1.2.2.8 Therapeutic index

The maximally efficacious and well tolerated dose of CPI-0610 identified in human tumor
xenograft models (Raji, MV4-11) in mice is 30 mg/kg orally (PO) BID given for 16-25 days.
Efficacy-PK modeling suggests that efficacy is mainly driven by the maintenance of a minimum
plasma concentration of CPI-0610 rather than by total AUC. In the MV4-11 model this
minimum plasma concentration is estimated to be 200 ng/mL (550 nM) at the ECoo, which
provides 80% TGI.

The pharmacokinetics of CPI-0610 in humans are predicted to be significantly different than in
rats and dogs, with lower clearance and a longer half-life. It is estimated that in patients a dose
of 15 mg once daily will be required to maintain a minimum steady-state concentration of

200 g/mL. This minimum steady-state concentration is predicted to be associated with an
AUC .-24y; of 7384 ng x hr/mL.

An AUCo-.24n; of 7384 ng x hr/mL is similar to the mean Day 14 AUC (oy of 11,350 ng x hr/mL
(combined average for males and females) generated at the HNSTD (4 mg/kg/day) in the 14-day
GLP dog toxicology study. It is also similar to the mean Day 14 AUC» of 11,650 ng x hr/mL
(combined average for males and females) generated at the NOAEL (20 mg/kg/day) in the 14-
day GLP rat toxicology study. Therefore it is reasonable to anticipate that it will be possible to
achieve efficacious exposures of CPI-0610 in patients that are well tolerated.

However, it is also appears that there will be a relatively small difference between efficacious
and toxic exposures to CPJ-0610. At the STD;o in the rat, 60 mg/kg/day, the Day 14 AUC(o.» was
78,200 ng x hr/mL (combined average for males and females). And at the 8 mg/kg/day dose in
dogs, which was lethal, the Day 14 AUC.) was 52,200 ng x hr/mL (females only). Comparing
these AUC values to the steady-state AUCo.24p of 7384 ng x hr/mL in humans that is projected to
be associated with maintenance of an ECo9 (200 ng/mL), the difference between therapeutic and
toxic exposures is not likely to be more than 7- to 11-fold.

 

Constellation Pharmaceuticals, Inc. Confidential 23
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 31 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
1.2.2.9 Pharmacodynamic markers

The primary pharmacodynamic biomarker used in the preclinical development of CPI-0610 has
been the expression (mRNA) of MYC in cancer cells and in tumor tissue. However, it is clear
that not all malignancies sensitive to BET inhibition have high expression of MYC; changes in
the expression of other genes, like BCL-2 and subset of NF-«B-dependent genes, are also likely
to be important. Constellation has therefore identified a group of approximately 80 genes that are
sensitive to BET inhibition in lymphoma, myeloma and acute leukemia cell lines, with the
objective of monitoring changes in the expression of these genes in patients’ tumor tissue
following treatment with CPI-0610.

A challenge posed in the assessment of gene expression changes in the bone marrow-based
malignancies (leukemias and myeloma) lies in the methods commonly used for the isolation of
malignant cells from bone marrow aspirates. Whether isolated by flow cytometry or with
magnetic particles using antibodies directed against specific surface antigens, these procedures
result in the dilution/removal of the BET bromodomain inhibitor from the malignant cells. Since
the transcriptional effects of small molecule BET bromodomain inhibition are rapidly reversible,
these standard isolation procedures prevent the detection of the inhibitors’ direct and immediate
transcriptional effects. Efforts are underway to develop methods for isolating myeloma cells and
leukemic cells from bone marrow aspirates in a manner that fixes and preserves both surface
antigen expression and the transcriptional state of the malignant cells. If these efforts are
successful, then RNA will be extracted from the isolated cells and gene expression will be
assessed in a focused set of genes using qPCR or in an unbiased manner using RNA Seq.

Alternatively, the expression of selected genes may be assessed in bone marrow biopsies using in
situ hybridization (ISH) for mRNA and immunohistochemistry (IHC) for protein. The immediate
fixation of the bone marrow biopsies in formalin preserves the state of the mRNA and protein at
the time the sample is collected. However, the standard methods used for decalcifying bone
matrow biopsies, which include the exposure of the biopsies to hydrochloric acid, render them
unsuitable for ISH and IHC assessments. Therefore alternative fixation and decalcification
methods that are more compatible with molecular testing will be used with the bone marrow
biopsies obtained in this study.

Constellation has also assessed the effects of small molecule inhibition of BET protein
bromodomains on the expression of genes in peripheral blood mononuclear cells (PBMCs).
Seven BET-sensitive genes, e.g., CCR2, have been identified in these normal circulating cells,
providing an additional avenue for monitoring the on-target pharmacologic effects of CPI-0610.
Constellation has developed an assay for measuring the expression of these genes in samples of
whole blood. In contrast to the methods used for the isolation of malignant cells from bone
marrow aspirates, this whole blood assay is not complicated by the need to isolate a specific cell
population. It uses commercially available blood collection tubes (PAXgene RNA tubes) that
lyse peripheral blood cells and stabilize the associated RNA. The assay preserves gene
expression at the time of sample collection, permitting the assessment of the rapid and reversible
gene expression changes occurring with small molecule BET protein bromodomain inhibition.

 

Constellation Pharmaceuticals, Inc. Confidential 24
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 32 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
1.2.2.10 Predictive biomarkers

At the present time there is no simple approach to identifying which tumors will be sensitive to
BET protein bromodomain inhibition. For example, although the ability of BET protein
bromodomain inhibitors to suppress the expression of MYC is considered to be a significant
component of their anti-tumor activity, activity in tumor cells lines and xenografts cannot be
predicted from the baseline level of MYC transcription or from the presence of absence of MYC
re-arrangements. This may indicate that it is activation of the MYC transcriptome that results in
MYC addiction, or that the effect of BET protein bromodomain inhibition on the expression of
other genes is also important. Hence during the course of this study malignant plasma cells will
be isolated from bone marrow aspirates and DNA and RNA will be extracted from the cells, for
the purpose of potentially identifying mutations or patterns of gene expression that may be
associated with clinical anti-myeloma activity.

1.3 Study rationale

Substantial improvements have been made in the treatment of patients with multiple myeloma
via the introduction of proteasome inhibition (e.g., bortezomib, carfilzomib) and
immunomodulatory drugs (e.g., thalidomide and lenalidomide) into its standard treatment.
Combining these new drugs with the increasingly common use of high-dose melphalan and
autologous stem cell support, median survival in myeloma has improved from approximately
3-4 years to 7-8 years.'”!® Nevertheless, even in patients who achieve a complete remission
multiple myeloma remains incurable, so further improvements in treatment are needed.

Although patients with progressive disease may respond to re-treatment with agents that were
previously effective, these responses are typically brief in duration and of uncertain clinical
benefit. It is in this setting, where good alternative treatment options do not exist, that the initial
evaluation of a new agent is appropriate.

BET inhibition has demonstrated broad anti-tumor activity in models of hematologic
malignancies, including models of myeloma, both in vitro and in vivo. Myeloma may be
particularly susceptible to BET inhibition for at least two reasons. First, gene set enrichment
analysis of human myeloma cells demonstrates that MYC is activated in approximately 67% of
patients with multiple myeloma, but not in patients with monoclonal gammopathy of unknown
significance (MGUS).”° Activation of MYC in myeloma occurs by MYC gene rearrangement
(15%) and through mutations in RAS (30%), but these two mechanisms cannot account for all of
the cases of MYC activation. Other potential mechanisms of MYC activation may include the loss
of miRNAs that regulate MYC translation and the stimulation of myeloma cells by cytokines like
IL-6. Second, activation of NF-kB-dependent genes is considered important for the viability of
myeloma cells. Myeloma cells express the IL-6 receptor, and they stimulate the release of IL-6
and other cytokines by bone marrow stromal cells, which thereby support their growth. However,
perhaps just as important is the occurrence of mutations in human myeloma cells that result in
the constitutive activation of the non-canonical NF-kB pathway, permitting them to survive in
the absence of stromal support. Such mutations occur in approximately 20% of patients, with the
most frequent of these mutations being inactivation of TRAF3 2° BET inhibition holds the
promise of suppressing both aberrant MYC and NF-KB signaling.

 

Constellation Pharmaceuticals, Inc. Confidential 25
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 33 of 140

CPI1-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

CPI-0610 is a potent and selective small molecule BET bromodomain inhibitor that has been
optimized for clinical application: it is predicted to have high oral bioavailability, an elimination
half-life supporting once daily administration, and little potential for off-target activity or
pharmacokinetic interactions with other drugs. While this study is primarily designed to
determine the MTD of CPI-0610 in patients with myeloma, it will also carefully evaluate all
patients for potential evidence of anti-myeloma activity.

 

Constellation Pharmaceuticals, Inc. Confidential 26
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 34 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

2 STUDY OBJECTIVES AND ENDPOINTS

The study objectives and endpoints are presented in Table 2-1.

 

 

 

Table 2-1 Study Objectives and Endpoints
Objective Endpoint

Primary To determine the maximum tolerated The frequency of DLTs associated with
dose (MTD) of CPI-0610 and CPI-0610 administration during the first
characterize its dose-limiting toxicities cycle (first 21 days) of treatment
(DLTs) when given orally once daily for
14 consecutive days and followed by a 7-
day break.

Secondary To characterize the safety and Adverse events and serious adverse

tolerability of CPI-0610

events; changes in hematology and
clinical chemistry values; changes in the
physical examination, vital signs, ECG,
ECHO, and ECOG performance status

 

To characterize the pharmacokinetics of
CPI-0610 and profile its potential
metabolites

AUC 6, AUC (6-0), AUC, a5, Twnax> Cinaxo
Crrough> Ty, Vd/F, CL/F

 

To characterize the pharmacodynamic
effects of CPI-0610 in patients’
malignant plasma cells by assessing the
following:
© changes in the expression of MYC and
other genes whose expression may be
altered by BET inhibition
o changes in cellular proliferation and
in the extent of apoptosis

Post-treatment changes from baseline in
the expression of mRNA or protein
produced by genes in malignant plasma
cells whose expression may be altered by
BET inhibition

Post-treatment changes from baseline in
the expression of markers of cellular
proliferation (e.g., Ki67) and apoptosis
(e.g., cleaved caspase 3) in malignant
plasma cells

 

To characterize the pharmacodynamic
effects of CPJ-0610 in peripheral blood
mononuclear cells (PBMCs) by
measuring changes in the expression of a
set of genes that are sensitive to BET
inhibition

Post-treatment changes from baseline in
levels of selected mRNAs that are
expressed in PBMCs and sensitive to BET
inhibition

 

To characterize any anti-myeloma
activity associated with CPI-0610
treatment

Tumor response, as assessed by the
investigator using the International
Myeloma Working Group IMWG)
Uniform Response Criteria for Multiple
Myeloma

 

 

Constellation Pharmaceuticals, Inc.

Confidential

27
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 35 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

 

Objective

Endpoint

 

Exploratory

To evaluate genome-wide gene
expression in malignant plasma cells, in
order to preliminarily identify patterns of
gene expression that may predict anti-
tumor activity from BET inhibition

Correlation between specific gene
expression profiles or changes in gene
expression in malignant plasma cells and
anti-myeloma activity observed with BET
inhibition

 

To evaluate malignant plasma cells for
translocations, rearrangements and
amplification of MYC and for other
mutations relevant to myeloma, in order
to preliminarily identify individual
mutations or groups of mutations that
may predict anti-myeloma activity from
BET inhibition

Correlation between translocations,
rearrangements, or amplification of MYC
in tumor tissue and anti-myeloma activity
with BET inhibition

Correlation between other mutations in
malignant plasma cells and anti-myeloma
activity with BET inhibition

 

To evaluate the effect of polymorphisms
in drug-metabolizing enzymes on the
pharmacokinetics of CPI-0610

Correlation between polymorphisms in
drug-metabolizing enzymes and the
pharmacokinetics of CPI-0610

 

 

Constellation Pharmaceuticals, Inc.

Confidential

28
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 36 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

3 STUDY DESIGN

3.1 Overview of study design

This is a Phase 1, multi-center, open-label, dose escalation study of CPI-0610, administered by
mouth once daily for 14 days and followed by a 7-day break, with cycles of treatment repeated
every 21 days. The dosing regimen chosen for this study aims to achieve continuous suppression
of the expression of MYC and other genes (like BCL-2) for a prolonged period of time, since
longer durations of transcriptional suppression are associated with greater anti-tumor activity in
preclinical models. The 7-day break from treatment built into each cycle acknowledges the
possible need for recovery from on-target normal tissue toxicity when pharmacologically active
doses of CPI-0610 are given.

This study will be conducted in adult patients with multiple myeloma that has progressed
following standard treatment, and for whom further effective standard treatment is not available.
Eligible patients should have previously received treatment with an immunomodulatory agent
(e.g., thalidomide, lenalidomide), and a proteasome inhibitor (e.g., bortezomib, carfilzomib)
unless the patient declined or is considered by the investigator to not be a candidate for one or
more of these standard therapies. Eligible patients are also required to have measurable disease,
as defined in the study’s inclusion criteria.

Dose escalation and dose expansion

During the dose escalation part of the study successive cohorts of 3-6 patients will be enrolled to
increasing doses of CPJ-0610 until the MTD is determined. The MTD is the highest dose that
causes dose-limiting toxicity in less than 2 of 6 patients. Following three initial dose doublings,
the maximum allowable increase in dose from one cohort of patients to the next will be defined
by the modified Fibonacci algorithm.

The starting dose for this study, 6 mg PO once daily, takes into account the results of toxicology
studies in dogs and rats as well as predictions of CPI-0610’s human pharmacokinetics. Although
conventional calculations provide a starting dose of 23 mg/day (1/6 of the HNSTD in the dog),
predictions of human pharmacokinetics suggest that a dose as low as 15 mg/day may achieve
therapeutic exposures to CPI-0610. Since therapeutic and toxic exposures are expected to be
similar, the starting dose in this study has been lowered to 6 mg/day. However, since Phase I
studies of CPI-0610 are also planned (or ongoing) in patients with lymphoma and in patients
with acute leukemia or myelodysplastic syndrome (MDS), the experience in one or both of those
studies may permit a higher starting dose to be used in this trial.

This study provides an option for the evaluation of twice daily administration of CPI-0610, if
evaluation of the PK, pharmacodynamic or safety of the compound suggests that it may be
desirable to so fractionate the daily dose. This study also provides the option of evaluating a less
dose-intensive CPI-0610 treatment regimen (e.g., 7 days of dosing followed by a 7-day treatment
break) if it is found that the doses and systemic exposures projected to be necessary for anti-
tumor activity are not well tolerated for 14 consecutive days. In any case, only one schedule of
CPI-0610 administration and only one daily dosing frequency will be evaluated during dose
expansion.

 

Constellation Pharmaceuticals, Inc. Confidential 29
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 37 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Following identification of the MTD the number of patients treated at that dose will be increased,
for a total of 18 evaluable patients. This dose expansion part of the study will help to confirm
the safety and tolerability of the MTD. It will also provide an increased opportunity for anti-
myeloma activity to be observed by treating more patients at a dose that has the maximal
intended pharmacologic effects.

Figure 3-1 Study Design Schematic

DOSE ESCALATION

 

Cohorts of 3-6 patients
Starting dose of 6 mg PO QD

Daily dosing for 14 days,
followed by 7-day break (21-day
cycle)

 

 

 

At least 6
patients treated
at MTD

Declaration of MTD

 

DOSE EXPANSION

 

Further Evaluation of the MTD

N=18 patients (including those treated at the
MTD during dose escalation)

 

 

 

Patients will have the extent of their myeloma assessed at baseline and then after every cycle of
CPI-0610 treatment has been completed. Assessment of the patient’s myeloma will rely
primarily on serial measurements of serum and urine paraprotein concentrations. Bone marrow
aspiration and biopsy and radiographic imaging studies will be performed only when needed to
confirm disease response or progression. Disease response will be categorized by the investigator
using the International Myeloma Working Group (IMWG) Uniform Response Criteria for
Multiple Myeloma.

Patients may continue treatment with CPI-0610 until disease progression or unacceptable
toxicity occurs. Patients will be discontinued from the study if they withdraw consent, cannot
comply with the schedule of treatment and evaluations in the study, or if the investigator judges
that further therapy is no longer in the patient’s best interest.

 

Constellation Pharmaceuticals, Inc. Confidential 30
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 38 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Pharmacokinetics

During the first cycle of treatment serial blood samples for the measurement of circulating
concentrations of CPI-0610 and for profiling its metabolites will be collected (1) over the 24
hours following the first dose; (2) before dosing on Day 8; (3) over the 24 hours following the
last dose; and (4) on selected days during the break from dosing between the first and second
cycles of treatment. This sampling strategy is designed to characterize CPI-0610’s
pharmacokinetics after the first dose as well as at steady-state, and will facilitate the estimation
of CPI-0610’s elimination half-life. One additional blood sample for measurement of the
circulating concentration of CPI-0610 and for metabolite profiling will be collected between
Days 8 and 13 of the first cycle of treatment, coinciding with the performance of a bone marrow
biopsy and aspirate obtained for pharmacodynamic and pharmacogenetic assessments.

A peripheral blood sample will be obtained for the isolation of DNA from circulating leukocytes,
in order to potentially conduct genotyping for polymorphisms in drug-metabolizing enzymes that
could affect the pharmacokinetics of CPI-0610.

Pharmacodynamic biomarker assessment

Prior to starting therapy with CPI-0610 and during the first cycle of treatment samples of whole
blood will be collected at selected PK sampling time points and assessed for changes in the
expression of approximately 7 genes in PMBCs that are sensitive to BET protein bromodomain
inhibition. Gene expression in PBMCs will be assessed by qPCR.

Changes in the expression of genes sensitive to BET protein bromodomain inhibition in
malignant plasma cells will rely on IHC assessments of selected proteins and ISH assessments of
selected mRNAs in bone marrow biopsies. Examples of genes known to be sensitive to BET
protein bromodomain inhibition include MYC and HEXIM1. In addition, IHC will be used to
evaluate changes in markers of cellular proliferation and apoptosis (e.g., Ki67 and cleaved
caspase 3, respectively) in malignant plasma cells. Comparisons of protein and mRNA
expression in malignant plasma cells will be made between the bone marrow biopsy obtained
during the first cycle of treatment (Days 8 to 13) and the biopsy obtained before starting
treatment with CPI-0610.

Predictive biomarker assessment

Malignant plasma cells will be isolated from the bone marrow aspirate obtained as part of the
pretreatment evaluation of the patient’s disease and from the aspirate obtarned between Day 8
and 13 of the first cycle of treatment. CD138+ cells will be isolated from marrow leukocytes
using an anti-CD138 antibody coupled to magnetic particles, and DNA and RNA will be
extracted from aliquots of the CD138+ cells. DNA analysis will focus on identifying MYC
rearrangements by custom capture array/NextGen sequencing. Gene expression profiling will be
conducted by RNA Seq. These analyses may provide initial hypotheses regarding MYC
rearrangements or patterns of gene expression associated with myeloma sensitivity to BET
bromodomain inhibition. Cytospin preparations may also be generated from aliquots of the bone
marrow sample, in order to identify cytogenetic abnormalities (detectable by fluorescent in situ

 

Constellation Pharmaceuticals, Inc. Confidential 31
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 39 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

hybridization or FISH) that may be associated with myeloma sensitivity to BET bromodomain
inhibition.

3.2 Number of patients

It is estimated that approximately 36 patients will be enrolled into this study. Assuming that
identification of the MTD requires the evaluation of 7 dose levels of CPI-0610, and requires the
evaluation of only 3 patients per dose level except for the MTD, which requires 6 patients, then
24 patients will be enrolled during the dose escalation part of the study. Twelve additional
patients (assuming that 6 patients have been treated at the MTD during dose escalation) will be
enrolled in the dose expansion part of the study. However, these estimates are only approximate,
since more patients may be needed for cohort expansion during dose escalation, for the
replacement of non-evaluable patients, or for evaluation of a dose other than the MTD during
dose expansion.

 

Constellation Pharmaceuticals, Inc. Confidential 32
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 40 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

4 STUDY POPULATION

The patients enrolled in this study will be adults (aged > 18 years) with a histologically or
cytologically confirmed diagnosis of multiple myeloma that has progressed following standard
treatment, and for whom further effective standard treatment is not available. Eligible patients
should have previously received treatment with an immunomodulatory agent (e.g., thalidomide,
lenalidomide) and with a proteasome inhibitor (e.g., bortezomib, carfilzomib) unless the patient
declined or is considered by the investigator to not be a candidate for one or more of these
standard therapies. Eligible patients are required to have measurable disease, as defined in the
study’s inclusion criteria.

Patients must have screening and baseline evaluations performed either < 14 days or < 21 days
(radiographic imaging studies only) before the first dose of CPI-0610, as described in the
Schedule of Events (Section 6.2). The eligibility of a patient for the study should be established
by evaluating all relevant inclusion and exclusion criteria. A record documenting confirmation of
the patient’s eligibility must be stored with the source documentation at the study site.

4.1 Inclusion criteria
Patients must meet all of the following criteria to be enrolled in the study:

1. Must be adults (aged > 18 years)

2. Must have a histologically or cytologically confirmed diagnosis of multiple myeloma that has
progressed despite at least one line of standard therapy.

3. Must have previously received treatment with an immunomodulatory agent (e.g.,
thalidomide, lenalidomide), and a proteasome inhibitor (e.g., bortezomib, carfilzomib) unless
the patient declines or is considered by the investigator to not be a candidate for one or more
of these standard therapies.

4. Must have measurable disease, defined by one or more of following: (i) a serum M protein
> 0.5 g/dl measured by serum protein electrophoresis; (ii) urinary M protein excretion >
200 mg/24 hours; (iii) serum free light chain (FLC) measurement > 10 mg/dl, provided that
the serum FLC ratio is abnormal. Patients whose disease is not measurable according to these
criteria may be considered for participation in the study after discussion with the medical
monitor. The main consideration will be whether the patient’s disease can be reliably
assessed using methods other than paraprotein measurements (e.g., CT, MRI, bone marrow
biopsies).

Must have Eastern Cooperative Oncology Group (ECOG) performance status < 2.
Absolute Neutrophil Count (ANC) = 1.0 x 10°/L, in the absence of growth factor support
Platelets > 75 x 10°/L, in the absence of transfusion support

Serum total bilirubin < 1.5 x ULN (upper limit of normal)

AST and ALT < 2.5 x ULN or <5 x ULN if liver metastases are present

10. Serum creatinine < 1.5 x ULN or creatinine clearance (CrCl) = 50 ml/min, either measured or
estimated by the Cockcroft-Gault formula. Patients with a measured or estimated CrC]

a

 

Constellation Pharmaceuticals, Inc. Confidential 33
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 41 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

11.

12.

13.

14.

4.2

> 30 but < 50 ml/min may be considered for inclusion in the study, but only after discussion
with and approval by the medical monitor.

(Cockeroft-Gault formula for estimated creatinine clearance (eCrCl):
eCrCl = (140 — Age) x Mass (kg) x [0.85 if Female]/ 72 < Serum Creatinine (mg/dL)]

Serum glucose value <160 mg/dL. If needed, a fasting serum glucose determination may be
obtained to satisfy this criterion. Alternatively, a hemoglobin AlC < 7% (which corresponds
to an average serum glucose concentration < 154 mg/dL) may be used to satisfy this
criterion.

Must have fully recovered from the reversible effects of prior major surgery and from any
acute toxic effects of prior chemotherapy and radiotherapy (mild residual toxicity, e.g., grade
1 peripheral neuropathy, alopecia are allowed).

Female patients who are pre-menopausal or have experienced menopause for less than 2
years must have a negative serum pregnancy test < 72 hours before starting study treatment.
Male and female patients with reproductive potential must agree to use appropriate
contraceptive methods while on study therapy and for 3 months thereafter.

Must give written informed consent to participate in this study prior to the performance of
any study-related procedure.

Exclusion criteria

Patients who meet any of the following criteria will not be enrolled in the study:

l.

Current infection with human immunodeficiency virus (HIV), Hepatitis B or Hepatitis C.

Screening of patients with serologic testing for these viruses is not required. However,
patients who have a past history of viral hepatitis or in whom there is a current suspicion of
viral hepatitis should have serologic testing for Hepatitis B and Hepatitis C performed to
determine whether there is any current evidence for ongoing infection with these viruses.
Patients considered to be at risk for HIV infection should have HIV testing performed.

Impairment of GI function or GI disease that may significantly alter the absorption of CPI-
0610, including any unresolved nausea, vomiting, or diarrhea that is CTCAE grade >1.

Impaired cardiac function or clinically significant cardiac diseases, including any of the
following:

e Acute myocardial infarction or angina pectoris < 6 months prior to starting study drug
e Serum cardiac troponin (cTn) level > 99% percentile of the upper reference limit

e QTcF > 470 msec on the screening ECG

e Left ventricular ejection fraction (LVEF) < 50%

Uncontrolled cardiac arrhythmia (patients with rate-controlled atrial fibrillation are not
excluded.)

 

Constellation Pharmaceuticals, Inc. Confidential 34
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 42 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
5. A past medical history of other clinically significant cardiovascular disease (e.g.,

10.

11.

12,

13.
14.

15.

uncontrolled hypertension, history of labile hypertension or history of poor compliance with
an antihypertensive regimen)

Any other concurrent severe and/or uncontrolled concomitant medical condition that could
compromise participation in the study (e.g., clinically significant pulmonary disease,
clinically significant neurological disorder, active or uncontrolled infection)

Systemic anti-cancer treatment or radiotherapy less than 2 weeks before the first dose of CPI-
0610

Note: patients may receive concomitant therapy with bisphosphonates and with low dose
corticosteroids (e.g., prednisone or its glucocorticoid equivalent in a dose < 10 mg PO once

daily [QD])

Treatment with an investigational small molecule less than 2 weeks before the first dose of
CPI-0610. In addition, the first dose of CPI-0610 should not occur before a period equal to
or greater than 5 half-lives of the small molecule investigational agent has elapsed.

Treatment with a therapeutic antibody less than 4 weeks before the first dose of CPI-0610. A
minimum 2-week period between the last treatment with a therapeutic antibody and the first
dose of CPI-0610 may be permitted in patients with rapidly progressive myeloma, following
discussion with the medical monitor.

Treatment with medications that are known to be strong inhibitors or inducers of CYP450
enzymes. See Appendix 1 for a list drugs that are inhibitors or inducers of CYP450.

Treatment with medications that are known to carry a risk of Torsades de Pointes. See
Appendix 2 for a list of drugs that carry this risk and/or a risk of QT interval prolongation.

Immunosuppressive treatment that cannot be discontinued both prior to study entry and for
the duration of the study. Immunosuppressive treatment should be discontinued for at least

1 week prior to starting the administration of CPI-0610. Oral prednisone at a dose of 10 mg
or less per day is allowed, as are other oral corticosteroids given at glucocorticoid-equivalent
doses. Topical, nasal and inhaled corticosteroids are also allowed.

Pregnant or lactating women

Women of child bearing potential and men with reproductive potential, if they are unwilling
to use adequate contraception while on study therapy and for 3 months thereafter

Patients unwilling or unable to comply with this study protocol

 

Constellation Pharmaceuticals, Inc. Confidential 35
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 43 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

5 STUDY TREATMENT

5.1 Study drug

The term “study drug” refers to CPI-0610, Constellation’s investigational inhibitor of BET
proteins, formulated as capsules or tablets for oral administration. No control drug will be used
in this study.

CPI-0610 monohydrate is provided in hydroxypropyl methyl cellulose (HPMC) capsules
formulated in 2, 10 and 25 mg strengths. In addition to the active ingredient, CPI1-0610
monohydrate, the capsules contain inactive excipients, as described in Table 5-1. The capsules
are supplied in high density polyethylene (HDPE) bottles, heat induction sealed, with a child
proof cap. Each 75 ml HPDE bottle contains 30 capsules of 2, 10 or 25 mg strengths. The 2 mg
capsules are white in color; the 10 mg capsules are Swedish Orange (red) in color; the 25 mg
capsules are yellow in color.

Table 5-1 Composition of CPI-0610 capsules

 

 

 

 

 

 

 

 

 

Component Function Amount ineach | Amount in each Amount in
2 mg capsule 10 mg capsule each 25 mg
capsule
CP1-0610 monohydrate Active ingredient 2.00 mg 10.00 mg 25.0 mg
Microcrystalline cellulose Filler 156.40 mg 267.20 mg 253.6 mg
PH101
Magnesium Stearate Lubricant 1.6 mg 2.80 mg 1.40 mg

 

CPI-0610 monohydrate tablets contain the micronized active pharmaceutical ingredient and
several inactive excipients, as described in Table 5-2. The 25 mg tablets are supplied in HDPE
bottles, which are heat induction sealed. Each 120 ce bottle contains 100 plain-faced light
brown tablets.

Table 5-2 Composition of CPI-0610 Tablets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Component Function | Amount in each 25 mg Tablet
Intra Granular
CPI-0610 Monohydrate Micronized Active ingredient 25 mg
Microcrystalline Cellulose Diluent/Filler 60 mg
Lactose Monohydrate Diluent/Filler 90 mg
Hydroxypropyl Cellulose Binder 7 mg
Croscarmellose Sodium Disintegrant 4 mg
Sodium Lauryl Sulfate Surfactant 6 mg
Extra Granular
Croscarmellose Sodium Disintegrant 4 mg
Colloidal Silicon Dioxide Glidant 2 mg
Magnesium Stearate Lubricant 2 mg
Total 200 mg

 

 

 

 

 

 

Constellation Pharmaceuticals, Inc. Confidential 36
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 44 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

5.1.1 Study drug administration

CPI-0610 will be administered orally, once (or potentially twice) a day for 14 consecutive days
followed by a 7-day break. The 14 days of CPI-0610 dosing and the 7-day break together
constitute 1 cycle of treatment. The protocol also makes provision for the evaluation of a less
intensive dosing regimen, e.g., 7 day of CPI-0610 dosing followed by a 7-day break (1 cycle =
14 days). The first dose will be administered in the clinic on Day 1 of Cycle 1; thereafter,
patients will take their daily dose at home unless otherwise instructed (explained below).

Based on the clinical safety and PK data emerging from this study, and from other ongoing phase
1 studies of CPI-0610, it may be desirable to evaluate the administration of CPI-0610 on a BID
schedule. This study therefore makes provision for both once daily and twice daily
administration of CPI-0610.

The dose will not be adjusted for body weight or body surface area; all patients treated in the
same cohort/at the same dose level will receive the same total milligram dose of CPI-0610 per
day.

Patients will be given a dosing diary at the start of each treatment cycle in which they will record
relevant information regarding their study drug (e.g., confirmation that each daily dose was
taken, reasons for missed doses).

5.1.1.1 Once daily administration of CPI-0610

Patients should be instructed to take their daily dose at approximately the same time each day.
Each dose should be taken with a glass of water and consumed over as short a time as possible
(e.g., all capsules/tablets within 5 minutes). Patients should be instructed to swallow
capsules/tablets whole and to not chew or open them.

In the case of capsules, each daily dose of CPI-0610 (including days which involve PK blood
sampling) should be taken 2-4 hours after a light breakfast (e.g., consisting of Juice, toast and
jam). For example, if breakfast was completed at 08:00 a.m., then study drug administration
should occur no sooner than 10:00 a.m. Ifa patient prefers to skip breakfast, that is acceptable as
well. In either case, food intake should be avoided for at least 1 hour after study drug
administration.

In the case of tablets, doses may be taken either with or without food.

On days when PK and/or pharmacodynamic samples need to be collected prior to taking study
drug, the patient should take that day’s dose of CPJ-0610 in the clinic.

If vomiting occurs during the course of the treatment, then no re-dosing of the patient is allowed
before the next scheduled dose.

If the patient forgets to take his/her daily morning dose, then he/she should take CPI-0610 within
6 hours after the missed dose. If more than 6 hours have passed, then that day’s dose should be
omitted, and the patient should resume treatment with the next scheduled dose.

 

Constellation Pharmaceuticals, Inc. Confidential 37
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 45 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
5.1.1.2 Twice daily administration of CPI-0610

If a twice daily (BID) schedule of CPI-0610 dosing is evaluated in this study then patients will
be given the following instructions:

Patients should be instructed to take their BID doses at approximately the same time each day.
The two daily doses should be separated by a minimum of 10 hours. Each dose of CP1-0610
should be taken with a glass of water and consumed over as short a time as possible (e.g., all
capsules/tablets within 5 minutes). Patients should be instructed to swallow capsules whole and
to not chew or open them.

In the case of capsules, each morning dose of CPI-0610 (including days which involve PK blood
sampling) should be taken 2-4 hours after a light breakfast (e.g., consisting of Juice, toast and
jam). For example, if breakfast was completed at 08:00 a.m., then study drug administration
should occur no sooner than 10:00 a.m. Ifa patient prefers to skip breakfast, that is acceptable as
well. In either case, food intake should be avoided for at least | hour after study drug
administration.

In the case of capsules, each evening dose of CPI-0610 should be taken 2-4 hours after dinner
(with no restrictions on the composition of dinner). If dinner was completed at 08:00 p.m., then
study drug administration should no sooner than 10:00 p.m. Food intake should be avoided for
at least 1 hour after study drug administration.

In the case of tablets, doses may be taken either with or without food. On days when PK and/or
pharmacodynamic samples need to be collected prior to taking study drug, the patient should
take the morning CPI-0610 dose in the clinic.

To accommodate PK sampling following dosing on Days 1 and 14 of Cycle 1, patients must take
the second daily (evening) dose after the 8-hour PK sample for that day has been collected.

If vomiting occurs during the course of the treatment, then no re-dosing of the patient is allowed
before the next scheduled dose.

If the patient forgets to take his/her daily morning or evening dose, then he/she should take
CPI-0610 within 3 hours after the missed dose. If more than 3 hours have passed, then that
missed dose should be omitted, and the patient should resume treatment with the next scheduled
dose.

5.1.2 Packaging and labeling

The study drug will be provided by Constellation. The study drug will be labeled and handled at
the investigational site as open-label material. Study drug labels will fulfill all requirements
specified by relevant governing regulations. There will be no information about the patient on
the study drug label. The storage conditions for study drug will be provided on the study drug
label.

 

Constellation Pharmaceuticals, Inc. Confidential 38
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 46 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

5.1.3 How supplied
5.1.3.1 Capsules

CPI-0610 capsules will be supplied to the site pharmacy as 2, 10 and 25 mg capsules in bottles
containing 30 capsules of a single strength. The site pharmacist will dispense the appropriate
number of capsules (of the appropriate strength(s)) to each patient at the beginning of each cycle.

5.1.3.2 Tablets

CPI-0610 tablets will be supplied to the site pharmacy as a single 25 mg strength in bottles
containing 100 tablets. The site pharmacist will dispense the appropriate number of tablets to
each patient at the beginning of each cycle.

5.1.4 Storage, handling, and accountability

The study drug must be received at the study site by a designated person, handled and stored
safely and properly, and kept in a secured location to which only the pharmacist and designated
assistants have access. Upon receipt, the study drug should be stored according to the
instructions specified on the drug labels. Clinical supplies are to be dispensed only in
accordance with the protocol.

Capsules/tablets should remain in the bottle provided until they are dispensed to patients. The
bottles should be stored at the investigational site at controlled room temperature (20-25°C).
Containers should be kept closed during storage.

Because this is an investigational agent, it should be handled with due care. In case of contact
with broken capsules, raising dust should be avoided during the clean-up operation.

The product may be harmful if inhaled, ingested, or absorbed through the skin. Gloves, masks
and protective clothing should be worn during the clean-up operation. The area should be
ventilated and the spill site washed after material pick-up is complete. The spilled material
should be disposed of as hazardous medical waste in compliance with federal, state, and local
regulations.

In case of contact with the powder (e.g., from a broken capsule), skin should be washed
immediately with soap and copious amounts of water for at least 15 minutes.

In case of contact with the eyes, copious amounts of water should be used to flush the eyes for at
least 15 minutes. Medical personnel should be notified.

The Investigator or designee must maintain an accurate record of the shipment and dispensing of
study drug in a drug accountability ledger. Drug accountability will be evaluated by the field
monitor during site visits and at the completion of the study. All drug supplies are to be used
only for this protocol and not for any other purpose. Unless specifically instructed to do so by
Constellation, the Investigator must not destroy any drug labels, or any partly used or unused
drug supply.

 

Constellation Pharmaceuticals, Inc. Confidential 39
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 47 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

5.2. Patient numbering

Each patient in the study is identified by a unique patient number. The unique patient number
is a combination of his/her study center number and a second number reflecting the sequence
of patient enrollment. The study center number is assigned by Constellation Pharmaceuticals to
each investigative site.

The procedures for patient numbering and cohort coordination between the study sites will be
provided in a separate document prior to study start. Upon signing the informed consent form,
the patient is assigned a patient number. Once assigned to a patient, a patient number will not be
reused.

Informed consent must be obtained before performing any test to assess a patient’s eligibility for
this study.

5.3. Treatment assignment

The assignment of a patient to a given dose cohort will be coordinated by the sponsor. During
dose expansion, all patients will receive the same dose, unless it becomes necessary to evaluate a
dose below the MTD.

5.4 Treatment blinding

This is an open-label study and treatment blinding is not applicable.

5.5 Dose escalation
5.5.1 Starting dose for CPI-0610

The starting dose for this study is based on toxicology studies conducted in dogs and rats and on
projections for CPI-0610’s human pharmacokinetics.

The toxicology studies evaluated once daily oral dosing of CPI-0610 for 14 consecutive days in
both species. The dose severely toxic for approximately 10% of the animals (STDyjo) in the rat
GLP toxicology study was 60 mg/kg/day, which is equivalent to 360 mg/m’/day. The highest
non-severely toxic dose (HNSTD) in the dog GLP toxicology study was 4 mg/kg/day, which is
equivalent to 80 mg/m’/day. According to FDA guidelines the safe starting dose is either 1/ 10 of
the rodent MTD or 1/6 of the dog HNSTD, when doses are normalized to body surface area.”

The toxicology results in the rat therefore suggest a starting dose of 0.1 < 360 mg/m” /day x 1.73
m’ = 62 mg/day. The toxicology results in the dog suggest a starting dose of 1/6 x 80 mg/m */day
x 1.73 m’ = 23 mg/day.

However, estimates of CPI-0610’s human pharmacokinetics and assessment of PK-efficacy
relationships in the MV4-11 xenograft model together suggest that an optimally efficacious dose
could be as low as 15 mg/day. Since efficacious and toxic exposures to CPI-0610 are anticipated
to be similar, Constellation believes that it is prudent to begin the clinical evaluation of CPI-0610
at a lower dose, specifically at 6 mg/day. If a dose of 15 mg/day is close to the MTD, the
starting dose of 6 mg/day will be almost 3-fold lower than the MTD. Moreover, with this

 

Constellation Pharmaceuticals, Inc. Confidential 40
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 48 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

starting dose and the use of the modified Fibonacci dose escalation algorithm the MTD will be
approached with relatively small dose increments.

Although 6 mg/day is the starting dose for this study in the absence of any preceding experience
with CPI-0610 in humans, Phase 1 studies of CPI-0610 are also planned (or ongoing) in patients
with lymphoma and in patients with acute leukemia or myelodysplastic syndrome using the same
starting dose, provisional dose levels (guided by the modified Fibonacci series of dose
increments), and schedule of drug administration that are employed in this trial. If data are
available from one or both of these studies that demonstrate the safety of the 6 mg/day or a
higher dose, that data can be used to start this study with a dose greater than 6 mg/day. In this
case, the starting dose for the current study must be a total daily dose that has completed its
evaluation in at least one of the other two Phase | studies, that has not been associated with any
dose-limiting toxicity, and that has generated no more than grade 3 hematologic toxicity and no
more than grade 2 non-hematologic toxicity.

If the starting dose for this study is chosen on the basis of such clinical experience, then the
subsequent maximum increases will be defined by the modified Fibonacci series, as outlined in
Table 5-2 (Provisional Dose Levels), as if the preceding dose levels had already been evaluated
in this study. If, based on previous clinical experience, a decision is made to start this study with
a dose other than 6 mg/day, then that decision will be made jointly by the investigators and
sponsor, with the supporting data and rationale outlined in an administrative letter distributed to
all of the study sites, institutional review boards (IRBs), and the Food and Drug Administration
(FDA).

5.5.2 Dose escalation guidelines
General guidelines

In the dose escalation part of this study sequentially enrolled cohorts of patients will receive
increasing doses of CPI-0610 until the MTD is determined. Determination of the MTD of CPI-
0610 will be achieved using a standard rule-based algorithm, typically referred to as the “3+3
design”, in conjunction with a modified Fibonacci dose escalation scheme.

Cohorts of 3-6 evaluable patients will typically be treated at each dose level. Before a decision is
made to increase the dose of CPI-0610 in a new cohort of patients a minimum of three evaluable
patients must have been treated at the dose currently under evaluation. Evaluable patients are
patients who meet the minimum treatment and safety evaluation requirements of the study and/or
who experience a DLT during cycle 1.

With the 14 days on/7 days off schedule the minimum treatment and safety evaluation
requirements are met if, in cycle 1, the patient has received > 12/14 of the planned doses of
CPI-0610, is observed for > 21 days following the first daily dose, and is considered by the
sponsor and investigators to have sufficient safety data available to conclude that a DLT did not
occur.

With the 7 days on/7 days off schedule the minimum treatment and safety evaluation
requirements are met if, in cycle 1, the patient has received > 6/7 of the planned doses of CPI-

 

Constellation Pharmaceuticals, Inc. Confidential 41
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 49 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

0610, is observed for > 14 days following the first daily dose, and is considered by the sponsor
and investigators to have sufficient safety data available to conclude that a DLT did not occur.

Patients who do not meet these minimum treatment and safety evaluation requirements and who
do not experience DLT will be replaced with new patients if the minimum of 3 evaluable patients
per dose level has not been satisfied.

Additional patients may be enrolled to any dose level at or below the MTD, including
intermediate dose levels, if doing so is considered appropriate for better defining the safety, PK,
or pharmacodynamics of CPI-0610 treatment.

The MTD of CPI-0610 is the highest dose that can be given without causing a DLT in 33% or
more of the patients treated at that dose. Stated from an operational perspective, it is the highest
dose that causes DLT in less than 2/6 evaluable patients. Therefore escalation of the CPI-0610
dose will be terminated when two or more patients at a dose level experience DLT in the first
cycle of treatment.

Three patients will be initially enrolled to a new dose level. If2 or more of the initial 3 patients
experiences DLT, then dose escalation will be terminated. If one of the initial 3 patients enrolled
to a dose level experiences DLT, then 3 additional patients will be enrolled to this same dose
level to further assess its safety. If none of the additional 3 patients experiences DLT, then the
next higher dose level may be opened to enrollment. However, if one or more of these additional
patients experiences DLT, then dose escalation will be terminated. The operating characteristics
of these standard dose escalation rules are found in Appendix 3.

In the case where DLT occurs in 2 of 2 or 2 of 6 patients at a dose level and dose escalation is
terminated, the MTD will be the immediately preceding dose. It is also permissible to evaluate
an intermediate dose as a possible MTD. Before enrollment is opened to the dose expansion part
of the study a minimum of 6 evaluable patients must be treated at the dose declared to be the
MTD.

A modified Fibonacci algorithm will be used to determine the maximum allowable increase in
dose from one cohort of patients to the next. The modified Fibonacci algorithm uses the
following sequence of relative dose increases from one cohort of patients to the next: 100%,
67%, 50%, 40%, and 35%, with all subsequent increases no greater than 30-35%. The modified
Fibonacci algorithm assumes that the initial dose level is 1/10th of the MTD.”*? However, based
on PK data from the first 8 patients treated with CPI-0610 in a Phase | study in lymphoma, the
initial dose level, 6 mg PO daily x 14 days, is estimated to be only 1/21* of the MTD. The
average elimination half-life of CPI-0610 in these patients was 8.65 hours rather than the 21
hours predicted on the basis of preclinical data, resulting in lower than predicted systemic
exposure (AUC). Therefore, in order to minimize the number of patients treated at suboptimal
doses of CPI-0610, two additional dose doubling steps have been added to the initial steps of the
dose escalation scheme. These two additional dose doubling steps are projected to bring the dose
to approximately 40% of the MTD before implementing the successively decreasing dose
increments of the modified Fibonacci algorithm. However, if significant CPI-0610-related
toxicity is observed before completing these two additional dose doublings then the doubling of
doses will be stopped and the dose escalation scheme will use step sizes no greater than those of

 

Constellation Pharmaceuticals, Inc. Confidential 42
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 50 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

the modified Fibonacci series, i.e., 67, 50, 40, and 30-35%. Specifically, dose doubling will be
stopped if at any given dose level two or more patients experience CTCAE grade 2 CPI-0610-
related toxicity or any one patient experiences CTCAE grade 3 or higher CPI-0610-related
toxicity during the first cycle of treatment.

The dose of CPI-0610 will not be adjusted for body weight or body surface area; all patients
treated in the same cohort/at the same dose level will receive the same total milligram dose of
CPI-0610 per day.

While the modified Fibonacci algorithm will define the maximum allowable increase in dose,
smaller increases in dose may be evaluated if doing so is suggested by review of the clinical
safety, PK or pharmacodynamic data, or by comparison to the preclinical toxicology, PK and
pharmacodynamic data. Moreover, if needed to better define dose-toxicity relationships,
additional patients may be enrolled to the current dose level, to a preceding dose level, or to
intermediate dose levels before proceeding with further dose escalation.

Additional provisions

Due to the potential for dropouts during the first cycle of treatment (e.g., because of early disease
progression), a cohort may initially be expanded to include up to 2 additional patients. However,
if these additional patients are to be enrolled they must start treatment < 14 days after the third
patient enrolled in the cohort was first dosed with CPI-0610. The decision to dose escalate may
still be made after the third patient enrolled to the dose level in question has completed the first
cycle of treatment. However, if under these circumstances the decision is made to enroll patients
to a higher dose level, and one of the additional patients treated at the preceding dose level
experiences a DLT in the first cycle of treatment, then further enrollment of patients to the higher
dose level will be suspended until it can be determined whether the preceding dose level exceeds
the MTD. In the meantime, patients enrolled to the higher dose level may continue treatment at
that dose if they are tolerating it well, and if continuing treatment is considered appropriate for
the toxicity in question.

As with the selection of a starting dose, the doses evaluated in this study may be subsequently
informed by the clinical experience with CPI-0610 in the Phase 1 study being conducted in
patients with lymphoma. The information from the lymphoma study may suggest that more
conservative dose escalation steps should be taken, or it may provide a rationale for omitting
evaluation of one or more of the doses outlined in Table 5-2 (Provisional Dose Levels). Ifa
decision is made to omit the evaluation of one or more doses in the provisional dose escalation
scheme, the next dose level to be evaluated must be a dose that lies below the maximum
tolerated dose in the lymphoma study or, if the MTD has not been determined, lies below the
highest dose that has been evaluated in the lymphoma study. Further constraints on the dose or
doses to be omitted will be derived from a review of all of the existing dosing, PK and safety
data from both studies. If a decision to omit the evaluation of one or more doses is made, then an
administrative letter will be distributed to all of the study sites, IRBs, and the FDA providing the
supporting rationale.

If evaluation of the PK, pharmacodynamics, or safety of CPI-0610 suggests that it may be
preferable to give CPI-0610 as a BID dose rather than as a single daily dose, then the daily dose

 

Constellation Pharmaceuticals, Inc. Confidential 43
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 51 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

may be accordingly divided. In this case a new cohort of patients will be enrolled and treated
with a twice daily dose. The initial twice daily dose will be equal to a total daily dose that has
been well tolerated as a single daily dose, i.e., it must be a dose that has not caused dose-limiting
toxicity when given once daily and a dose that is below the once daily MTD. Iftwice daily
dosing of CPI-0610 is well tolerated in this initial cohort of patients, then dose escalation may
continue with twice daily dosing, following the same dose escalation rules applied to once daily
dosing. The maximum allowable increase in dose from one cohort of patients to the next will
continue to be guided by the modified Fibonacci algorithm, and as if all of the preceding dose
escalation had been conducted with twice daily dosing.

This study also provides the option of evaluating a less dose-intensive CPI-0610 treatment
schedule. This option may be exercised if it is found that the doses and systemic exposures
projected to be necessary for anti-tumor activity are not well tolerated for 14 consecutive days.
An example of a less dose-intensive schedule is 7 consecutive days of treatment followed by a
7-day break, as outlined in this protocol. However, another less dose-intensive schedule may be
selected (e.g., 5 or 10 consecutive days of treatment) if the initial experience with CPI-0610’s
safety, PK and PD suggests that another schedule would be preferable. If a less dose-intensive
treatment regimen is evaluated, then the initial dose tested with it will be a daily dose that has
been previously evaluated with the more dose-intensive 14 consecutive day schedule and does
not exceed the MTD with that schedule.

If a decision is made to evaluate twice daily dosing or a less dose-intensive treatment schedule,
this decision will be made jointly by the investigators and sponsor, with the supporting data and
rationale outlined in an administrative letter distributed to all of the study sites, IRBs, and the
FDA. In any case, only one schedule of CPI-0610 administration, and only one daily dosing
frequency, will be evaluated during dose expansion.

5.5.3 Provisional dose levels

Table 5-3 depicts provisional dose levels for evaluation in this study, based on the planned
starting dose and the maximum increases in dose allowed by the modified Fibonacci algorithm.
The dose levels that are actually evaluated in this study may differ from these provisional ones,
since the protocol allows for smaller increases in dose and for the evaluation of intermediate and
higher doses, if necessary. Doses above 24 mg/day may be rounded so that they can be delivered
using 10 and 25 mg capsules, thereby minimizing the number of capsules that patients must take.

The provisional dose levels in Table 5-3 apply only to CPI-0610 capsules.

The initial CPI-0610 tablet dose will be selected with the aim of providing systemic exposure
(AUC) equivalent to that which would have been achieved with the next CPI-0610 capsule dose.
Comparison of the pharmacokinetics of CPI-0610 tablets and capsules in patients indicates that
the tablet is more rapidly absorbed, resulting in an approximately 2-fold higher Cmax, and that it
has approximately 34% greater relative oral bioavailability. Subsequent increases in the CPI-
0610 tablet dose will be made in increments no greater than 33%.

 

Constellation Pharmaceuticals, Inc. Confidential 44
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 52 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Table 5-3 Provisional dose levels

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dose Percent Increase in
Level* Dose CPI-0610 Capsule Dose | Schedule
4 - 2 mg PO daily 14 consecutive days of treatment, 1-week
break
1 ; 6 mg PO daily 14 consecutive days of treatment, 1-week
break
12 mg PO daily 14 consecutive days of treatment, ]-week
2 100
break
24 mg PO daily 14 consecutive days of treatment, 1-week
3 100
break
48 mg PO daily 14 consecutive days of treatment, 1-week
4 100
break
80 mg PO daily 14 consecutive days of treatment, | week
5 67
break
6 50 120 mg PO daily 14 consecutive days of treatment, 1-week
break
168 mg PO daily 14 consecutive days of treatment, ]-week
7 40
break
8 35 226 mg PO daily 14 consecutive days of treatment, 1-week
break
9 35 304 mg PO daily 14 consecutive days of treatment, 1-week
break
410 mg PO daily 14 consecutive days of treatment, 1-week
10 35
break
Notes:

* The 2 mg daily dose is a dose that may be evaluated if the 6 mg daily dose is not well tolerated.
+ Doses between and higher than those shown in this table may be evaluated.

5.5.4 Definitions of dose-limiting toxicity

Dose-limiting toxicity (DLT) is defined as an adverse event or abnormal laboratory value
assessed by the investigator as unrelated to disease progression, intercurrent illness, or
concomitant medications and that meets any of the criteria listed below in Table 5-4.

For the purpose of making dose escalation decisions all DLTs occurring during the first cycle of
treatment with CPI-0610 must be included. DLTs occurring in subsequent cycles of treatment
may also be considered when making decisions regarding dose escalation, particularly if they
suggest that cumulative and/or delayed toxicity may limit dosing.

 

 

Constellation Pharmaceuticals, Inc. Confidential 45
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 53 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

Table 5-4 Definitions of dose-limiting toxicities

 

Toxicity

Any of the following:

 

Hematology

CTCAE grade 4 neutropenia (ANC < 0.5 x 10°/L) occurring during CPI-0610
dosing and resulting in the omission of more than 2 of the planned 14 days of
dosing or more than 1 of the planned 7 days of dosing

CTCAE grade 4 neutropenia lasting for more than 7 days

Febrile neutropenia of any duration (ANC < 1.0 x 10°/L and oral temperature
238.5°C)

 

CTCAE grade 4 thrombocytopenia (platelets < 25 x 10°/L) of any duration

CTCAE grade 3 thrombocytopenia (platelets between 25-49 x 10°/L) with
bleeding or any requirement for platelet transfusion

 

Renal

Serum creatinine (> 2 x baseline and above the ULN; or > 2 x ULN)

 

Hepatic

> CTCAE grade 3 total bilirubin (> 3 x ULN)

 

> CTCAE grade 2 bilirubin and => CTCAE grade 2 ALT

 

> CTCAE grade 3 ALT

 

Cardiac

= CTCAE grade 3

 

Other adverse events

> CTCAE grade 3 vomiting or CTCAE grade 3 nausea

 

> CTCAE grade 3 diarrhea

 

> CTCAE grade 3, except for the exclusions noted below

 

Other CP1-0610-related non-hematologic toxicities > CTCAE grade 2 that, in
the opinion of the investigator, require dose reduction or discontinuation of
treatment with CPI-0610

 

Treatment interruption

Treatment interruption caused by CPI-0610-related toxicity and resulting in the
delivery of less than 12 of the planned 14 days of dosing or less than 6 of the
planned 7 days of dosing in a cycle of treatment

 

 

Treatment delay

 

Treatment delay of more than 1 week (i.e., interval between the beginning of
one CPI-0610 treatment cycle and the next by > 28 days for the 14 days on/7
days off schedule; or by > 21 days with the 7 days on/7 days off schedule)
because of a failure of adequate hematologic or non-hematologic recovery from
the toxicity of the previous cycle of treatment (see Section 5.6 for retreatment
criteria)

 

 

 

Constellation Pharmaceuticals, Inc. Confidential

46
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 54 of 140

 

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
Toxicity Any of the following:

 

CTCAE grade 3-4 elevations in alkaline phosphatase

CTCAE grade 3-4 elevations in serum uric acid, unless accompanied by

Exceptions to DLT criteria physiologically significant or life-threatening consequences

<72 hours of CICAE grade 3 fatigue

 

 

 

Common Toxicity Criteria for Adverse Events (CTCAE) version 4.03 will be used for all toxicity grading.

Patients may receive supportive care (e.g., transfusion with PRBCs) as per local institutional guidelines. The
use of erythropoietin is permitted according to the American Society of Clinical Oncology (or other
institutional) Guidelines.

G-CSF may be used to treat patients who have developed dose-limiting neutropenia, as per institutional
guidelines, following discontinuation of CPJ-0610 treatment. However, G-CSF may not be used during
CPI-0610 administration or during the treatment break unless dose-limiting neutropenia has already occurred.

Optimal therapy for vomiting or diarrhea will be based in institutional guidelines, with consideration of the
prohibited medications listed in this protocol.

When laboratory abnormalities form the basis for a DLT they should be confirmed by repeated testing with a
new blood sample or procedure (e.g., an ECG).

 

 

5.5.5 Dose expansion

Once the MTD of CPI-0610 is identified in the dose escalation part of this study, additional
patients will be enrolled and treated at the MTD to further evaluate its safety and tolerability.
Eighteen evaluable patients (including the minimum of 6 evaluable patients treated at the MTD
during dose escalation) will be evaluated during this part of the study.

If an MTD cannot be established during dose escalation, e.g., because further increases in dose
do not result in significant increases in exposure, then a dose other than the MTD may be
evaluated during dose expansion. Conversely, if the MTD proves to be not well tolerated with
further experience during the dose expansion phase, a lower dose may be evaluated. In either
case, a minimum of 18 evaluable patients will be treated with a dose that can be recommended
for future clinical trials (referred to as the “recommended Phase 2 dose” or RP2D).

The criteria for continuation of treatment and the dose modification guidelines employed during
the dose escalation part of the study will also be followed during dose expansion.

5.6 Criteria for continuing treatment
5.6.1 Criteria for continuing CPI-0610 during a cycle of treatment

During a cycle of treatment CPI-0610 should continue to be administered as planned unless a
dose-limiting toxicity has occurred, as defined in Table 5-4.

 

Constellation Pharmaceuticals, Inc. Confidential 47
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 55 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
5.6.1.1 14 days of daily dosing, 7-day break (21-day cycle)

In the case of CPI-0610-related neutropenia and/or thrombocytopenia, dosing as planned should
continue as long as the ANC remains >0.5 x 10°/L and the platelet count remains >25 x 10°/L.
Should either the ANC or platelet count fall below these values (become CTCAE grade 4),
dosing with CPI-0610 should be interrupted. CPI-0610 dosing within the planned 14 days of
treatment should not be resumed until the ANC is >0.75 x 10°/L and the platelet count is

>50 x 10°/L. In addition, dosing within the cycle of treatment should not be resumed if the
interruption has resulted in the omission of more than 2 of the planned 14 days of dosing. If
more than 2 of the planned 14 days of therapy have been omitted, then treatment should be
resumed only with a new cycle of treatment, following the criteria outlined below in

Section 5.6.2.1. If it is possible to resume dosing within the planned 14 days of treatment, no
attempt should be made to make up the missed doses of CPI-0610.

5.6.1.2 7 days of daily dosing, 7-day break (14-day cycle)

In the case of CPI-0610-related neutropenia and/or thrombocytopenia, dosing as planned should
continue as long as the ANC remains > 0.5 x 10°/L and the platelet count remains > 25 x 10°/L.
Should either the ANC or platelet count fall below these values (become CTCAE grade 4),
dosing with CPI-0610 should be interrupted. CPI-0610 dosing within the planned 7 days of
treatment should not be resumed until the ANC is > 0.75 x 10°/L and the platelet count is > 50 x
10°/L. In addition, dosing within the cycle of treatment should not be resumed if the interruption
has resulted in the omission of more than 1 of the planned 7 days of dosing. If more than 1 of
the planned 7 days of therapy have been omitted, then treatment should be resumed only with a
new cycle of treatment, following the criteria outlined below in Section 5.6.2.2. Ifit is possible
to resume dosing within the planned 7 days of treatment, no attempt should be made to make up
the missed dose of CPJ-0610.

5.6.2 Criteria for beginning a new cycle of treatment
5.6.2.1 14 days of daily dosing, 7-day break (21-day cycle)

In order for a new cycle of therapy to begin following the scheduled 7-day break from therapy
the patient’s ANC must be 1.0 x 10°/L and the platelet count must be >75 x 10°/L. In addition,
all other toxicity considered to be related to CPI-0610 must have resolved to CTCAE grade 1 or
baseline.

If the patient fails to meet the above-cited criteria for retreatment, then initiation of the next cycle
of treatment should be delayed by one week. Following the additional week of no treatment the
next cycle may begin if the patient’s ANC is 20.75 x 10°/L and the platelet count is >50 x 10°/L.
In addition, all other toxicity considered to be related to CPI-0610 must have resolved to CTCAE
grade | or baseline.

Should treatment need to be delayed for more than 7 days (if there are more than 28 days
between the start of one cycle and the start of the next) because of inadequate recovery from
treatment-related toxicity, this will be considered a dose-limiting event.

 

Constellation Pharmaceuticals, Inc. Confidential 48
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 56 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
5.6.2.2 7 days of daily dosing, 7-day break (14-day cycle)

In order for a new cycle of therapy to begin following the scheduled 7-day break from therapy
the patient’s ANC must be >1.0 x 10°/L and the platelet count must be > 75 x 10°/L. In addition,
all other toxicity considered to be related to CPI-0610 must have resolved to CTCAE grade 1 or
baseline.

If the patient fails to meet the above-cited criteria for retreatment, then initiation of the next cycle
of treatment should be delayed by one week. Following the additional week of no treatment the
next cycle may begin if the patient’s ANC is >0.75 x 10°/L and the platelet count is >50 x 10°/L.
In addition, all other toxicity considred to be related to CPI-0610 must have resolved to CTCAE
grade | or baseline.

Should treatment need to be delayed for more than 7 days (if there are more than 21 days
between the start of one cycle and the start of the next) because of inadequate recovery from
treatment-related toxicity, this will be considered a dose-limiting event.

5.7 Dose modification guidelines
5.7.1 Dose reduction

Patients should not have dosing with CPI-0610 reduced unless a dose-limiting toxicity has
occurred, as defined in Table 5-4. Ifa DLT occurs, then the patient may be withdrawn from the
study after appropriate follow-up has been completed. However, if the patient’s myeloma is at
least stable and the investigator believes that it is in the patient’s best interest to continue therapy
with CPI-0610, then consideration may be given to resuming treatment at a previously evaluated
lower dose. The possibility of re-treatment at a lower dose must be discussed with the study’s
medical monitor and approved. Moreover, when a reduction in the dose of CPI-0610 is required,
no re-escalation of dose will be permitted.

The lower dose to be used cannot be specified a priori, since the actual doses evaluated and the
dose-toxicity relationship will not be known until there is clinical experience with CP1-0610.
Hence the choice of the lower dose at which to resume treatment will require discussion between
the investigator and sponsor following review of the relevant clinical data.

5.7.2 Intra-patient dose escalation

Individual patients may be considered for treatment with a dose of CPI-0610 that is higher than
the dose to which they were originally assigned. In order for a patient to be treated at a higher
dose of CPI-0610, the patient must have tolerated the lower dose for at least two cycles of
therapy, i.e., no CPI-0610-related non-hematologic toxicity > CTCAE grade | and no CPI-0610-
related hematologic toxicity > CTCAE grade 2 was observed with the patient’s treatment at the
lower dose. Moreover, the new, higher dose with which the patient is to be treated must be a
dose that has completed evaluation and does not exceed the MTD.

There is no limit to the number of times the dose of CPI-0610 may be increased for each patient.
However, for any instance of intra-patient dose escalation the rules remain the same: the patient
must not have experienced CPI-0610-related non-hematologic toxicity > CTCAE grade 1 or

 

Constellation Pharmaceuticals, Inc. Confidential 49
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 57 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

CPI-0610-related hematologic toxicity > CTCAE grade 2 for at least two cycles of therapy at the
lower dose, and the higher dose being considered must have been well tolerated (i.e., is below or
equal to the MTD).

Consultation with Constellation must occur prior to any intra-patient dose escalation.

5.8 Management of DLTs and other adverse events
5.8.1 Assessment of potential cardiac toxicity

Because this study includes serial measurements of serum cardiac troponin (cTn) levels, it is
anticipated that there may be patients in whom the level is found to be increased and therefore
requires further evaluation. Cardiac troponin (cTn) levels > 99% percentile of the upper
reference limit (URL) should be considered abnormal. However, they should not be
automatically considered dose-limiting. The significance of the increased cTn should be further
investigated with repeated cTn measurements and ECGs, and potentially with other studies (¢.g.,
echocardiography) in consultation with a board-certified cardiologist. Constellation will retain a
cardiologist to assist it and the investigators in the interpretation of cTn measurements and other
cardiac data. The study investigators are expected to consult with their own local cardiologists,
but will also have access to the cardiology consultant retained by Constellation.

5.8.2 Follow-up for dose-limiting toxicities

Patients whose treatment is interrupted or permanently discontinued because of dose-limiting
toxicity must be followed until the toxicity resolves or stabilizes. Table 5-5 provides specific
guidelines for follow-up of some of the more common hematologic, renal, hepatic and
cardiovascular dose-limiting toxicities encountered in Phase 1 oncology clinical trials.

 

Constellation Pharmaceuticals, Inc. Confidential 50
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 58 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Table 5-5 Follow-up evaluations for dose-limiting toxicities

 

Toxicity Follow-up evaluation

 

If CTCAE grade 4 thrombocytopenia occurs, the complete blood count (CBC) must be
repeated at least twice a week until it resolves to CTCAE grade 3, as determined on at least
2 consecutive days. Thereafter the CBC should be repeated at least once a week until one of
Hematology following occurs: thrombocytopenia resolves to < CTCAE grade 2, it stabilizes, or treatment
with CPI-0610 resumes.

If CICAE grade 4 neutropenia occurs, the CBC must be repeated at least once a week.

 

If the serum creatinine is > 2 x baseline and above the ULN, or if it is > 2 x ULN, then it
Renal must be re-determined at least twice a week until it resolves to CTCAE grade 2, and then at
least once a week until it resolves to < CTCAE grade 1 or stabilizes.

 

If the total bilirubin > 3 x ULN or the ALT is > 5.0 x ULN, these parameters must be
repeated at least twice a week until resolution to CTCAE grade 2, and then at least once a
week until resolved to < CTCAE grade 1 or stabilized.

If the combination of CTCAE grade 2 bilirubin and CTCAE grade 2 ALT elevation occurs,
Hepatic these tests must be re-determined at least once each week until each value has resolved to <
CTCAE grade | or has stabilized.

Patients with total bilirubin > ULN (any duration) should have fractionation of bilirubin into
total/direct or indirect/direct components and any additional work-up as clinically indicated
by these results.

 

If a QTcF > 500 msec has been demonstrated:

For all patients with a new QTcF greater than 500 msec, occurring at any time during the
study, as identified by the investigator, an immediate evaluation of that ECG by an
independent cardiologist will be performed.

The patient will be monitored by the investigator with hourly ECGs until the QTcF is <

500 msec and the QTcF has returned to < 30 msec from baseline. Immediate attention to
potassium and magnesium and other clinical factors such as oxygenation and ischemia will
be addressed. A plasma sample will be obtained to assess the circulating concentration of
Cardiac CPI-0610, magnesium and potassium at the time when the absolute QTcF is first noted to be
>500 msec.

Once QTcF prolongation has resolved, patients may be re-treated at a lower dose with ECG
monitoring frequency as in Cycle 1. Patients who experience absolute QTcF > 500 msec
after dose reduction will be discontinued from study.

Cardiac troponin (cTn) levels > 99% percentile of the upper reference limit (URL) should be
considered abnormal. The significance of the abnormality should be further investigated
with repeated cTn measurements, ECGs, and potentially with other studies (e.g.,
echocardiography), in consultation with a cardiologist.

 

 

Patients who experience non-laboratory DLTs must be evaluated at least once a week

Non-laborato. : vty . . . a . ae
° *y following the initial identification of the toxicity until its resolution or stabilization.

 

 

 

 

Constellation Pharmaceuticals, Inc. Confidential 51
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 59 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

5.8.3 Management of nausea and/or vomiting

Prophylactic anti-emetic therapy will not be used in this study unless it becomes clear that
CPI-0610 causes acute nausea and vomiting. If prophylactic anti-emetic therapy is needed,
5-HT3 receptor antagonists and benzodiazepines (e.g., lorazepam) should be tried first. Because
of their immunosuppressive effects, which may overlap with the immunosuppressive potential of
CPI-0610, corticosteroids should be used only when 5-HT3 receptor antagonists and
benzodiazepines are not sufficiently effective.

Although this study will not initially employ prophylactic anti-emetics, there is no prohibition
against their use in the management of a patient who develops nausea and/or vomiting. As in the
prophylactic setting, 5-HT3 receptor antagonists and benzodiazepines should be tried first.

Patients who develop new or worsening nausea and/or vomiting during treatment with CPI-0610
must be contacted by the investigator or study nurse daily until it is clear that the problem has
resolved or requires additional support (e.g., hospitalization).

5.8.4 Management of diarrhea

Loperamide will not be used prophylactically. However, patients will be instructed to take
loperamide, 4 mg, at the occurrence of the first loose stool and then 2 mg every 2 hours until
they are diarrhea-free for at least 12 hours. During the night, patients may take 4 mg of
loperamide every 4 hours. Fluid intake should be maintained to avoid dehydration.

Patients who develop new or worsening diarrhea during treatment with CPI-0610 must be
contacted by the investigator or study nurse daily until it is clear that the problem has resolved or
requires additional support (e.g., hospitalization).

5.9 Concomitant medications
5.9.1 Anti-neoplastic therapy

Patients are prohibited from receiving any anti-neoplastic therapy other than CPI-0610 during the
course of this study. If alternative therapy is required for treatment of the patient’s myeloma, the
patient should be removed from this study and the reason for removal recorded in the electronic
case report form (eCRF). Myeloid growth factors (e.g., G-CSF, GM-CSF) will not be used in
this trial in a manner that would support dose escalation of CP1-0610. Myeloid growth factors
may, however, be used to support patients who have developed dose-limiting Grade 4
neutropenia or dose-limiting Grade 3 neutropenia with fever and/or infection. The use of
erythropoietin is permitted according to the American Society of Clinical Oncology (or other
institutional) Guidelines.

 

Constellation Pharmaceuticals, Inc. Confidential 52
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 60 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

5.9.2 Guidelines regarding potential drug-drug interactions with concomitant
medications

5.9.2.1 CYP450 (CYP) enzyme inhibitors and inducers

In human hepatocytes CPI-0610 is metabolized by oxidation and amide hydrolysis. Although it
is assumed that CYP enzymes are responsible for the oxidation of CPI-0610, it is not currently
known which CYP enzymes are involved. Therefore, until there is sufficient data to characterize
the human metabolism of CPI-0610, including the in vivo identification of its major metabolites,
patients who are receiving CPI-0610 are prohibited from concomitantly taking drugs or other
substances known to be strong inhibitors of one or more CYP enzymes. It is further
recommended that patients not be treated with drugs that are moderate CYP enzyme inhibitors if
reasonable alternatives are available. Concomitant treatment with drugs or substances known to
be inducers of CYP activity should also be avoided if reasonable alternatives are available.
Appendix 1 provides information regarding drugs and other substances known to affect the
activity of CYP enzymes, and it categorizes CYP inhibitors as strong, moderate, or weak.

CPI-0610 has low potential for inhibition of Cytochrome P450 (CYP) enzymes. Hence CPI-0610
is not expected to cause clinically significant reductions in the clearance of drugs and other
compounds whose elimination is dependent on CYP-mediated metabolism. There are therefore
no restrictions on CPI-0610’s use with drugs that are substrates of specific CYP enzymes. Based
on its observed pharmacokinetics in rats and dogs, CPI-0610 is considered to have low potential
for inducing the activity CYP enzymes, and hence there are no specific restrictions regarding the
concomitant use of other medications on this basis.

5.9.2.2 Drugs that prolong the QT interval

CPI-0610 has demonstrated no potential to prolong the QT interval during its preclinical
evaluation, including a study in telemeterized dogs. However, this study will assess the QT
interval in patients treated with CPI-0610.

Drugs that are known to carry a risk of causing Torsades de Pointes are prohibited during the
treatment of patients with CPI-0610. Although not absolutely prohibited, drugs known to
prolong the QT interval should be avoided as much as possible during CPI-0610 treatment, in
order to avoid difficulties in interpretation of the ECG data. See Appendix 2 for a reference to
medications that prolong the QT interval.

5.10 Withdrawal of patients from drug treatment

CPI-0610 treatment is to be permanently discontinued for patients meeting any of the following
criteria:

e Development of confirmed progressive disease
e Occurrence of an unacceptable treatment-related AE
e Female patient becomes pregnant

 

Constellation Pharmaceuticals, Inc. Confidential 53
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 61 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

All patients must have end-of-treatment assessments for safety within 30 days after the last dose
of study treatment. At a minimum, all patients who discontinue study treatment, including those
who refuse to return for an end of treatment visit, will be contacted for safety evaluations during
the 14 days following the last dose of study drug. All patients will be followed for AEs and
SAEs for 30 days following the last dose of CPI-0610.

5.11 Withdrawal of patients from study

Patients will be informed that they have the right to withdraw from the study at any time for any
reason without prejudice to their medical care. Additionally, the sponsor may terminate the
study. The investigator also has the right to withdraw patients from the study for any of the
following reasons:

Patient withdrew consent

Refusal of treatment/patient request
Protocol violation

Failure to return for follow-up
Alternative therapy or medication
Administrative reasons

Intercurrent illness

Adverse event

Death

All patients should be encouraged to continue, if possible, with the scheduled study and follow-
up visits. Ifa patient is withdrawn, he or she should complete the EOS visit. The reason(s) for a
patient’s withdrawal from the study are to be recorded in the patient’s source record and on the
eCRE.

Following withdrawal of consent to participate in this trial by a patient, no new information will
be collected from that patient and added to the existing data or any database, if requested by the
patient. However, every effort will be made to follow all patients for safety.

 

Constellation Pharmaceuticals, Inc. Confidential 54
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 62 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

6 STUDY CONDUCT

6.1 Arrangements for recruitment of patients

Recruitment and enrollment strategies for this study may include recruitment from the
investigators’ local practices or referrals from other physicians. If advertisements become part of
the recruitment strategy, they will be reviewed by the Institutional Review Board (IRB) or
Independent Ethics Committee (IEC). Any other arrangements will be described in the study
manual.

6.2 Schedule of events

The Schedule of Events (14-day dosing regimen) is presented in Table 6-1.
An alternative Schedule of Events (7-day dosing regimen) is presented in Table 6-2.

The screening period includes the 28 days before the first dose of CPI-0610. In order for a
patient to be considered eligible for this study the required screening laboratory studies and ECG
must have been performed within 14 days of the first dose of CPI-0610. Imaging studies (e.g.,
skeletal survey) must have been performed within 21 days of the first dose of CPI-0610. The
baseline period is part of the screening period, and consists of the 72 hours before the first dose
of CPI-0610. The purpose of the baseline period is to document the status of key laboratory tests
(like the CBC and serum chemistry values) shortly before administration of CPI-0610 begins.

When applicable, specific visit windows for assessments (e.g., 6 hours [+1 hr]) are provided in
the footnotes to the study schedules. If the daily dose is given as two equally divided (BID)
doses in this study, the assessments to be performed will be the same as those for single daily
dosing.

The approximate volume of blood collected from each patient will be 225 mL in Cycle 1 and
35 mL in each subsequent cycle.

 

Constellation Pharmaceuticals, Inc. Confidential 55
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 63 of 140

9¢ penuepyuoes “OU ‘SjeoTINSOVULIEY UONET[S}sSUOZ

 

 

WiayuoS O} parmbes jr A[UO poyeodar oq [IM Selpnys orydeadorper pue uonendse pue Asdorg moLeU suog ‘Juouyesy Jo soho YRS Jo UoHefdwoo sy Joye poywodar 3q [PLM

PUL 0190-[dD JO Ssop ISI oY] o10F9q skep / S potoyiod oq [[lA (IO pure ‘OGD ‘OTA umes “qT ‘aad N Moy pz ‘AdS) Juswssasse osuodsoxr evuopacul oy sorprys Aroyesoge’y] “8
skep SATNOSUOD 7 ISRO Je UO SANTBA 9S9Y]} poposoxa oAvy JUNIO Jopaqefd JO/pue ONY oY] [UN 390m YOR 9OrMy VUNLUFUITH B 1B poyeadar

9g PINOYS [BUSIaBIP WLM DD Ol T/,OL X SZ > JuMoo jopareyd wv so/pue T/,01 X $°0 > ONV Ue oAky 0} punoy st uated e J] ‘oToAo YoRs SULINP Yoo YIed SdUO IsBd] 1B possossy J

jUsTUPOT JO sa[oAo p AJOAO Jaye Jayyearouy pure ‘sapoAo g ISI OY} 1OJ jWOWNREy Jo sopoAo 7 AtOAa Joye poulejqo oq OL, ‘9

Buisop Joye sry (SM Z +) sy g pue (ay | +) say p “(sur O¢ +) sy Z “(suMU ¢] +) IY | 32 pure Bulsop 0} JoLId pourelqg ‘p

aJoAO YORS JO IES Of} SIOJOG SINOY Z/ > paltsopsed ‘0

“g[0K9 OBS JO HEIs JY} D10Jaq SINOY Z/ > poutiopied oq pynoys 1ysIom Surpnpour ‘VorjeuTaexa [eorsdyd ayopduu0D “q

‘O190-Id2 JO SSOP ISI] dy] aJOJOq soy ZZ S poyonpuoo oie Ady JI s}lauissasse oulfaseq se past oq Avt uOTeUTUAEXe [RoIshyd pue yuowssosse stuojdtuss pue suUdIs SUIOSIOS OY], “B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4 4 xX x 4 X D4 D4 xX x 4 Xx xX SUOTBOTPOL JUBITULOSUO,)
xX X xX 4 X x X xX 4 x 4 xX 4 4 SJUSAS BSIOAPV
4 x 4 xX 4 X 4 x x uoTeTsTUILUpe OT90-IdD
x Burjdures sonouasoovwsey
SJUSTUSSOSSE
Jayreulorg 107 Asdorq
iX iX pue ayeridse More su0g
(uotssaidxe sues AGWd)
bX aX wX oX uX wX adues qq poojg yeroydiseg
ix aX X xX Xx yX surjdues Yd
xX Xx 3X 3X 3X yuatussasse osuodsar euUlOTaAy]
4 x aX X Xx Bunsa) Aoueuselg
xX ix oX x x x x Anstueyo [eorar]
yx x ox x Py. ix 4 ABO[OVRUSH
Xx x uoTeNseo|
aX x sol Lone NUNS HLOV
oX X TUeIdOIpIBIOYIg
o& p& 4 pX 4 Oda
oX Xx x SUBIS RITA
Xx xX aX aX 4 snyeys aoueuIojied NOOT
uOTeUILe XA
4 4 aX qeX quX jeorsAyg/suoyduAs 2p susig
X AIO|STY [POTPITAL
xX somydergousq
4 eliayiqio Arua Apts
xX JUSSUOD PstAOJU]
sOd | LOW | I7-ST | PI-6 8 LT I 61ST vi cT-6 8 Lt T T- 9} 87-
skeq | skveq | Avq | sheq | seq | skeq | Avq | skeq | Aheq | skeq | deg skeq JUDUISsassy
puodag pur Z apaAR Tapay SU1U00.195
(ajaA0 Avp-[7) yeoaq Avp-z “suisop Aptep Jo sdep py :S}UdAd Jo a_Npayasg 1-9 91GB
SLOZ Jaquiaseq] [0 “p LOISIaA, €0-O190 ‘JOoo}OIg TREE [eoIuiy

0190-IdD

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 64 of 140

LS jenuspyuo7 ‘OUT ‘STeoTyNoOeULINY g UOTIeT[AIsSUOD

 

 

“‘Juatayeey Apis Jo ZO pamoT[oy oq Jou [IM OY sjuaTied Io] SOW oY} se oWWeRs oY} 9q [[EM USIA LOW OL 'S
‘poureyqo ore Asdoiq pue ayerdse ou) o10Joq sinoy 7-0
po1oaypoo aq [[MM Uorssaidxe outed QING Joy apdiues poor opoym jeuonrppe uv pue o[diues poorq yd [euouIppe UY “0190-Tdd YEH Bulsop Joye sInoy 9 01 7 poute}qo oq prnoys
Asdorq pue oyeudse | sfoXD OYL ‘[ [AD JO E] pue g she] usemjoq ulede pure jouer 0} Jord poute)qgo oq [[IM S}USUISsosse JoyIeWIOTG Joy oJeIIdse pue Asdorq Moet sUOg Y “I
‘ATWO | Aeqy 7 S[OAZ Uo Bursop 0} Jo11d poyoa|[09 st uorsserdxe ausd DIAAd Joy ofdures qq pooyq [e1eydiied sug ‘b
61 pue LI] sheq] Wo stTyAte poyool[oo aie uorssordxe auss DIA Joy sopdwues Gg poosq jeroydriag “d
EL pue g skeq usamyoq powoyied st Asdorq pure sendse MOLEUt suOg SY] Q10J9q SsIMOY Z-0 Pa}da][0o st UOIssardxe ote8 DIAAd toy opdiues Cg poosq feioydited sug ‘0
asop-oid poyoayjoo st worssordxe oued QW qd JoF sfdrues Cig poosq eroydried aug ‘u
asop-3sod smoy g pur ‘9 ‘z 18 pue asop-oad pajool[oo are worssardxe oud QW Joy sopdumes qq poorq [eioydiiag ‘wa
“ATWO T AB] “ZF SpOAD Uo Sursop oy Jord poyos[[oo oq [[M opdures poojq Yd s[suls VY ||
‘Aep Apnys yowe WO poyoa[[oo oq [[EM a[dtues poorq yd e[suls V “Y
“(ay 1 +) say g pure ‘(Ty | +) sry 9 “(unw og F) smy p “(un OF =)
sry ¢ “(umm og +) sny z “(um CTF) say ¢'| “(ume ST +) ay | “(ur QT +) sumtU Cg :Sursop Joye syurod oT SUIMOTLOF OY Ye PUL “BuTsOp Oo} JoLId poyos{TO9 9q [LM afdwes poolq ya Vf
‘(€1-g sAeq UasMjaq) sjuoussosse onueuApooeuLieyd Joy petopied
are Asdoiq pure uorerdse Mowe sug s10J3q SIMOY 7-0 payoe{foo oq [TL o[dtues yg [eUOTppe wy “g Av UO Sutsop of 1oLId pars][O9 oq [[LM sfdwes poolq Yq e[suls yt
“(say ¢ +) STY pz pur ‘Cy | +) sry g “(AY 1 +) suy g “(una QE +) sty p ‘(UND O¢ F) SHY ¢ “CUNO Og =) SY Z “(URE CT F)
sqy ¢'] “(unt $y +) Ty | “(una Q] +) suru O¢ :asop IST ot Joe syutod out SuLMOT[OT OT Te PUL 190-1dD JO SSOP ISAIY oY} 0} JOLId poyosjyoo 9q [IM o[dtues poorq Yd VY
‘SYooM p AIOAS POUMUJeJep-d1 9q P[Noys JuauIssesse osuodsor
RULOFOAUL IO} SoIpMys ATOeIOGR] SY Tuatujeay Apmys Jo JZO pamaoy[oy aq Oo} sanuruEo oys/oy pue posseord jou sey eUopaAw s UoTed oy J] “Yoom Turpaoosd ayy UNA powtopiod
199q JOU SARY SOIPNS Bsa} JI JO payuatunoop A[snorAeid useq JOU sey Cd Jf A[UO MSTA SOT/LOT Ou} 4 pormnber ore sorpms A1oye10qe] wodoy ‘uorssossoid oseostp 10 osuodsar

 

STOZ Joquis9aq] 10 “py UOISIOA €0-0190 ‘Jooojord JEL, [OTANI
0190-1dd
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 65 of 140

gs jenuapyuo7 ‘OUT ‘sjeoTINsOvULIeY UOTIET[AISUOD

 

PUP OL9G-1ddD JO a80p ISU oy D10FOq sKep / S potatoyrad 9q [pM (qIND pure ‘OD ‘OTI wantes “qT ‘dd df Moy pZ ‘da dS) yuowussosse osuodsaxz eumopodui Joy sorpmys Aroyeroge’] “3
“SABP OATINDASUOD Z ISBI| Je UO SOTA BSaT} Papssoxo SARI JUD JolayeTd FO/pue ONY SU} [UN yooM YORo SoIM4 WINLUMUIUL @ Je poyeadar

9q phoys [BIUaLEYIP WIM DED 4} T/,01 X $Z > HMO joporeld & JO/pue T/,O1 X $0 > ONV Ue sARt] O} pUNog st juoned 2 J] ‘a[oAo YoRs SULINP Yom YRS 9OUO JsBo| 3B Possassy J

Juseay JO sapodo p AIBAS JOYE Joyeoraty pue ‘sapoAo 9 SIT OU} JOY JUStULI JO SopoAD 7 AIOAd Joye poulejqo 9q OL, 2

Suisop soyye sry (sTY Z +) say Q pue (1y | +) SHY p “(sum Og +) samy Z ‘(sUTU C] +) TY | 1B pue SuIsop 0} JOLId poureiqy ‘p

Q[OAD YORS JO J1B]S OY} DIOJOg sIMOY Z/ > Patlojlog *o

“3f0h9 YoRs JO Le]s sy] o1OFeq Soy 7/5 pourtoyied oq prnoys 1ysioM BuIpNpour ‘uoteuNUeXs jeoIsAyd ajo[dt07D “q

‘O190-1dD JO B8Op ISI ay} s1OJOq SOY Z/ S poyonpuoo ow Ady JI S}UOUISSasse oUlTaseq se posh oq ABUL WOTBUTUeXe [RorsAyd pu yUsUssasse stUO}dUIAS pue SUDIS SITUsaIOS SL, “2

 

x x x x Xx xX x X x X x SUOTIROIPOUT JURITLIOIUOD

 

4 x x x x x x x xX xX xX SJUOAO OSIOAPY

 

x xX x xX D4 uoVensMilipe 0190-Id)

 

xX Burjdures sonoussooeueyg

 

SJUSLUSSassE
JoyIeusorg 1oj Asdorq
bX bX pue oyerdse moreul su0g

 

(uotssaidxe sue3 NEW d)
aX ok wX uX wX aidures Cg poojq jeroydiieg

 

x a x x aX Burjdures yq

 

JUSUISSaSse

aX aX aX asuodsar euo[oA]

 

surjsoy Aoueusalg

 

ANSTUHSYO yesTUNy]D

 

mes

AZO]OyeUS HY

 

UWOTE[NSeOD

 

x ys], uoneNUNs HLOV

 

aX teIgotpres0 yoy

 

3X >X >X Dod

 

oX oX SUBTS [RNA

 

>< |<] P< [P<] P<] PS] >< [<1 <1

smeys soueuojied NOOT

 

uOTFRUTLUeX Gy
jeorsAyg/stuojduAs 2p susts

><
x
Ee
%
%

 

AxO\sty [BOIS]

~

 

somderd owleq]

a

 

eliayiio Arua ApS

a

 

X JUSSUOD POUIOJU]

 

 

soa | LOA | pt-6 sheq | gdeq | 2-7 Aeq | TAeq | zi-gAea [ LAeg 9-z skeq | 1 deq | (1-03 gz- sAvq) yUUISsassy
SUIUIIAIS

 

 

 

 

 

 

 

puodeg pue Z ayaA7) T apAQ

 

 

 

 

 

 

(ajaho Avp-pl) yeaaq Avp-z ‘Sursop Aplep Jo skup / :UdWISa1 SUISOP IAN EUAI}]{¥ 10J SJUIAI JO BINPIYIS 7-9 9Iqu],

 

S10z Jaquisoaq] [0 “p UOISIaA €0-0190 ‘JOooor JEM [ROUND
0190-149

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 66 of 140

6S jenuepyuo0) ‘OUT ‘sTeoTINBOVULIeYg UOTIET[AISUOD

 

‘juoujeay Apts Jo TO pamojyjoy aq JOU [JIM OYA sjuanjed Joy GO” OY} sv otties OY} Aq [JIM JISTA LOW SUL “I
poureyqo ore Asdorq pure oyerrdse MOLE suo OY} B10FOq SINOY Z
-Q paqoaf[oo oq [[IM worssoidxe ot198 QING Joy o[dwues poorq sjoyM [euorppe ue pue sjduues poolq Yq [PUOTIPpE WY “OL 90-1dD YM SuIsop Joye smoy 9 01 Z paltteiqo 9q pynoys

oqendse pue Asdoiq oy ‘1 2[0X3 Jo 1 TO ‘9 ‘¢ Aeq uo lee pure Juoyeay Jo [els oY] 0} JoLId pourejgo aq [[IM SWoLUssasse JoyIVUOI Jy oJeNdse pue Asdorg More au0q Vv ‘b

‘ATWO | ABC] °C SpOAD Uo Sursop 0} Jord pajoaljoo uorssoidxe sued DINGd Joy ojdues Gg poorq [eloyduieg ‘d

‘ZL pure OL SARC] Uo oUMTAUe poy9T[O9 st UOIsseIdxe oue8 DING Joy ofdwues qq poorq [ejoydied aug ‘o

"L pure ¢ skeq waemjoq poureygo Asdoiq pue syendse moet aug af} a10J9q SMOY 7-0 P9199[[09 st UoIsso1dxo gues OI d Ao} ajdues Cd pooyq [eroyduied sug “u

‘gsop-jsod smoy g pue ‘9 ‘z 18 pure asop-ard pajooi[oo ore uorsseidxe oes QI qd J0j sodiues qq poo[q jeieydrieg ‘Ww

"ATWO | A€ 7 SAD UO Sulsop oj Jord payooyjoo 9q [[IM a] dues poolq Yd aISUls VY |

‘ZI — 3 skecl WO payoaTjoo aq [[IM a[dures poolq yd s[suls VY
“Cy L +) SRY g pure “(ry 1 +) smy 9 ‘(un og =) samy p “(UME O¢ +)

sry ¢ ‘Cuma Og =) say z “(uRU Sy +) sry oT “(um ST F) ay T “(un QT +) UNH O¢ :BuISOp soy syurod ot SuTMOT[OF oY Je pure “SuIsop Oo} 1oL1d peyoaTPoo 9q [TEMA g[dies poojq ya Vf
‘poureiqo are Ksdorq pue arerdse oy) o10Joq smoy Z-( po}e[Joo aq [[IM a[dtues Yq StL “(Z-¢ Sheq| UosMJoq) syuOtUSsasse OpUeUAPOoRULIEYd Joy pooped

st Asdorg pure uorertdse moxie ouog yey Aep ou WO po}o9T[09 9q [IM a[duues Yq [BUOIUPpe WY “SCID PUR ‘PATO “ECIO Uo SuIsop 01 Jou poutergo aq [IM sofdwes Yq 1
‘(sny ¢ =) SI pz pure “(my TF) sy g “(AY TF) SY 9 “Cunt O¢ F) sIY p “(UIE OE +) ST ¢ “(UNH O€ =) SY Z ‘(uRE

ST) sy s°] (umm oy +) Ty | ‘(ura QT +) sum o¢ :asop ysuy uy Joe syurod atu SULMOT[OF OY] IB PUL 01 90-[dD JO esOP ISA 9p 0} LOLId payoayfoo aq [[[ afdtues poolq Yd V “UY
“syoom p AIOAD poliftutajap-ol aq P[Noys JUoLussasse esuodsal
eUTOJaAH IO] sorpmys ATOyeIOgKT ayy “WUaTUIBAY, ApTYs Jo JZO pomoy[Oy aq 0} sanUTUOD sYs/oy pue passorBord jou sey eUoTeAW s,JUaTEd OY J] “YOM Sutpoooid ayy uIyIM powtoziod
1199 JOU SABY SOIPMs esau Jt 10 poywatundop Aysnorasad useq Jou sey Gd FI A[UO USTA SOF/LO Off 3 portnber ore sarprys Atoyerogey jeedoy ‘uorssorsoid aseestp 10 asuodsar
UWHIFUOS 0} permbar Jr AjWo poyeadar aq [IM sorprys onydesZorpea pue uonendse pue Asdoiq MoLiew suog “JUoUeoN JO aJOAD 7 AtoAa JO wonsydiuoo or) Joye peyeador oq [TIM

 

S1OZ JaquIs0aq [0 “py UOISIOA €0-0190 ‘Joooord [EL ROUND
0190-1dd
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 67 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

6.3 Study procedures
6.3.1 Informed consent

Each patient must provide written informed consent before any study-related procedures are
conducted, unless those procedures are performed as part of the patient’s standard care.

6.3.2 Clinic visits

Patients should be seen in the clinic by the investigator during Screening, on Day 1 of Cycle 1,
and then weekly during Cycle 1. Subsequently patients should be seen in the clinic by the
investigator on Day 1 of each new cycle of treatment, and they should be contacted weekly (in
person or by phone) by study personnel to assess their well-being and compliance with the study.
Patients will have weekly safety labs collected and evaluated, as indicated on the Schedule of
Events. Based on patient reports and/or laboratory findings, additional clinic visits should be
scheduled by the investigator and study site staff as deemed necessary.

6.3.3 Inclusion and exclusion criteria

The inclusion and exclusion criteria will be assessed during screening (< 28 days before the first
dose of CPI-0610). A patient is considered to be enrolled in the study once written informed
consent to study participation has been obtained, all eligibility criteria have been met, and the
completed enrollment form has been sent to study CRO, signed by the appropriate
representative, and returned to the investigational site.

Procedures for completion of enrollment information will be described in the study manual.
6.3.4 Demographics

Patient demographics will be documented during screening and will include patient birth date,
gender, and race.

6.3.5 Medical history

During the screening period the patient will have a complete medical history taken. The medical
history will emphasize the history of the patient’s multiple myeloma with a description of all
related prior therapies. A line of therapy in the treatment of multiple myeloma is defined
according to the International Working Group Guidelines:”

“A line of therapy is defined as one or more cycles of a planned treatment program. This may
consist of one or more planned cycles of single-agent or combination therapy, as well as a
sequence of treatments administered in a planned manner. For example, a planned treatment
approach of induction therapy followed by autologous stem cell transplantation, followed by
maintenance therapy is considered one line of therapy. A new line of therapy starts when a
planned course of therapy is modified to include other treatment agents (alone or in combination)
as a result of disease progression, relapse, or toxicity. A new line of therapy also starts when a
planned period of observation off therapy is interrupted by a need for additional treatment for the
disease”

 

Constellation Pharmaceuticals, Inc. Confidential 60
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 68 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Additionally, concomitant medications will be listed and will include all medications being taken
at the time of screening.

6.3.6 CPI-0610 administration

Patients will receive CPI-0610 treatment as outlined in Section 5. The first day of study
treatment will be considered Day 1 of Cycle 1. Cycles of treatment will be repeated as long as
the patient’s myeloma has not progressed and as long as no dose-limiting toxicity has occurred.

Criteria for continuing treatment during a cycle of treatment and for beginning a new cycle of
treatment are provided in Section 5.6.

6.3.7 Safety assessments
6.3.7.1 Adverse events

AEs will be monitored throughout the study period, beginning from the time of informed consent
and for 30 days following the last dose of CPI-0610. All AEs and SAEs that occur during the
reporting period will continue to be followed until the event resolves, the investigator assesses
the event as stable, the event is determined to be irreversible, or the patient is lost to follow-up.
Definitions, documentation, and reporting of AEs are described in detail in Section 9.

6.3.7.2 Eastern Cooperative Oncology Group Performance Status

ECOG performance status will be assessed during screening, < 72 hours before the start of each
new cycle of treatment, at the End of Treatment (EOT) and at the End of Study (EOS) visits.

6.3.7.3 Signs and symptoms/Physical examination

An assessment of signs and symptoms and a complete physical examination will be conducted
during screening. The screening physical examination will record the patient’s height and
weight. The screening signs and symptoms assessment and physical examination may be used
as the baseline assessments if they are conducted < 72 hours before the first dose of CPI-0610.

An assessment of signs and symptoms and a physical examination, including weight, will be
conducted < 72 hours before the beginning of each new cycle of treatment.

A signs and symptoms assessment and physical examination will be conducted at the EOT and
EOS visits.

6.3.7.4 Vital signs

Vital signs (blood pressure, heart rate, and oral temperature) will be taken during screening; prior
to dosing and 1 hr (+ 15 min), 2 hrs (+ 30 min), 4 hrs (+ 1 hr), and 6 hrs ( 2 hrs) after dosing on
Cycle 1 Day 1; and < 72 hours before the start of each new cycle of treatment.

6.3.7.5 Electrocardiograms

A 12-lead ECG will be obtained as part of the screening evaluation.

 

Constellation Pharmaceuticals, Inc. Confidential 61
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 69 of 140

CPJ-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

14 DAYS OF DAILY DOSING, 7-DAY BREAK (21-DAY CYCLE)

On Cycle 1 Day 1, Cycle 1 Day 8, and Cycle 1 Day 14 a 12-lead ECG will be performed prior to
dosing with CPI-0610, and ECGs will be repeated at | hr (+ 15 min), 2 hrs (+ 30 min),
4 hrs (+ 1 hr), and 6 hrs (+ 2 hrs) hours post-dosing.

7 DAYS OF DAILY DOSING, 7-DAY BREAK (14-DAY CYCLE)

On Cycle 1 Day 1 and on Cycle 1 Day 7, a 12-lead ECG will be performed prior to dosing with
CPI-0610, and ECGs will be repeated at 1 hr (+ 15 min), 2 hrs (+ 30 min), 4 brs 1 hr), and
6 hrs (+ 2hrs) hours post-dosing.

An ECG will be performed < 72 hours before the start of each new cycle of treatment.
The timing of ECGs may be adjusted once the Tmax for CPI-0610 is estimated.
6.3.7.6 Left ventricular ejection fraction by echocardiography

An echocardiographic assessment of LVEF will be made during the screening evaluation.
Repeated echocardiographic assessment of LVEF will be made after the completion of every 2
cycles of therapy for the first 6 cycles, and thereafter following the completion of every 4 cycles
of treatment.

Although LVEF can be assessed with a nuclear medicine scan, in this study echocardiography is
the preferred technique because of the additional information that it can provide (e.g., detection
of focal wall motion abnormalities).

6.3.7.7 Concomitant medications and supportive therapies

All concomitant medications and supportive therapies will be recorded from screening through
the end of the study. Concomitant medications and therapies that are prohibited or allowed are
described in Section 5.9.

6.3.7.8 Clinical laboratory evaluations
COAGULATION PARAMETERS

PT (INR) and aPTT will be determined during screening for all patients. Subsequent
measurement of the PT (INR) and aPTT will be performed as clinically indicated. In patients

who are scheduled to have tumor (lymphoma) biopsies performed the PT (INR) and aPTT should
be repeated prior to this procedure according to institutional guidelines.

HEMATOLOGY

A complete blood count (CBC) with differential white blood cell (WBC) count (“CBC with
differential”) will be obtained during screening, baseline, and then once weekly during each
cycle of treatment with CPI-0610. Ifa patient is found to have an absolute neutrophil count
(ANC) <0.5 x 10°/L and/or a platelet count <25 x 10°/L, the CBC with differential should be

 

Constellation Pharmaceuticals, Inc. Confidential 62
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 70 of 140

CPJ-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

repeated at a minimum twice each week until the ANC and/or platelet count have exceeded
0.5 x 10°/L and 25 x 10°/L, respectively, on at least 2 consecutive days.

The CBC with differential consists of the following: hemoglobin, total WBC count, differential
WEC count, and platelet count.

CLINICAL CHEMISTRY

A clinical chemistry panel will be obtained during screening, baseline, and once weekly during
each cycle of treatment with CPI-0610.

The clinical chemistry panel consists of the following: sodium, potassium, carbon dioxide,
chloride, serum glucose, blood urea nitrogen (BUN), serum creatinine, total bilirubin, alkaline
phosphatase, aspartate aminotransferase (AST [SGOT)]), alanine aminotransferase (ALT
[SGPT]), lactate dehydrogenase (LDH), cardiac troponin (cTn), uric acid, calcium, and
phosphate.

PREGNANCY TESTING

A serum beta-human chorionic gonadotropin (B-hCG) pregnancy test will be performed for
women of childbearing potential during screening. Results must be negative before the first dose
of CPI-0610 is given. In women of childbearing potential, the serum pregnancy test will be
repeated < 72 hours before the start of each new cycle of treatment. The pregnancy test will be
repeated at the EOT visit. (The EOT visit is the same as the EOS visit for patients who will not
be followed off study treatment).

If a female patient or a male patient’s partner becomes pregnant or suspects pregnancy while
participating in this study, the investigator must be informed immediately.

ACTH STIMULATION TESTING

An ACTH stimulation test will be performed before the patient receives his or her first dose of
CPI-0610. This test will then be repeated after the completion of every 2 cycles of treatment for
the first 6 cycles, and thereafter following the completion of every 4 cycles of treatment.

The ACTH stimulation test consists of drawing blood for the measurement of serum cortisol
concentrations before and then 30 and 60 minutes after the intravenous injection of 250 mcg of
cosyntropin. The current criteria used to indicate normal adrenal function are a minimum serum
cortisol concentration >18 to 20 mcg/dL (500 to 550 nmol/L) before or after ACTH injection.

Because different glucocorticoids interfere with the measurement of serum cortisol, patients who
are taking glucocorticoids on an ongoing basis should be switched to an equivalent dose of
dexamethasone, which does not interfere with this measurement.

 

Constellation Pharmaceuticals, Inc. Confidential 63
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 71 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

6.3.8 Efficacy measurements

Disease response assessment will be determined by the investigator using the International
Myeloma Working Group (IMWG) Uniform Response Criteria for Multiple Myeloma, with a
modification to include the category of minor response. Details are provided in Section 7.2.1.

During the screening period the myeloma burden for each patient will be established with the
following studies:

1) Serum protein electrophoresis (SPEP) with quantification of the M-protein

2) 24 hour urine protein electrophoresis (UPEP) for quantification of urinary M-protein excretion
3) Serum and urine immunofixation (IFE)

4) Serum free light chain (FLC) assay

5) Quantitative immunoglobulins (IgA, IgG, IgM, IgD)

6) Bone marrow aspiration and biopsy, including FISH and cytogenetics (FISH should include
assessment of del 17p, (4514), t(11;14), (14516), (14520), 1q21 amplification, and t(6;14), if
possible)

7) Complete blood count, B.-microglobulin

8) Comprehensive metabolic panel (CMP), including measurements of serum calcium, LDH, and
measurements of renal and hepatic function

9) Complete skeletal survey

10) Computed tomography (CT) or magnetic resonance image (MRI) (only in patients with a
history of or suspected to have soft tissue plasmacytomas).

In addition, the myeloma burden for each patient should be re-assessed within 7 days of the
Cycle 1 Day 1 dose of CPI-0610 if these studies were conducted earlier during the screening
period. Note, however, that serum immunofixation, bone marrow biopsy and aspiration, and
radiographic studies do not have to be repeated during the week before the first dose of
CPI-0610.

Disease assessment will be repeated after the completion of every cycle of treatment with
CPI-0610 (approximately every 3 weeks). The assessment should include the following studies:
SPEP, 24-hour UPEP, IFE, serum FLC, CBC, and CMP, with the exceptions noted in the
immediately following paragraph. These studies should ideally be performed during the 72-hour
period prior to the start of each cycle, although it is permissible to perform them during the first
7 days of a new cycle of treatment.

If the baseline 24-hour urine collection for measurement of myeloma paraprotein does not
demonstrate the excretion of at least 100 mg of paraprotein/24 hours, then a repeat 24- hour urine

 

Constellation Pharmaceuticals, Inc. Confidential 64
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 72 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

collection, UPEP and immunofixation do not have to be repeated at each response determination
time point. However, they do need to be repeated to confirm a complete response or to
potentially document disease progression.

Bone marrow aspiration and biopsy for response assessment will only be repeated for
confirmation of potential complete responses. Radiographic imaging studies will be repeated for
response assessment only when required to document disease status (e.g., to confirm reductions
or increases in the size of plasmacytomas, or to exclude the interim development of new lytic
bone lesions).

Studies for disease assessment are required at the EOT/EOS visit if progressive disease (PD) has
not been previously documented or if these studies have not been performed within the previous
2 weeks. If the patient continues to be followed off of study treatment (as could occur in a
patient achieving a complete response [CR]), then the disease assessment should be repeated
every 4 weeks.

6.3.9 Pharmacokinetic measurements
6.3.9.1 Overview of the pharmacokinetic sampling strategy

Serial peripheral blood samples (approximately 4 mL each) will be drawn before and after
dosing with CPI-0610 in the first cycle of treatment in order to determine circulating
concentrations of CPI-0610 and to potentially profile metabolites of CPI-0610. Serial peripheral
blood sampling for PK will occur over the 24 hours following the first dose of CPI-0610, over
the 24 hours following the last dose, and over the 120 hours (5 days) following the last dose. The
sampling during the 24 hours following the last dose is designed to assess steady-state
concentrations of CPI-0610, and the subsequent sampling during the treatment break should
permit an estimate of CPI-0610’s elimination half-life. In patients treated for 14 consecutive
days, an additional pre-dose PK sample will be collected on Day 8 to permit an assessment of the
extent to which steady-state concentrations have been achieved after one week of dosing.

One additional PK blood sample will be collected between Days 8 and 13 when a bone marrow
biopsy and aspirate are obtained for pharmacodynamic assessments. This additional PK blood
sample should facilitate assessments of the relationship between circulating concentrations of
CPI-0610 and its pharmacodynamic effects in malignant plasma cells.

6.3.9.2 Specific time points for pharmacokinetic sampling

The PK sampling time points are shown in Table 6-3 and Table 6-4. A total of approximately
116 mL of blood will be taken for pharmacokinetic samples.

In the case that CPI-0610 is dosed twice daily, the PK sampling schedule will not be altered,
since the two doses of each day should be separated by at least 10 hours, and the last PK
sampling time point occurs 8 hours after the morning dose.

 

Constellation Pharmaceuticals, Inc. Confidential 65
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 73 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

Table 6-3

Pharmacokinetic sampling schedule: 14 days of dosing, 7-day break

 

Cycle Day

Time point

Total amount of blood per study day

 

C1D1

Prior to dosing

30 minutes (£10 min) after dosing
1 hour (£15 min) after dosing

1.5 hours (+15 min) after dosing
2 hours (+30 min) after dosing

3 hours (+30 min) after dosing

4 hours (+30 min) after dosing

6 hours (+ 1 hr) after dosing

8 hours (+ 1 hr) after dosing

24 hours (+ 3 hr) after dosing

44 mL

 

C1D8

Prior to dosing

4 mL

 

C1D8-13

0-2 hours before the bone marrow aspiration and
biopsy for pharmacodynamic assessments

4mL

 

C1D14

Prior to dosing

30 minutes (+10 min) after dosing
1 hour (+15 min) after dosing

1.5 hours (+15 min) after dosing
2 hours (+30 min) after dosing

3 hours (+30 min) after dosing

4 hours (+30 min) after dosing

6 hours (+ 1 hr) after dosing

8 hours (+ 1 hr) after dosing

40 mL

 

C1D15

Anytime

4mL

 

C1D16

Anytime

4mL

 

C1DI7

Anytime

4mL

 

C1D18

Anytime

4mL

 

C1D19

Anytime

4 mL

 

 

C2D1

 

Prior to dosing

 

4mL

 

Table 6-4

Pharmacokinetic sampling schedule: 7 days of dosing, 7-day break

 

Cycle Day

Time point

Total amount of blood per study day

 

C1D1

Prior to dosing

30 minutes (+10 min) after dosing
1 hour (4:15 min) after dosing

1.5 hours (+15 min) after dosing
2 hours (+30 min) after dosing

3 hours (+30 min) after dosing

4 hours (£30 min) after dosing

6 hours (+ 1 hr) after dosing

8 hours (+ 1 hr) after dosing

24 hours (+ 3 hr) after dosing

44 mL

 

C1D3

Prior to dosing

4mL

 

CiD4

Prior to dosing

4 mL

 

C1D5

Prior to dosing

4 mL

 

C1D5-7

0-2 hours before the bone marrow aspiration and
biopsy for pharmacodynamic assessments

4mL

 

 

CiD7

Prior to dosing

30 minutes (+10 min)
1 hour (£15 min

1.5 hours (£15 min)

 

2 hours (+30 min)

40 mL

 

 

Constellation Pharmaceuticals, Inc.

Confidential

66

 

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 74 of 140

 

 

 

 

 

 

 

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

3 hours (+30 min)

4 hours (+30 min)

6 hours (+ 1 hr)

8 hours (+ | hr)
C1D8 Anytime 4mL
C1D9 Anytime 4mL
C1D10 Anytime 4mL
CID11 Anytime 4mL
CiD12 Anytime 4 mL
C2D1 Prior to dosing 4 mL

 

 

 

The timing, but not the number (unless fewer) of blood samples drawn for CPI-0610 plasma
concentration determination and metabolite profiling may be changed if the emerging data
indicate that an alteration in the sampling scheme is needed to better characterize CPI-0610’s
PK.

One peripheral blood sample (approximately 4 mL) will be obtained during screening, prior to
the first dose of CPI-0610, in order to conduct genotyping for polymorphisms in drug-
metabolizing enzymes that may affect the pharmacokinetics of CPI-0610.

Details regarding the collection, handling and shipping of blood PK samples and the blood
sample collected for potential genotyping of drug-metabolizing enzymes are provided in the
study manual.

6.3.10 Pharmacodynamic biomarker measurements

6.3.10.1 Peripheral blood samples for assessment of gene expression changes in
PBMCs

Whole blood samples (approximately 2.5 mL each) will be collected at selected time points that
coincide with PK sampling or with the collection of a bone marrow biopsy and aspirate for
pharmacodynamic assessments during Cycle | of treatment. These whole blood samples will be
assessed for changes in the expression of a set of genes in PBMCs known to be sensitive to BET
inhibition.

Table 6-5 Peripheral blood PD sampling schedule: 14 days of dosing, 7-day break

 

 

 

 

 

 

 

 

 

Cycle Day Time point

CiD1 Pre-dose, 2 (+t 30 mins), 6 (+ 1 hr) and 8 (+ 1 hr) hours post-dose
C1D8 Pre-dose

C1D8-13 0-2 hours before bone marrow biopsy and aspirate

C1D14 Pre-dose, 2 (+ 30 mins), 6 (+ 1 hr) and 8 (+ 1 hr} hours post-dose
C1D17 Anytime

C1D19 Anytime

C2D1 Pre-dose

 

 

 

 

 

Constellation Pharmaceuticals, Inc. Confidential 67
~ Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 75 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Table 6-6 Peripheral blood PD sampling schedule: 7 days of dosing, 7-day break

 

 

 

 

 

 

 

 

 

Cycle Day Time point

C1D1 Pre-dose, 2 (+ 30 mins), 6 (+ 1 hr) and 8 (+ 1 hr) hours post-dose
C1D4 Pre-dose

C1DS5-7 0-2 hours before bone marrow biopsy and aspirate

C1D7 Pre-dose, 2 (+ 30 mins), 6 (+ 1 hr) and 8 (+ 1 hr) hours post-dose
C1D10 Anytime

C1D12 Anytime

C2D1 Pre-dose

 

 

 

Details regarding the collection, handling and shipping of whole blood pharmacodynamic
samples are provided in the study manual.

6.3.10.2 Bone marrow biopsy and aspirate for pharmacodynamic analysis

The pharmacodynamic effects of BET bromodomain inhibition, e.g., changes in gene expression
at the level of mRNA or protein, will be assessed in malignant plasma cells in bone marrow
biopsies and potentially in bone marrow aspirates. Bone marrow biopsies will be processed with
a fixation and decalcification protocol that avoids the use of hydrochloric acid, and biomarker
assessments in the biopsies will be conducted using ISH for mRNA and IHC for protein.

Bone marrow aspirates may be used for the assessment of gene expression changes by qPCR or
RNA Seg if a method becomes available that can fix and preserve the antigenic and
transcriptional expression of the malignant plasma cells at the time of sample collection and
permit their subsequent isolation and RNA extraction.

A bone marrow biopsy and aspirate will be obtained before the first dose of CPI-0610 is given,
both for biomarker assessments and for establishing the status of the patient’s myeloma prior to
starting treatment. The bone marrow biopsy and aspirate will be repeated for biomarker
assessments during the first cycle of therapy. The bone marrow biopsy and aspirate performed
during the first cycle of treatment should be performed 4 hours (+ 2 hours) after that day’s dose
of CPI-0610.

Table 6-7 Bone marrow biopsy and aspirate for biomarker assessments: 14 days of
dosing, 7-day break

 

 

 

 

 

 

Cycle Day Time point
Screening Anytime
C1D8-13 4 hours (+: 2 hours) after dosing

 

Table 6-8 Bone marrow biopsy and aspirate for biomarker assessments: 7 days of
dosing, 7-day break

 

 

 

 

 

 

Cycle Day Time point
Screening Anytime
C1DS-7 4 hours (+ 2 hours) after dosing

 

 

Constellation Pharmaceuticals, Inc. Confidential 68
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 76 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

Note that a peripheral blood sample for the determination of circulating concentrations of
CPI-0610 and a peripheral blood sample for assessment of changes in PBMC gene expression
will both be obtained with (0-2 hours prior to) the collection of this bone marrow biopsy and
aspirate.

The timing of the bone marrow biopsy and aspirate performed during the first cycle of treatment
may be changed if the emerging data indicate that an adjustment in the sampling time is needed
to better characterize the pharmacodynamic effects of CPI-0610 in myeloma cells.

Details regarding the collection, handling, and shipping of bone marrow biopsy and aspirates are
provided in the study manual.

6.3.11 Predictive biomarker sample collection

Bone marrow aspirates obtained prior to the start of CPI-0610 treatment and again between Days
8-13 of Cycle 1 will be collected into anti-coagulated tubes. CD138+ cells will be purified from
the bone marrow aspirates using anti-CD138 antibodies conjugated to magnetic particles. DNA
and RNA will be extracted from the CD138 + cells and analyzed by custom capture
array/NextGen sequencing (DNA) or RNA Seq (RNA).

Details regarding bone marrow aspirate collection, handling and shipping are provided in the
study manual.

6.3.12 Patient contact

Patients who complete an EOT visit less than 30 days after the last CPI-0610 dose should be
contacted by telephone on Day 30 post-treatment to assess new or ongoing AEs or SAEs that
may have occurred since the last visit.

6.4 Study compliance

CPI-0610 will be administered only to eligible patients under supervision of the investigator or
identified subinvestigator(s). The appropriate study personnel will maintain records of study
drug receipt and dispensing, including the following: applicable lot numbers and total drug
administered in milligrams (mg). Any discrepancy regarding the dose administered and the
reason for the discrepancy will be documented in the source records and eCRF.

Patients will receive diaries that include the instructions for home administration of CPI-0610
(including that CPI-0610 must be administered as intact capsules/tablets) along with a log (diary)
to record the date and time of each dose as well as the number and strength (mg) of
capsules/tablets taken. Detailed instructions for completion and review of the diaries will be
provided in the study manual.

Patients will receive a sufficient quantity of CPI-0610 for each treatment cycle at the beginning

of the treatment cycle. The study center staff will check the patient’s diary versus the patient’s
supply of remaining CPI-0610 capsules/tablets at the Day 1 visit of each new treatment cycle and
at the EOT visit to ensure proper compliance with dosing. Patients who are not compliant with
the dosing schedule may be withdrawn from the study.

 

Constellation Pharmaceuticals, Inc. Confidential 69
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 77 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

6.5 Post end-of-study

Following the end of the study, no further medical care or treatment will be provided to patients
through this study by the study investigator(s). Thereafter, patients will receive medical care at
the discretion of their physician. Ifa new event occurs after the termination of the trial that is
likely to change the risk/benefit analysis of the trial and could still have an impact on the trial
participants, the sponsor should notify the competent authority and ethics committees concerned
and provide a proposed course of action.

 

Constellation Pharmaceuticals, Inc. Confidential 70
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 78 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

7 STUDY ENDPOINTS

The measurements that will be used to assess the safety, efficacy, PK, pharmacodynamics, and
pharmacogenetics of CPI-0610 in this study are outlined below. Details regarding and the
schedule for the procedures described below are presented in Section 6 and in Tables 6-1 and 6-
2.

7.1 Safety

Assessment of the safety of CPI-0610 treatment will rely on continuous evaluation of AEs and
SAEs and their potential relationship to the study medication, on monitoring of clinically
significant abnormal laboratory values (with an emphasis on hematologic parameters, liver
function tests [LFTs], and renal function), and on evaluation of serial ECGs.

7.1.1 Adverse events

Monitoring of AEs will be conducted throughout the study period as described in Section 9.3.
AEs, including SAEs, will be recorded on the eCRFs from the time of informed consent through
30 days after the last study dose.

7.1.2 Vital signs
Vital signs, including heart rate, blood pressure, oral temperature will be obtained.
7.1.3 Physical examination and patient weight

A complete physical examination, including patient height and weight, will be conducted during
screening. Subsequently, an abbreviated physical exam (directed toward the identification of new
symptoms, signs, and changes in body) will be performed.

7.1.4 Clinical laboratory evaluations

Clinical laboratory evaluations and ECGs will be performed locally. Handling and shipment of
clinical laboratory samples will be outlined in the study manual. Clinical laboratory parameters
are discussed in Section 6.3.7.8.

7.2 Efficacy measurements

Serial measurements of serum and urine M-proteins, serum and urine immunofixation, serum
free light chains, bone marrow aspirates and biopsies, complete blood counts and radiographic
studies (skeletal survey, CT/MRIJ will be used to assess the extent of the patient’s myeloma.

7.2.1. Myeloma response criteria

The criteria used to categorize response in this study are IMWG Uniform Response Criteria,
modified to include the category of minor response (MR).”* See Tables 7-1 and 7-2 for
summaries of these criteria.

 

Constellation Pharmaceuticals, Inc. Confidential 71
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 79 of 140

 

 

 

 

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
Table 7-1 IMWG uniform response criteria by response subcategory for multiple
myeloma~*
Response Response Criteria
Subcategory
CR* All 3 of the following:
e Negative immunofixation of serum and urine, and
¢ Disappearance of any soft tissue plasmacytomas, and
e <5% PCs in bone marrow
Stringent complete CR as defined, plus:
response (sCR)f e Normal FLC ratio and
e Absence of clonal PCs by immunchistochemistry or 2-to 4-color flow cytometry
VGPR* Either of the following:

e Serum and urine M-component detectable by immunofixation but not on
electrophoresis, or
© >90% reduction in serum M-component plus urine M-component < 100 mg/24h

 

PR A > 50% reduction of serum M-protein and reduction in 24-hour urinary M-protein by =
90% or to < 200 mg/24 hours
e Ifthe serum and urine M-protein are not measurable, a decrease > 50% in the
difference between involved and uninvolved FLC levels is required in place of
the M-protein criteria
e  Ifserum and urine M-protein are not measurable, and serum free light assay is
also not measurable, > 50% reduction in bone marrow PCs is required in place of
M-protein, provided baseline percentage was > 30%
In addition to the above criteria, if present at baseline, > 50% reduction in the size of soft
tissue plasmacytomas is also required

 

SD Not meeting criteria for CR, VGPR, PR, or PD

 

 

PD Increase of 25% from lowest response value in any of the following:

e Serum M-component (absolute increase must be > 0.5 g/dL), and/or

e Urine M-component (absolute increase must be > 200 mg/24 h), or

¢ Only in patients without measurable serum and urine M-protein levels: the
difference between involved and uninvolved FLC levels (absolute increase must
be > 10 mg/dL), or

¢ Only in patients without measurable serum and urine M protein levels and
without measurable disease by FLC levels, bone marrow PC percentage (absolute
percentage must be > 10%), or

Definite development of new bone lesions or soft tissue plasmacytomas or definite
increase in the size of existing bone lesions or soft tissue plasmacytomas, or

Development of hypercalcemia (corrected serum calcium > 11.5 mg/dL) that can be
attributed solely to the PC proliferative disorder

 

 

All response categories (CR, sCR, VGPR, PR, and PD) require 2 consecutive assessments made at any time before
the institution of any new therapy; CR, sCR, VGPR, PR, and SD categories also require no known evidence of
progressive or new bone lesions if radiographic studies were performed. VGPR and CR categories require serum
and urine studies regardless of whether disease at baseline was measurable on serum, urine, both, or neither.
Radiographic studies are not required to satisfy these response requirements. Bone marrow assessments need not be
confirmed. For PD, serum M-component increases of more than or equal to 1 g/dL are sufficient to define relapse if
starting M-component is > 5 g/dL.

PCs indicate plasma cells.

*Clarifications to IMWG criteria for coding CR and VGPR in patients in whom the only measurable disease is by
serum FLC levels: CR in such patients indicates a normal FLC ratio of 0.26 to 1.65 in addition to CR criteria listed
above. VGPR in such patients requires a > 90% decrease in the difference between involved and uninvolved FLC
levels.

+Clarifications to IMWG criteria for coding PD: Bone marrow criteria for PD are to be used only in patients

 

Constellation Pharmaceuticals, Inc. Confidential 72

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 80 of 140

CPI-0610

Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

 

without measurable disease by M protein and by FLC levels; “25% increase” refers to M protein, FLC, and bone
marrow results, and does not refer to bone lesions, soft tissue plasmacytomas, or hypercalcemia and the “lowest
response value” does not need to be a confirmed value

Table 7-2 IMWG uniform response criteria by response subcategory for multiple
myeloma (additional response criteria and updates)“

 

Response
Subcategory

Criteria

 

MR in patients with
relapsed refractory
myeloma adopted

> 25% but < 49% reduction of serum M protein and reduction in 24-hour urine M-protein by
50%-89%

 

 

 

 

from the EBMT In addition to the above criteria, if present at baseline, 25%%-49% reduction in the size of soft

criteria tissue plasmacytomas is also required
No increase in size or number of lytic bone lesions (development of compression fracture
does not exclude response)

Immunophenotypic | Stringent CR plus

CR Absence of phenotypically aberrant PCs (clonal) in BM with a minimum of 1 million total
BM cells analyzed by multiparametric flow cytometry (with > 4 colors)

Molecular CR CR plus negative ASO-PCR, sensitivity 10°

 

EBMT indicates European Group for Blood and Marrow Transplantation; PCs, plasma cells; and ASO-PCR, allele-
specific oligonucleotide polymerase chain

 

Constellation Pharmaceuticals, Inc. Confidential 73

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 81 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

7.3 Pharmacokinetic measurements

Blood samples for determination of the plasma concentration of CPI-0610 and for profiling its
potential metabolites will be obtained at pre-specified time points to characterize its
pharmacokinetics. Some of the PK parameters to be estimated are AUC¢o.), AUC), AUC 60-x)ss,
Cmax» Tmax, Ctrough, elimination half-life, Vd/F, CL/F, peak-to-trough ratio, and accumulation
ratio.

A peripheral blood sample will be obtained prior to dosing for the purpose of genotyping each
patient for drug metabolizing enzymes that may affect the pharmacokinetics of CPI-0610.

7.4 Pharmacodynamic biomarker assessments

Changes in the expression of a set of 7 genes in PBMCs that are known to be sensitive to BET
protein bromodomain inhibition will be assessed by qPCR in samples of whole blood.
Preliminary analyses will be conducted to assess the relationship between the expression of these
genes and exposure to CPI-0610.

Changes in the expression of genes sensitive to BET protein bromodomain inhibition in
malignant plasma cells will rely on IHC assessments of selected proteins and on ISH assessments
of selected mRNAs in bone marrow biopsies. Examples of genes known to be sensitive to BET
protein bromodomain inhibition include MYC and HEXIM1. In addition, IHC will be used to
evaluate changes in markers of cellular proliferation and apoptosis (e.g., Ki67 and cleaved
caspase 3, respectively) in malignant plasma cells. Comparisons of protein and mRNA
expression in malignant plasma cells will be made between the bone marrow biopsy obtained
between Days 8 and 13 of the first cycle of treatment and the biopsy obtained before starting
treatment with CP1-0610.

Bone marrow aspirates may be used for the assessment of gene expression changes by qPCR or
RNA Seq if a method becomes available that can fix and preserve the antigenic and
transcriptional expression of the malignant plasma cells at the time of sample collection and
permit their subsequent isolation and RNA extraction. Comparison of mRNA expression in
malignant plasma cells will be made between the bone marrow aspirate obtained between Days 8
and 13 of the first cycle of treatment and the bone marrow aspirate obtained before starting
treatment with CPI-0610.

75 Predictive biomarker assessments

Malignant plasma cells will be isolated from the bone marrow aspirate obtained as part of the
pretreatment evaluation of the patient’s disease and from the bone marrow aspirate obtained
between Day 8 and 13 of the first cycle of treatment. CD138+ cells will be isolated from
marrow leukocytes using an anti-CD138 antibody coupled to magnetic particles, and DNA and
RNA will be extracted from aliquots of the CD138+ cells. DNA analysis will focus on
identifying MYC rearrangements by custom capture array/NextGen sequencing. Gene expression
profiling will be conducted by RNA Seq. These analyses may provide initial hypotheses
regarding MYC rearrangements or patterns of gene expression associated with myeloma
sensitivity to BET bromodomain inhibition. Cytospin preparations may also be generated from

 

Constellation Pharmaceuticals, Inc. Confidential 74
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 82 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

aliquots of the bone marrow sample, in order to identify cytogenetic abnormalities (detectable by
FISH) that may be associated with myeloma sensitivity to BET bromodomain inhibition.

 

Constellation Pharmaceuticals, Inc. Confidential 75
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 83 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

8 STATISTICAL AND QUANTITATIVE ANALYSES

8.1 Statistical methods
8.1.1 Determination of sample size

The number of patients enrolled in this study is driven by the dose escalation scheme and by the
point(s) in the dose escalation scheme at which DLT may occur. Assuming that identification of
the MTD requires the evaluation of 7 dose levels of CPJ-0610, and requires the evaluation of
only 3 patients per dose level except for the MTD (which requires 6), 24 patients will be enrolled
during the dose escalation part of the study. Approximately 12 additional patients (assuming that
6 patients have been treated at the MTD during dose escalation) will be enrolled in the dose
expansion part of the study. Additional patients may be needed for cohort expansion during dose
escalation, for the replacement of non-evaluable patients, or for evaluation of a dose other than
the MTD during dose expansion.

8.1.2 Randomization and stratification
No randomization or stratification will be used in this trial.

The heterogeneity of the patient population enrolled in this study, the variability in the dose of
CPI-0610 with which patients are treated, and the small size of this study all preclude the use of
any meaningful stratification.

8.1.3 Populations for analysis
There are 4 patient populations for the purpose of statistical analysis in this study:
8.1.3.1 Population evaluable for safety

The population of patients evaluable for CP1-0610’s safety is defined as all patients who receive
any amount of study drug.

8.1.3.2 Population evaluable for dose-limiting toxicity

The population of patients evaluable for DLT is defined as all patients who receive CPI-0610 at
the assigned dose (i.e., who take at least 12 or 6 of the assigned doses of CPI-0610, according to
the assigned schedule, in their first cycle of treatment, unless interrupted by DLT) and who have
sufficient follow-up data to allow the investigators and sponsor to determine whether DLT
occurred. Patients who discontinue from the study for reasons other than DLT (e.g., disease
progression) before completing the evaluations specified by the protocol over the 21 days of
Cycle 1 are not evaluable for DLT and will be replaced. Patients will be analyzed by the dose
level to which they were originally assigned, including those who receive subsequent treatment
at a lower or higher dose level.

 

Constellation Pharmaceuticals, Inc. Confidential 716
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 84 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
8.1.3.3 Population evaluable for pharmacokinetics

The population of patients evaluable for CPI-0610’s PK is defined as all patients for whom there
are sufficient dosing and CPI-0610 concentration-time data to reliably estimate the drug’s PK.
This population will be used for analyses of PK parameters.

8.1.3.4 Populations evaluable for pharmacodynamic assessments

The population of patients evaluable for CPI-0610’s pharmacodynamic effects in peripheral
blood mononuclear cells will include all patients in whom at least one whole blood sample was
collected both before and after at least one dose of CPI-0610 was administered, and in whom the
whole blood samples were processed according to protocol and yielded adequate RNA for
assessment of gene expression by qPCR.

The population of patients evaluable for CPI-0610’s pharmacodynamic effects in malignant
plasma cells will include all patients in whom a bone marrow biopsy was obtained before
starting therapy with CPI-0610 and again during the first cycle of treatment, and in whom the
biopsy sample was processed according to protocol and was considered assessable for gene
expression by ISH and/or IHC. This patient population may be similarly defined in terms of
gene expression changes assessed by qPCR or RNA Seg in malignant plasma cells isolated from
bone marrow aspirates, if a method becomes available that can fix and preserve the antigenic and
transcriptional expression of the malignant plasma cells at the time of sample collection and
permit their subsequent isolation and RNA extraction.

8.1.3.5 Populations evaluable for predictive biomarker assessments

In order for patients to be evaluable for potential genetic markers predictive of response or
resistance to treatment with CPI-0610, sufficient DNA and/or RNA for sequencing must have
been obtained from malignant plasma cells isolated from a sample of bone marrow aspirate.
However, it is recognized that correlations between genetic markers and response or resistance to
treatment can only be made in patients who are treated with CPI-0610 at potentially efficacious
doses and over adequate periods of time. Since potentially efficacious doses and durations of
treatment with CPI-0610 have yet to be defined, the population evaluable for such analyses
cannot be defined prospectively. Given the dose-ranging nature of this study and the small
number of patients expected to be enrolled, it is expected that this study will provide only
preliminary data for developing hypotheses to be tested in future trials of CPI-0610.

8.1.4 Procedures for handling missing, unused, and spurious data

All available data will be included in data listings. No imputation of values for missing data will
be performed. Percentages of patients with AEs or laboratory toxicities will be based on non-
missing values.

Data that are potentially spurious or erroneous will be examined under the auspices of standard
data management operating procedures.

 

Constellation Pharmaceuticals, Inc. Confidential 77
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 85 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

8.1.5 General methodology

The statistical methods employed in this protocol will be primarily descriptive and graphical in
nature. Determination of the MTD of CPI-0610 with this schedule of administration will be
achieved using a standard deterministic algorithm, typically referred to as the “3+3 design,” in
conjunction with a modified Fibonacci dose escalation scheme, as described in Section 5.5.2 and
in Appendix 3. Statistical hypothesis testing is neither intended nor appropriate due to the small
sample size of the study.

8.1.6 Baseline comparisons

This is a single-arm study; there are no treatment groups to be compared with respect to their
baseline characteristics. The demographic and baseline characteristics will be descriptively
evaluated. Data to be evaluated will include age, sex, race, and baseline characteristics.

8.1.7 Efficacy analysis

Analysis of efficacy measures will be descriptive. A number of variables described in Section 7.2
that may characterize the efficacy of CPI-0610, primarily the disease response category based on
the IMWG guidelines and the duration of response, will be summarized.

8.1.8 Pharmacokinetic analysis

Descriptive statistics (e.g., number of patients, mean, standard deviation, median, minimum, and
maximum) will be used to summarize PK parameters for each dose group and, where
appropriate, for the entire population. PK parameters will include (but are not limited to) Cmax,
time to maximum concentration (Tmax), AUC, and elimination half-life. The relationships
between dose and both Cmax and AUC will be explored graphically for dose proportionality. The
population evaluable for PK will be used for these analyses.

Descriptive and graphical methods may be used to explore the relationship between CPI-0610
pharmacokinetics and polymorphisms in drug-metabolizing enzymes.

8.1.9 Pharmacodynamic analysis

The potential relationship between CPI-0610 exposure and changes in gene and/or protein
expression will be explored with descriptive and graphical methods.

8.1.10 Predictive biomarker analysis

Descriptive and graphical methods may also be used to explore the relationships that may exist
between clinical response and specific gene mutations, translocations, rearrangements or
amplification.

 

Constellation Pharmaceuticals, Inc. Confidential 78
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 86 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

8.1.11 Safety analysis

The incidence of DLT will be tabulated for each dose group. In addition, to assess the
relationship between toxicities and CPI-0610 dose, the preferred term of individual toxicities will
be summarized by their frequency and intensity for each dose group.

Safety will also be evaluated by the incidence of treatment-emergent AEs, severity and type of
AEs, and by changes from baseline in the patient’s vital signs, weight, and clinical laboratory
results using the population evaluable for safety. Exposure to study drug and reasons for
discontinuation will be tabulated.

Treatment-emergent adverse events will be tabulated where treatment emergent is defined as any
AE that occurs after administration of the first dose of study treatment and through 30 days after
the last dose of study medication, any event that is considered drug related regardless of the start
date of the event, or any event that is present at baseline but worsens in severity after baseline or
is subsequently considered drug-related by the investigator. AEs will be tabulated according to
the Medical Dictionary for Regulatory Activities (MedDRA) by system organ class, high level
terms, and preferred terms and will include the following categories:

Treatment-emergent AEs

Drug-related treatment-emergent AEs

Grade 3 or higher treatment-emergent AEs

Grade 3 or higher drug-related treatment-emergent AEs
Treatment-emergent AEs resulting in study drug discontinuation
SAEs

The most commonly reported treatment-emergent AEs (i.e., those events reported by 10% of all
patients) will be tabulated by high level term and preferred term.

Descriptive statistics for the actual values of clinical laboratory parameters and change from
baseline in clinical laboratory parameters will be presented for all scheduled measurements over
time. Mean laboratory values over time will be plotted for key laboratory parameters.

Descriptive statistics for the actual values and the changes from baseline of vital signs and
weight over time will be tabulated by scheduled time point.

All concomitant medications collected from screening through the study period will be classified
to preferred terms according to the World Health Organization (WHO) drug dictionary.

Additional safety analyses may be determined in order to most clearly enumerate rates of
toxicities and to further define the safety profile of CPI-0610.

8.1.12 Interim analysis

No formal interim analysis is planned. Data will be evaluated on a continuous basis.

 

Constellation Pharmaceuticals, Inc. Confidential 79
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 87 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

9 ADVERSE EVENTS
9.1 Definitions
9.1.1 Adverse event definition

An AE is any untoward medical occurrence in a patient administered a pharmaceutical product,
which does not necessarily have a causal relationship with the treatment. An AE can be any
unfavorable and unintended sign (e.g., including an abnormal laboratory finding), symptom, or
disease temporally associated with the use of the study drug, whether or not it is considered to be
study drug related. This includes any newly occurring event or previous condition that has
increased in severity or frequency since the administration of study drug.

9.1.2 Serious adverse event definition
An SAE is any AE occurring at any dose and regardless of causality that:
* Results in death.

* Js life-threatening. Life-threatening means that the patient was at immediate risk of
death from the reaction as it occurred (i.e., it does not include a reaction which
hypothetically might have caused death had it occurred in a more severe form).

« Requires in patient hospitalization or prolongation of existing hospitalization (see
clarification in paragraph below (Section 9.2) on planned hospitalizations).

* Results in persistent or significant disability/incapacity. Disability is defined as a
substantial disruption of a person’s ability to conduct normal life functions.

¢ Is acongenital anomaly/birth defect

+ Js an important medical event. An important medical event is an event that may not
result in death, be life-threatening, or require hospitalization but may be considered an
SAE when, based upon appropriate medical judgment, it may jeopardize the patient and
may require medical or surgical intervention to prevent | of the outcomes listed in the
definitions for SAEs. Examples of such medical events include allergic bronchospasm
requiring intensive treatment in an emergency room or at home, blood dyscrasias or
convulsions that do not result in patient hospitalization, or the development of drug
dependency or drug abuse.

Clarification should be made between the terms “serious” and “severe” since they ARE NOT
synonymous. The term “severe” is often used to describe the intensity (severity) of a specific
event (as in mild, moderate, or severe myocardial infarction); the event itself, however, may be
of relatively minor medical significance (such as a severe headache). This is NOT the same as
“serious,” which is based on patient/event outcome or action criteria described above and are
usually associated with events that pose a threat to a patient’s life or functioning. A severe AE
does not necessarily need to be considered serious. For example, persistent nausea of several
hours duration may be considered severe nausea but not an SAE. On the other hand, a stroke

 

Constellation Pharmaceuticals, Inc. Confidential 80
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 88 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

resulting in only a minor degree of disability may be considered mild, but would be defined as an
SAE based on the above noted criteria.

Seriousness (not severity) serves as a guide for defining regulatory reporting obligations.

9.2 Procedures for recording and reporting adverse events and SAEs

All AEs spontaneously reported by the patient and/or in response to an open question from study
personnel or revealed by observation, physical examination, or other diagnostic procedures will
be recorded in the appropriate section of the eCRF. Any clinically relevant deterioration in
laboratory assessments or other clinical finding is considered an AE and must be recorded in the
appropriate sections of the eCRF. When possible, signs and symptoms indicating a common
underlying pathology should be noted as 1 comprehensive event.

All SAEs that occur during the course of the study, as defined in Section 9.1.2, must be reported
by the investigator to the study contract research organization (CRO), INC Research, following
instructions provided in the Study Manual, within 1 working day from the point in time when the
investigator becomes aware of the SAE. In addition, all SAEs, including all deaths that occur
through 30 days after administration of the last dose of study drug must be reported to INC
Research within 1 working day of the site’s knowledge of the event.

All SAEs and deaths must be reported whether or not considered causally related to the study
drug. The information collected will include a minimum of the following: patient identification
number, a narrative description of the event, and an assessment by the investigator as to the
intensity of the event and relatedness to study drug. A sample of the SAE Form may be found in
the study manual. Follow-up information on the SAE may be requested by Constellation or INC
Research.

Table 9-1 SAE reporting contact information

 

INC Research Pharmacovigilance

 

Fax Number: 1-877-464-7787

 

 

 

 

In accordance with local guidelines, Constellation or its designee will notify, in an expedited
manner, the appropriate competent authorities, applicable IRBs, and investigators of suspected
unexpected serious adverse reactions (SUSARs) associated with the use of the study drug.

Planned hospital admissions or surgical procedures for an illness or disease which existed before
the patient was enrolled in the trial or before study drug was given are not to be considered AEs
unless the condition deteriorated in an unexpected manner during the trial (e.g., surgery was
performed earlier or later than planned).

For both SAEs and non-serious AEs, the investigator must determine both the intensity of the
event and the relationship of the event to study drug administration. Intensity for each AE,
including any laboratory abnormality, will be determined by using the NCI CTCAE, Version

 

Constellation Pharmaceuticals, Inc. Confidential 81
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 89 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

4.03, as a guideline, wherever possible. The criteria are provided in the study manual and also
are available online at http://ctep.cancer.gov/reporting/ctc.html. In those cases where the NCI
CTCAE criteria do not apply, intensity should be defined according to the following criteria:

Table 9-2 Severity criteria

 

 

 

 

 

Mild Awareness of sign or symptom but easily tolerated

Moderate Discomfort enough to cause interference with normal daily activities
Severe Inability to perform normal daily activities

Life Threatening | Immediate risk of death from the reaction as it occurred

 

 

Relationship to study drug administration will be determined by the investigator responding yes
or no to the question: Is there a reasonable possibility that the AE is associated with the study
drug?

9.3 Monitoring of adverse events and period of observation

Monitoring of AEs and SAEs will be conducted throughout the study. AEs, both serious and
non-serious, and deaths will be recorded on the eCRF from the time of informed consent until
30 days after administration of the last dose of study drug. All AEs and SAEs that occur during
the reporting period will continue to be followed until the event resolves, the investigator
assesses the event as stable, the event is determined to be irreversible, or the patient is lost to
follow-up.

Any SAE that occurs at any time after completion of the study and the designated 30 day follow-
up period, which the investigator considers to be related to study drug, must be reported to INC
Research.

9.4 Procedures for reporting drug exposure during pregnancy and birth events

If a patient or a patient’s partner becomes pregnant or suspects she is pregnant while
participating in this study, the treating physician must be informed immediately and the patient
must permanently discontinue study drug. INC Research must also be contacted immediately by
faxing a completed Pregnancy Form, in accordance with the instructions provided in the Study
Manual. The pregnancy must be followed through the final pregnancy outcome one month after
the expected due date.

 

Constellation Pharmaceuticals, Inc. Confidential 82

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 90 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

10 ADMINISTRATIVE REQUIREMENTS

10.1 Good Clinical Practice

The study will be conducted in accordance with the International Conference on Harmonization
(ICH) Guideline for Good Clinical Practice (GCP) and the appropriate regulatory requirement(s).
The investigator will be thoroughly familiar with the appropriate use of the study drug as
described in the protocol and Investigator Brochure. Essential clinical documents will be
maintained to demonstrate the validity of the study and the integrity of the data collected.

Master files should be established at the beginning of the study, maintained for the duration of
the study and retained according to the appropriate regulations.

10.2 Data Quality Assurance

Constellation or its designated representative will conduct a study site visit to verify the
qualifications of each investigator, inspect trial site facilities, and inform the investigator of
responsibilities and procedures for ensuring adequate and correct study documentation.

The investigator is required to prepare and maintain adequate and accurate case histories
designed to record all observations and other data pertinent to the study for each study
participant. Study data will be entered into an eCRF by site personnel using a secure, validated
web-based electronic data capture (EDC) application. Constellation will have read-only access
to all data upon entry in the EDC application.

All information recorded on the eCRFs for this study must be consistent with the patient’s source
documentation. During the course of the study, the study monitor will make study site visits to
review protocol compliance, verify eCRFs against source documentation, assess drug
accountability, and ensure that the study is being conducted according to pertinent regulatory
requirements. The review of medical records will be performed in a manner to ensure that
patient confidentiality is maintained.

Study monitors will discuss instances of missing or uninterpretable data with the investigator for
resolution. Any changes to study data will be made to the eCRF and documented via an
electronic audit trail associated with the affected eCRF.

10.3 Electronic case report form completion

Constellation will provide the study sites with secure access to and training on the EDC
application, sufficient to permit site personnel to enter or correct information in the eCRFs for
the patients for which they are responsible.

eCRFs will be completed for each study patient. It is the investigator’s responsibility to ensure
the accuracy, completeness, clarity, and timeliness of the data reported in the patient’s eCRF.
Source documentation supporting the eCRF data should indicate the patient’s participation in the
study and should document the dates and details of study procedures, AEs, other observations,
and patient status.

 

Constellation Pharmaceuticals, Inc. Confidential 83
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 91 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

The investigator, or designated representative, should complete the eCRF as soon as possible
after information is collected. An explanation should be provided for all missing data.

The audit trail entry will show the user’s identification information, and the date and time of the
correction. The investigator must provide through the EDC application formal approval of all
the information in the eCRFs and changes to the eCRFs to endorse the final submitted data for
the patients for which he is responsible.

Constellation will retain the eCRF data and corresponding audit trails. A copy of the final
archival eCRF in the form of a compact disc (CD) or other electronic media will be placed in the
investigator’s study file.

10.4 Study monitoring

Monitoring and auditing procedures developed or approved by Constellation will be followed, in
order to comply with GCP guidelines. On-site and remote review of the eCRFs for completeness
and clarity, cross-checking with source documents, and clarification of administrative matters
will be performed.

The study will be monitored by Constellation or its designee. Monitoring will be done by
personal visits from a representative of the sponsor or designee (site monitor) who will review
the eCRFs and source documents. The site monitor will ensure that the investigation is
conducted according to protocol design and regulatory requirements by frequent communications
(letter, telephone, e-mail, and fax).

All unused study drug is to be returned to Constellation after the clinical phase of the trial has
been completed.

10.5 Ethical considerations

The study will be conducted in accordance with ethical principles founded in the Declaration of
Helsinki. The IRB will review all appropriate study documentation in order to safeguard the
rights, safety and wellbeing of the patients. The study will only be conducted at sites where IRB
approval has been obtained. The protocol, Investigator’s Brochure, informed consent form,
advertisements (if applicable), written information given to the patients (including diary cards),
safety updates, annual progress reports, and any revisions to these documents will be provided to
the IRB by the investigator or the sponsor, as allowable by local regulations.

10.6 Patient information and informed consent

After the study has been fully explained, written informed consent will be obtained from either
the patient or his/her guardian or legal representative prior to study participation. The method of
obtaining and documenting the informed consent and the contents of the consent will comply
with ICH-GCP and all applicable regulatory requirement(s) and will be subject to approval by
Constellation or its designee.

 

Constellation Pharmaceuticals, Inc. Confidential 84
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 92 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

10.7 Patient confidentiality

In order to maintain patient privacy, all eCRFs, study drug accountability records, study reports
and communications will identify the patient by initials where permitted and/or by the assigned
patient number. The investigator will grant monitor(s) and auditor(s) from Constellation or its
designee and regulatory authority(ies) access to the patient’s original medical records for
verification of data collected on the eCRFs and to audit the data collection process. The patient’s
confidentiality will be maintained in accordance with all applicable laws and regulations.

10.8 Investigator compliance

The investigator will conduct the trial in compliance with the protocol provided by Constellation,
and given approval by the IRB and the appropriate regulatory authority(ies). Modifications to
the protocol should not be made without agreement of both the investigator and Constellation.
Changes to the protocol will require written IRB approval prior to implementation, except when
the modification is needed to eliminate an immediate hazard(s) to patients. If applicable
regulatory authority(ies) permits, the IRB may provide expedited review and approval for minor
change(s) in ongoing trials that have the approval of the IRB. Constellation will submit all
protocol modifications to the appropriate regulatory authority(ies) in accordance with the
governing regulations.

When immediate deviation from the protocol is required to eliminate an immediate hazard(s) to
patients, the investigator will contact Constellation, if circumstances permit, to discuss the
planned course of action. Any departures from the protocol must be fully documented in the
eCRF and source documentation.

10.9 On-site audits

Regulatory authorities, the IRB, and/or Constellation’s quality assurance group may request
access to all source documents, eCRFs, and other study documentation for on-site audit or
inspection. Direct access to these documents must be guaranteed by the investigator, who must
provide support at all times for these activities.

10.10 Investigator and site responsibility for drug accountability

Accountability for the study drug at the trial site is the responsibility of the investigator. The
investigator will ensure that the study drug is used only in accordance with this protocol.

Where allowed, the investigator may choose to assign some of the drug accountability
responsibilities to a pharmacist or other appropriate individual. Drug accountability records
indicating the drug’s delivery date to the site, inventory at the site, use by each patient, and
amount returned to Constellation (or disposal of the drug, if approved by Constellation) will be
maintained by the clinical site. These records will adequately document that the patients were
provided the doses as specified in the protocol and should reconcile all study drug received from
Constellation. Accountability records will include dates, quantities, batch/serial numbers,
expiration dates (if applicable), and patient numbers. The sponsor or its designee will review
drug accountability at the site on an ongoing basis during monitoring visits.

 

Constellation Pharmaceuticals, Inc. Confidential 85
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 93 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

All non-dispensed, and dispensed but unused, study drug will be retained at the site until it is
inventoried by the monitor. All non-dispensed, dispensed but unused, or expired study drug will
be returned to Constellation or if authorized, disposed of at the study site and documented. All
material containing study drug will be treated and disposed of as hazardous waste in accordance
with governing regulations.

10.11 Closure of the study

Study participation by individual sites or the entire study may be prematurely terminated, if in
the opinion of the investigator or Constellation, there is sufficient reasonable cause.

Written notification documenting the reason for study termination will be provided to the
investigator or Constellation by the terminating party. Circumstances that may warrant
termination include, but are not limited to:

Determination of unexpected, significant, or unacceptable risk to patients
Failure to enter patients at an acceptable rate

Insufficient adherence to protocol requirements

Insufficient, incomplete, and/or non-evaluable data

Plans to modify, suspend, or discontinue the development of the study drug

Should the study be closed prematurely, all study materials (study medication, etc.) must be
returned to Constellation. The site will no longer be able to access the EDC application, will not
have a right to use the EDC application, and will cease using the password or access materials
once their participation in the study has concluded.

Within 15 days of premature closure, Constellation must notify the FDA and IRBs, providing the
reasons for study closure.

10.12 Record retention

The investigator will maintain all study records according to ICH-GCP and applicable regulatory
requirement(s). Records will be retained for at least 2 years after the last marketing application
approval or 2 years after formal discontinuation of the clinical development of the investigational
product or according to applicable regulatory requirement(s). Ifthe investigator withdraws from
the responsibility of keeping the study records, custody must be transferred to a person willing to
accept the responsibility and communicate this information to Constellation or its designee.

 

Constellation Pharmaceuticals, Inc. Confidential 86
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 94 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

11 USE OF INFORMATION

All information regarding CPI-0610 supplied by Constellation to the investigator is privileged
and confidential information. The investigator agrees to use this information to accomplish the
study and will not use it for other purposes without consent from Constellation. It is understood
that there is an obligation to provide Constellation with complete data obtained during the study.
The information obtained from the clinical trial will be used towards the development of
CPI-0610 and may be disclosed to regulatory authority(ies), other investigators, corporate
partners, or consultants as required.

Upon completion of the clinical trial and evaluation of results by Constellation, hospital or
institution and/or investigator may publish or disclose the clinical trial results pursuant to the
terms contained in the applicable Clinical Trial Agreement.

It is anticipated that the results of this study will be presented at scientific meetings and/or
published in a peer-reviewed scientific or medical journal. A Publications Group, comprising
Constellation employees and study investigators, will be formed to oversee the publication of the
study results that will reflect the experience of all participating study centers. Subsequently,
individual investigators may publish results from the study in compliance with their agreements
with Constellation.

A prepublication manuscript or abstract is to be provided to Constellation a minimum of 30 days
prior to the intended submission date of the manuscript or abstract to a publisher.

Within 30 days after receipt by Constellation of the notification, Constellation shall inform the
investigational sites whether it has objections to the publication for reasons including, but not
limited to, those defined below:

If patentable subject matter is disclosed, the publication shall be delayed for a period not to
exceed 90 days from Constellation’s receipt of the proposed publication to allow time for the
filing of patent applications covering patentable subject matter.

If confidential information is contained in any proposed publication or public disclosure, such
confidential information will be removed at Constellation’s request.

 

Constellation Pharmaceuticals, Inc. Confidential 87
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 95 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

12 REFERENCES

1.

10.

11.

12.

Hargreaves DC, Horng T, Medzhitov R. 2009. Control of inducible gene expression by
signal-dependent transcriptional elongation. Cell 138(1):129-145.

Dawson MA, Prinjha RK, Dittman A, Giotopoulos G, Bantscheff M, Chan WI, Robson SC,
Chung CW, Hopf C, Savitski MM and others. 2011. Inhibition of BET recruitment to
chromatin as an effective treatment for MLL-fusion leukaemia. Nature 478(7370):529-533.

Delmore JE, Issa GC, Lemieux ME, Rahl PB, Shi J, Jacobs HM, Kastritis E, Gilpatrick T,
Paranal RM, Qi J and others. 2011. BET bromodomain inhibition as a therapeutic strategy
to target c-Myc. CORD Conference Proceedings 146(6):904-917.

Mertz JA, Conery AR, Bryant BM, Sandy P, Balasubramanian S, Mele DA, Bergeron L,
Sims RJ. 2011. Targeting MYC dependence in cancer by inhibiting BET bromodomains.
Proc Natl Acad Sci USA 108(40):16669-16674.

Nicodeme E, Jeffrey KL, Schaefer U, Beinke S, Dewell S, Chung CW, Chandwani R,
Marazzi I, Wilson P, Coste H and others. 2010. Suppression of inflammation by a synthetic
histone mimic. Nature 468(7327):1119-1123.

Loven J, Hoke HA, Lin CY, Lau A, Orlando DA, Vakoc CR, Bradner JE, Lee TI, Young
RA. 2013. Selective inhibition of tumor oncogenes by disruption of super-enhancers. Cell
153(2):320-334.

Filippakopoulos P, Qi J, Picaud S, Shen Y, Smith WB, Fedorov O, Morse EM, Keates T,
Hickman TT, Felletar I and others. 2010. Selective inhibition of BET bromodomains.
Nature 468(7327): 1067-1073.

Zuber J, Shi J, Wang E, Rappaport AR, Herrmann H, Sison EA, Magoon D, Qi J, Blatt K,
Wunderlich M and others. 2011. RNAi screen identifies Brd4 as a therapeutic target in
acute myeloid leukaemia. Nature 478(7370):524-528.

Davis AC, Wims M, Spotts GD, Hann SR, Bradley A. 1993. A null c-myc mutation causes
lethality before 10.5 days of gestation in homozygotes and reduced fertility in heterozygous
female mice. Genes Dev 7(4):671-682.

Trumpp A, Refaeli Y, Oskarsson T, Gasser S, Murphy M, Martin GR, Bishop JM. 2001. c-
Myc regulates mammalian body size by controlling cell number but not cell size. Nature
414(6865):768-773.

Baudino TA, McKay C, Pendeville-Samain H, Nilsson JA, Maclean KH, White EL, Davis
AC, Ihle JN, Cleveland JL. 2002. c-Myc is essential for vasculogenesis and angiogenesis
during development and tumor progression. Genes Dev 16(19):2530-2543.

Soucek L, Whitfield J, Martins CP, Finch AJ, Murphy DJ, Sodir NM, Karnezis AN,
Swigart LB, Nasi S, Evan GI. 2008. Modelling Myc inhibition as a cancer therapy. Nature
455(7213):679-683.

 

Constellation Pharmaceuticals, Inc. Confidential 88
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 96 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
13. Wilson A, Murphy MJ, Oskarsson T, Kaloulis K, Bettess MD, Oser GM, Pasche AC,

14.

15.

16.

17.

18.

19.

20.

21.

22

23.

24.

Knabenhans C, Macdonald HR, Trumpp A. 2004. c-Myc controls the balance between
hematopoietic stem cell self-renewal and differentiation. Genes Dev 18(22):2747-2763.

Laurenti E, Varnum-Finney B, Wilson A, Ferrero I, Blanco-Bose WE, Ehninger A,
Knoepfler PS, Cheng PF, MacDonald HR, Eisenman RN and others. 2008. Hematopoietic
stem cell function and survival depend on c-Myc and N-Myc activity. Cell Stem Cell
3(6):61 1-624.

Zanet J, Pibre S, Jacquet C, Ramirez A, de Alboran IM, Gandarillas A. 2005. Endogenous
Myc controls mammalian epidermal cell size, hyperproliferation, endoreplication and stem
cell amplification. J Cell Sci 118(Pt 8):1693-1704.

Sanders JA, Schorl C, Patel A, Sedivy JM, Gruppuso PA. 2012. Postnatal liver growth and
regeneration are independent of c-myc in a mouse model of conditional hepatic c-myc
deletion. BMC Physiol 12(1):1-1.Laubach JP, Richardson PG, Anderson KC. The
evolution and impact of therapy in multiple myeloma. Med Oncol. 2010;27 (suppl 1): S1-
S6.

Palumbo A, Anderson K. Multiple myeloma. N Engl J Med. 2011;364(11): 1046-1060.

Kumar SK, Rajkumar SV, Dispenzieri A, et al. Improved survival in multiple myeloma and
the impact of novel therapies. Blood. 2008;111(5):2516-2520.

Chng W-J, Huang GF, Chung TH, et al. Clinical and biological implications of MYC
activation: a common difference between MGUS and newly diagnosed multiple myeloma.
Leukemia. 2011;25: 1026-1035.

Keats J, Fonseca R, Chesi M, et al. Promiscuous mutations activate the non-canonical NF-
kB pathway in multiple myeloma. Cancer Cell. 2007; 12(2): 131-144.

DeGeorge JJ, et al. Regulatory considerations for preclinical development of anticancer
drugs. Cancer Chemother Pharmacol. 1998; 41:173-185.

. Collins JM, Zaharko DS, Dedrick RL, and Chabner BA. Potential roles for preclinical
pharmacology in Phase I clinical trials. Cancer Treatment Reports, Vol. 70, No. 1, January
1986:73-80.

Collins JM, Grieshaber CK, and Chabner BA. Pharmacologically guided Phase I clinical
trials based upon preclinical drug development. Journal of the National Cancer Institute,
Vol. 82, No. 16, August 15, 1990:1321-1326.

Rajkumar S, Harousseau J-L, Durie B, Anderson K, et al. Consensus recommendations for
the uniform reporting of clinical trials: report of the International Myeloma Workshop
Consensus Panel 1. Blood, 117: 4691-4695, 2011.

 

Constellation Pharmaceuticals, Inc. Confidential 89
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 97 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

13 APPENDICES

 

Constellation Pharmaceuticals, Inc. Confidential 90
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 98 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

APPENDIX 1: INHIBITORS OR INDUCERS OF CYP3A4/5

 

Constellation Pharmaceuticals, Inc. Confidential 91
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 99 of 140

 

 

 

 

C6 Tetuapizuo7) ‘OUT “‘speornsoeUey UOTYBI]9}]SUOT)
TIABUIPUI HO-6ouopuisdsi1 =~ - NN suTterdiuunt apriuejouaqi[s opoueidoid
1O0dV
:sTVAIAnUY ATH suizeusydied penqreqoxoy aprngAys Nuoydoururjsse
oprueydsoyd
Jopuedoyey -o[oho «= ssvamyAuoyyns junsoeusyd
(90S)

SnUT[or9e} ssaoyoAsdyuy [eaoprdojs uomosuepuo
auriodso[ah9 suture rdruo]9 ueyesoqit aurdezurjo
{SLOPE NPOF[ jooroyd

sURUIW] OUIXPJETUSA -wIeIOTYO UPLIESO] uoxordeu
S1OIONT
autjoxored weidojey9 «= s J] wisusjoIs uy OUTJOTIXOUL
HO-
weozey =. ge ou] ]Aydoorpy oumaeIdiuy [opordost3es SIASC-N suruerdrur
aprue
-WHAOF|ATSWUIp
ure[ozeprul -N‘N suljexony euryAydirue apizidi3 uomesuepuo
HO¢ctuedezerp jours ourmejdisop /purureyng]o} aurdezuejo
:sjuesV
awaaA[ZOd AP
wejozeldje = -auozexozIO]Y9 sunueIdnuoja  suojyiqreqousyd 40 woxordeu
WroyAusydour
‘sourdazelpozuag auazueq aur Aldine -S “SCIVSN SUTJO[T XO
ourjrue :sjuesssidapyuy (Q)utoyAuayd SINC -N suturerdrun
(SVE 10U) IOdVN—
HO-¢<-sulpranb =—s uaydounuejooe JON<-wedozip uayoidns jopuedoyey
ssoTMTypAYy Are ssondapidy
-Wuy yoyoun -huy weorxomd SUTURXOATTT
JON<uoxoldeu
ouempoXes suousyedoid -S SPMUdsI0} qruayetos jotpenso
uDAWON{TS]  suemnyyAxou)sUI Jopordoyatu-s ajozerdaqei WIROTXOTOU! qruazesos auopeyyoul auridezuaqojoAo
UTDATIOIJIZE
LON suemyppost JOTpaA.reo sjozeidoyued WedTXOUIO] aprusedar oprumeydsoyr suidezoys
(sve ou)
quoAuompAte aueyjoyey TSAIYOT_ BOT sjozerdawio usjordnqr joxeyyoed |ZUaITARyO SUTUIGTUO]S
UTOATHOUILTE]O ourmpyus ajozeidosur] eUsJO[DIP —suuyeyseaTIoo §—apreueydsoydoyoco Pureyyeo
sonorqnue eumb

oprpo1ey] sSoMIyISOUYy UdJIXOWe} SIdd “SdGIVSN -eIpoure jorrdordng ourjAydiy rue

L's*pVE Ta? 907 6107 607 807 997 cvi
soyeaysqns dAD

 

S107 Jaquiasaq, 10 ‘p UOISIOA

€O-O190 *[ooojo1g Te], [estury
O1901dD
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 100 of 140

 

 

 

€6 jenuapyuog “OUT ‘sTeoTMNe.eUILY UOTeT[SIsSUOD
*“HO
-BJ9Q9 P1019} suiyrxayred
suOposkxo
UIJBISPAUIIS uoyesuepuo
ulje}seAnsol LON ourTjAydijiou
urjeyseavid TON ]OTOATqou
UNJEISCAOC] autideuru
Ul}eISBALIOD aUT|O]TXaU
ou
UlyeIseATOye TurejoydureAxoyjoul
sS1OPIQIYUT
asejonpoy
Vo) DWH aprurerdopojoul
SUIROOPT]
[ituedeqoa ouTUeXOANy
aurdi postu opruresayy
Surdipeyru aptureoua
auTdiprurosey aunexo[np
surtdrpoyay jizedsuop
wezen{ip jeeydioyjouonxep ULe}IEA-§
auridipoywe oUuTUTeINFUSyXep OPTWAS.10}
TSAIYIOIT
puuryD umpyed ournbosragap UdjIXOUey
(9Asop
-Q<) oulapos SUOZE][SISOI
HO cHO
{SUIpeUayey QUIPTHO}D —-- Be -ULB}IBM-Y -p-utoyAusyd
outuremusydiopyo auIzewoidroyyo aptsodiusy aprursoyeu
a]OzTIUA\se auturemuaydropyo Joyouesdosd apungAys ueydiayrujoz
SSOUTUIUISIYHUY loremyng [wenBoid uneyseanyy uOMaIIZ
sUTJOXOTUOTE auorlajsosoid ounoxony ULB TEM (1)
apridests ajozerdidire auoprutid qixooa]990 [ruedeioa
DIPUNOIg aururejoy dure aprlureinypre aurAydiymue aurpruezy
jorousrdye TARUTjOU oursydoayp
TrAevuinbes apruaqo]s0ul aprwureyngq]o} Suti98e)
yerrqreqoydour
HABUO}LI Joxmyuadojonz YI opindownys auteoealdor
MAPRUT[OU QUIZepLION} uloeyjeuoput apizidi3 ajoznyia
aWed
L'S'pVE Taz 9dz 61D7 607 807 997 cvI

 

 

STO Faquiscac] [0 ‘p UOISIAA,

£O-O190 :[Ooo}OIg TPN feorayy
0190°IdD
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 101 of 140

v6

jenuepyu0g

‘OUT ‘sTeoTNA.eULIeYg UONET[SsUOD

 

 

auopriadsi1
surutnb
suideronb
jojouezdo1d
apizoutd
uoyesuepuo
oprurseyeu
suopeyjou
sUTEdOPT]
WVV1

ued9} OUI
Jopuedoyey
D9A09]3
apliajseuy
Auryuay
suousls|da
auopriaduop
Jexejyoo0p
jueydioysour
-Orxap
auoseyjotexop
auosdep
uoTeATawuep
-N-ouTSpood
OUTBD09
]Oze\SOTTD

NW Leuregges
Jorge
auomdsnq

maardss0q
ajozeididire
queytdorde
[lueyquesye
sSNOIUBPIISTA

{2U0I9}S0}S9}
auoraisasoid
quosTJIODOIpPAY
[olpe.nsa

jopewen
autoyreds
Jopouesdoid
ouizetjouord
umjoyusyd
unsovusyd

 

L'S'pVE

Ta? 9a?

6107

607

807

997 cvi

 

STOZ FoquUs09({ [0 ‘p UOISIOA

€0-0190 ‘JOoo}OIg [BUY TROUT
0190-IdD
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 102 of 140

66

wapridjoz
guoptserdiz
uoydayez
SUNSLIOUIA
auopoze]
OUIPeUSTIO}
MAaideyoy
joxe}
udprxowre)
qranrans
qiuoyesos
SNUIT[OIIS
Tyeusptis
JorajouNyes
L'S'pVe

jenuapyuog

6197

‘OUT ‘sTeOTINSIeUUTeY.g UONET]S}SU0D

xdsv-aiqey/s[qq/umeydurjonpe‘indnrsurotpour//:dyy :eo1n0g
“syUSTUTINdxe OITA UT TOF AOJIQIYUT o[qeIdao0" VA ,

‘SJUSTUTIOdXS OITA UI JOY LOZIQHYWT poXTajoId YA |

6097 807 9A7 cvI

 

SLO Jaquisceq] [0 “p UOIsIAA,

€O-O190 ‘JOIO}OIg [BNL [eon
0190-IdD
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 103 of 140

 

 

 

 

96 jenuepyu0s “OUI ‘SpeatneoeweYyg UOTeT][A1su0Z
suTexonyp1ou auizeusydied
ulpexoyIou spluaqos0u
ouoystidayiu SUTIpOpTU
Tpegeqrar Tpegeqra
qroneut oprueido]o0}our
auspo}ses quopeyjeul
OUTUTeXOANT SUIZBLUOIdOWIOAD]
oyeure qaeoonpip
-jAyorp autzAxoipAy
systuozeue
qo\daser1
SUIPLITAROp TH uruesty
uroexoyjoidra auluejoey
Traardas0q teadoyeyiosa
Jootuaydurero0[yo uIdIgnIOXxop
UIDAWOIJIZe LON urdoxop
suolepoTue suruerIpAyusydrp
auleso9 oyeure.do}
<SuIpHoeurto suTueIdTU0]9 eurpidojon
pwozenyIp SUT}SEUIO]D protusqoid
3
pzlturedeoa tueidojeya = udazeq.eoxo yseynyyez
oom ynzzodess auizewuordro[yo ruyepour Q[OZRUODTIOA
jozeuoony surueltusydioyyo —- s]OZBUI090]0 oprsodius)
pwosuomp Are uloeyjeuopur js]ozeusydey ns
jueyidarde qixoosjeo «= ouITUexOANY «=: s]OzeXOYJOUTEJ]NS
UIoAWOMTIO (uIpneutts sunexony SUTTEHIOS surpidojon
uaeurnbes ouoreporune oyeweq|ay prorusqoid TIpezyeqrur
Suopozeyou uyeutqzay SUIPHOUID auozeynq|Ausyd ugTesxoujoul
joo
gp 2[OZBUODO}OY utenzes — rusyduresoyyo UNVISVAO] UOIDJIOIUT
_{1ozeuoseNT Sunexopnp pIZeruos! jouryAgerny
upAuoMpreo _utprumb ajozeidaqes Suluexoanyy sauojournborony
TARUON ounexored ajozerdoyued ulje|seanyy jseynyoquour auorepormue
_laeuryyou unexony —_,sjozedeulo ayerqiouay SUTpHOUTO
Wavurpur wedlly [sip eoyeovuta = gy ozerdosue] Suoreporue uutdoysoury ulsexoyordro
{Sreureqres01yjIp
isjeraguy ATH -}AqISIp uordosdnq SIidd —dlozeuoony qeqlizorqyures Oumuexoany
Lis*pVe Taz 9az 61972 607 tvI
sxoFIqryUy AAD

 

SIOZ FOqUIS9ECT [Q “py UOTSISA,

€0-0190 ‘[OI90}01g [BNL [eOTUT],)

0190°IdD
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 104 of 140

L6 jenuapyuo05 ‘OUT ‘sTeoNsoeUIEYg UOTe[[S}sU0D

 

xdse'ayqey/stqq/uueydurpanpe mndnrsursipeur//:dyyy :20.1m0§

“QOUBIES|D UT asvaIOaP %NS-0Z JO soneA OAV eUse]d ou UI SsRaIOUT PJOJ-Z > IN PlOJ-¢Z'[ < B SOS Jey] SUO ST AOPIQIYDT YOM V .
"QOUBIES[O UT OS¥dIIOP %NB-0S JO SoNeA AAV euuseld a1} UT aSBOIOUI P[OJ-Z < B SOSNLS JEU} OUO ST JOJIQIYUT VVIOPOTA] V

“SOURIEAD UT SS¥OIOAP 9% UY} JOU! IO SoNTeA ONY eUuseyd oy) UT asvarIOUT PjOj-¢ < B SasNed yey} SUO ST LOPIQIYUT BuO.NS V
“SJUOWUTIOdKO OITA Ul JOJ AOJIQYUT s[QeIdeo9" YA

“sIMOWUTIadxe OMIA UI JO} AOJIQIYUT pauayaid YA

a

 

 

 

 

suiureuusediy
eurpidojon
Q]OZBUOILIOA MARUOIT
jopuedoyey
mraordeyoy -psonper
ymayseys suIpHTUed
L'SPVE Tac 9d7 6107 607 897 9a7 evi
SLOZ Joquissaq [0 “y UOISIE A, €0-0190 JO9O}OTd [BMY [Rory]

0190-IdD
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 105 of 140

 

 

 

 

86 enuepyuo; “OUI ‘speorMooeweY UONET[AIsSU0D
xdse‘aiqey/syqq/ueydurjonpe indnrsuroipow/:dyy :eomog
‘SIMO TIOd Xa OTA UI JOJ LONQrYUY o]qQeIdoooe VOI ,
‘SIUSUUTIOGXS OITA UT JOF AOPIQHYUT portgjod YA ,
uOZeITIsON
HOM suYyor 1S
jUidureyt
unnqeyi
suozeyl[sord
qutoyhuayd
leitqreqousyd o0908q0}
auidazeqieoxo (a]ozesdeuto
SuoaRoyrydeu
[muyepow “B19qQ
Splooryiosoon3 ulyyroyeu
outdazeueqies tuyepour
soyemmjrqreq jurordureyra SuaMpUEpoYyo|Ayjour
suostupeid uljNsUT
Teqiqreqoyued
sutdertaou LON urdureji JeOUl poypHs-reyo
ZUMARJS pizeruost urdureyia ouoIpUTyaTOU [eqigzeqooas uroysusyd smnords jassn.iq
S]TRMAQUY ATH joueyys auoseyjeurexop sutdazeureqzeo urduwreyi jurdureyr [etiqreqousyd T]0990.1q
L'S'pVE Taz 9da7 6197 607 807 997 tvI
sisonpuy dAD

 

S1OZ Jaquisseq] [0 “p UOTSIEA,

£0-0190 ‘[O90}01g [BIL [BOTT
0190 1d)
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 106 of 140

CPI-0610

Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

APPENDIX 2: DRUGS THAT PROLONG THE QT INTERVAL

 

Risk List:

Risk of TdP: Substantial evidence supports the conclusion that these drugs prolong the QT interval and have
a risk of TdP when used as directed in labeling.

Possible Risk of TdP: Substantial evidence supports the conclusion that these drugs cause QT prolongation
but there is insufficient evidence that they, when used as directed in labeling, have a risk of causing TdP.

Cenditional TdP Risk: Substantial evidence supports the conclusion that these drugs prolong QT and have a
risk of TdP but only under certain known conditions (e.g. excessive dose, drug interaction, etc.).

Congenital LQTS Risk: Drugs to be avoided, if possible, by patients with Congenital Long QT Syndrome

Females > Males: Substantial evidence indicates that there is a greater risk of TdP in women (usually >2-fold).

 

 

 

Generic Name Drug Class / Clinical Usage Comments Risk List
(Brand Name)
Albuterol §2-receptor agonist/Asthma Congenital QT
(Proventil®; Ventolin®) Avoid
Alfuzosin (Uroxatral®) Alphal -blocker/Benign prostatic Possible Risk
hyperplasia of TdP
Amantadine (Symmetrel®) Dopaminergic/Anti-viral/Anti-infective/ Possible Risk
Parkinson's Disease of TdP
Amiodarone (Cordarone®) Anti-arrhythmic/abnormal heart rhythm Females>Males, TdP Risk of TdP
risk regarded as low
Amiodarone (Pacerone®) —_Anti-arrhythmic/abnormal heart rhythm Females>Males, TdP Risk of TdP
risk regarded as low
Amisulpride (Solian® and Antipsychotic, atypical/ Risk of TdP with Conditional
others) intentional overdose TdP Risk
Amitriptyline (Elavil®) Tricyclic Antidepressant/depression Risk of TdP with Conditional
overdosage TdP Risk
Amphetamine CNS stimuiant/ADHD This includes Congenital QT
(Dexedrine®) dextroamphetamine and Avoid
amphetamine /
dextroamphetamine
combinations.
Amphetamine CNS stimulant/ADHD This includes Congenital QT
(Adderall®) dextroamphetamine and Avoid
amphetamine /
dextroamphetamine
combinations.
Arsenic trioxide Anti-cancer/Leukemia Risk of TdP
(Trisenox®)
Astemizole (Hismanal®) Antihistamine/Allergic rhinitis No longer available in Risk of TdP
USS.
Atazanavir (Reyataz®) Protease inhibitor/HIV Possible Risk
of TdP
Atomoxetine (Strattera®) norepinephrine reuptake inhibitor Congenital QT
/ADHD Avoid
Azithromycin Antibiotic/bacterial infection Risk of TdP

 

Constellation Pharmaceuticals, Inc.

Confidential

99
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 107 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

(Zithromax®)
Bepridil (Vascor®)

Chloral hydrate (Noctec®)

Chloroquine (Aralen®)

Chlorpromazine
(Thorazine®)

Ciprofloxacin (Cipro®)

Cisapride (Propulsid®)

Citalopram (Celexa®)

Clarithromycin (Biaxin®)
Clomipramine (Anafranil®)

Clozapine (Clozaril®)

Cocaine (Cocaine)

Desipramine (Pertofrane®)

Dexmethylphenidate
(Focalin®)

Diphenhydramine
(Benadry1®)

Diphenhydramine (Nytol®)

Disopyramide (Norpace®)
Dobutamine (Dobutrex®)

Dofetilide (Tikosyn®)
Dolasetron (Anzemet®)

Domperidone (Motilium®)

Dopamine (Intropine®)

Doxepin (Sinequan®)

Anti-anginal/heart pain

Sedative/sedation/ insomnia

Anti-malarial/malaria infection

Anti-psychotic/ Anti-

emetic/schizophrenia/ nausea

Antibiotic/bacterial infection

GI stimulant/heartburn

Anti-depressant/depression
Antibiotic/bacterial infection

Tricyclic Antidepressant/depression

Anti-psychotic/schizophrenia

Local anesthetic/

Tricyclic Antidepressant/depression

CNS stimulant/ADHD

Antihistamine/Allergic rhinitis, insomnia

Antihistamine/Allergic rhinitis, insomnia

Anti-arrhythmic/abnormal heart rhythm

Catecholamine/heart failure and shock

Anti-arrhythmic/abnormal heart rhythm

Anti-nausea/nausea, vomiting

Anti-nausea/nausea

Inotropic agent/heart failure;

hypotension; shock

Tricyclic Antidepressant/depression

Females>Males

Drug metabolism
inhibitor- Risk for drug
interactions

No longer available in
the U.S.; available in
Mexico

Cardiac stimulant

Risk of TdP with
overdosage

Risk of QT
increase/TdP in
overdosages

Risk of QT
increase/TdP in
overdosages

Females>Males

Not available in the
US.

Risk of TdP

Possible Risk
of TdP

Risk of TdP
Risk of TdP

Conditional
TdP Risk

Risk of TdP

Risk of TdP
Risk of TdP

Conditional
TdP Risk

Possible Risk
of TdP

Congenital QT
Avoid

Conditional
TdP Risk

Congenital QT
Avoid

Conditional
TdP Risk

Conditional
TdP Risk

Risk of TdP

Congenital QT
Avoid

Risk of TdP

Possible Risk
of TdP

Risk of TdP
Congenital QT
Avoid

Conditional

 

Constellation Pharmaceuticals, Inc.

Confidential

100
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 108 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

Dronedarone (Multaq®)

Droperidol (Inapsine®)

Ephedrine (Broncholate®)

Ephedrine (Rynatuss®)

Epinephrine (Primatene®)

Epinephrine (Bronkaid®)

Eribulin (Halaven®)

Erythromycin (E.E.8.®)

Erythromycin
(Erythrocin®)

Escitalopram (Cipralex®)

Escitalopram (Lexapro®)

Famotidine (Pepcid®)

Felbamate (Felbatrol®)

Fenfluramine (Pondimin®)

Fingolimod (Gilenya®)

Flecainide (Tambocor®)

Fluconazole (Diflucan®)

Fluoxetine (Prozac®)

Fluoxetine (Sarafem®)

Anti-arrhythmic/Atrial Fibrillation

Sedative; Anti-nausea/anesthesia adjunct,
nausea

Bronchodilator, decongestant/Allergies,
sinusitis, asthma

Bronchodilator, decongestant/Allergies,
sinusitis, asthma

catecholamine, Cardiac stimulant
vasoconstrictor/anaphylaxis, allergic

reactions

catecholamine, Cardiac stimulant

vasoconstrictor/anaphylaxis, allergic
reactions

Anti-cancer/metastatic breast neoplasias

Antibiotic;GI stimulant/bacterial Females>Males

infection; increase GI motility

Antibiotic;GI stimulant/bacterial Females>Males

infection; increase GI motility

Anti-depressant/Major depression/
Anxiety disorders

Anti-depressant/Major depression/
Anxiety disorders

H2-receptor antagonist/Peptic ulcer/
GERD

Anti-convulsant/seizure

Appetite suppressant/dieting, weight loss
Immunosuppressant/Multiple Sclerosis
Anti-arrhythmic/abnormal heart rhythm

Drug metabolism

inhibitor- Risk for drug
interactions

Anti-fungal/fungal infection

Also increases QT at
doses of 800 mg/day
(considered a high
dose)

Anti-depressant/depression

Anti-depressant/depression

TdP Risk

Possible Risk
of TdP

Risk of TdP

Congenital QT
Avoid

Congenital QT
Avoid

Congenital QT
Avoid

Congenital QT
Avoid

Possible Risk
of TdP

Risk of TdP
Risk of TdP

Possible Risk
of TdP

Possible Risk
of TdP

Possible Risk
of TdP

Possible Risk
of TdP

Congenital QT
Avoid

Possible Risk
of TdP

Risk of TdP

Conditional
TdP Risk

Conditional
TdP Risk

Conditional

 

Constellation Pharmaceuticals, Inc.

Confidential

101
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 109 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

Foscarnet (Foscavir®)
Fosphenytoin (Cerebyx®)
Galantamine (Reminyl®)
Gatifloxacin (Tequin®)
Gemifloxacin (Factive®)
Granisetron (Kytril®)

Halofantrine (Halfan®)
Haloperidol (Haldol®)

Tbutilide (Corvert®)
Tloperidone (Fanapt®)

Imipramine (Norfranil®)
Indapamide (Lozol®)
Isoproterenol (Isupres®)
Isoproterenol (Medihaler-
Iso®)

Isradipine (Dynacirc®)

Itraconazole (Sporanox®)

Ketoconazole (Nizoral®)
Lapatinib (Tykerb®)
Lapatinib (Tyverb®)

Levalbuterol (Xopenex®)

Anti-viral/HIV infection
Anti-convulsant/seizure

Cholinesterase inhibitor/ Dementia,
Alzheimer's

Antibiotic/bacterial infection
Antibiotic/bacterial infection
Anti-nausea/nausea and vomiting

Anti-malarial/malaria infection Females>Males

Anti-psychotic/schizophrenia, agitation When given
intravenously or at
higher-than-
recommended doses,
risk of sudden death,
QT prolongation and

torsades increases.
Anti-arrhythmic/abnormal heart rhythm Females>Males

Antipsychotic, atypical/Schizophrenia

Risk of TdP in
overdosage

Tricyclic Antidepressant/depression
Diuretic/stimulate urine & salt loss
Catecholamine/allergic reaction
Catecholamine/allergic reaction
Anti-hypertensive/high blood pressure

Drug metabolism
inhibitor- Risk for drug
Interactions

Anti-fungal/fungal infection

Anti-fungal/fungal infection Drug metabolism

inhibitor
Anti-cancer/breast cancer, metastatic

Anti-cancer/breast cancer, metastatic

Bronchodilator/asthma

TdP Risk

Possible Risk
of TdP

Possible Risk
of TdP

Conditional
TdP Risk

Possible Risk
of TdP

Possible Risk
of TdP

Possible Risk
of TdP

Risk of TdP
Risk of TdP

Risk of TdP

Possible Risk
of TdP

Conditional
TdP Risk

Possible Risk
of TdP
Congenital QT
Avoid

Congenital QT
Avoid

Possible Risk
of TdP

Conditional
TdP Risk

Conditional
TdP Risk

Possible Risk
of TdP

Possible Risk
of TdP
Congenital QT
Avoid

 

Constellation Pharmaceuticals, Inc.

Confidential

102
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 110 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

 

Levofloxacin (Levaquin®) Antibiotic/bacterial infection Possible Risk
of TdP
Levomethadyl (Orlaam®) Opiate agonist/pain control, narcotic Not available in the Risk of TdP
dependence USS.
Lisdexamfetamine CNS stimulant/ADHD Congenital QT
(Vyvanse®) Avoid
Lithium (Eskalith®) Anti-mania/bipolar disorder Possible Risk
of TdP
Lithium (Lithobid®) Anti-mania/bipolar disorder Possible Risk
of TdP
Mesoridazine (Serentil®) Anti-psychotic/schizophrenia Risk of TdP
Metaproterenol (Alupent®) Bronchodilator/asthma Congenital QT
Avoid
Metaproterenol Bronchodilator/asthma Congenital QT
(Metaprel®) Avoid
Methadone (Dolophine®) Opiate agonist/pain control, narcotic Females>Males Risk of TdP
dependence
Methadone (Methadose®) Opiate agonist/pain control, narcotic Females>Males Risk of TdP
dependence
Methylphenidate (Ritalin®) CNS stimulant/ADHD Congenital QT
Avoid
Methylphenidate CNS stimulant/ADHD Congenital QT
(Concerta®) Avoid
Midodrine (ProAmatine®) | Vasoconstrictor/low blood pressure, Congenital QT
fainting Avoid
Moexipril/HCTZ Anti-hypertensive/high blood pressure Possible Risk
(Uniretic®) of TdP
Moxifloxacin (Avelox®) Antibiotic/bacterial infection Risk of TdP
Nicardipine (Cardene®) Anti-hypertensive/high blood pressure Possible Risk
of TdP
Nilotinib (Tasigna®) Anti-cancer/Leukemia Possible Risk
of TdP
Norepinephrine Vasconstrictor, Inotrope/shock, low Congenital QT
(Levophed®) blood pressure Avoid
Nortriptyline (Pamelor®) — Tricyclic Antidepressant/depression Conditional
TdP Risk
Octreotide (Sandostatin®) | Endocrine/acromegaly, carcinoid Possible Risk
diarrhea of TdP
Ofloxacin (Floxin®) Antibiotic/bacterial infection Possible Risk
of TdP
Ondansetron (Zofran®) Anti-emetic/nausea and vomiting Possible Risk
of TdP
Oxytocin (Pitocin®) Oxytocic/Labor stimulation Possible Risk
of TdP
Constellation Pharmaceuticals, Inc. Confidential 103
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 111 of 140

CPI-0610

Clinical Trial Protocol: 0610-03

Version 4, 01 December 2015

 

 

Paliperidone (Invega®) Antipsychotic, atypical/Schizophrenia Possible Risk
of TdP
Paroxetine (Paxil®) Anti-depressant/depression Conditional
TdP Risk
Pentamidine (NebuPent®) Anti-infective/pneumocystis pneumonia Females>Males Risk of TdP
Pentamidine (Pentam®) Anti-infective/pneumocystis pneumonia Females>Males Risk of TdP
Perflutren lipid Imaging contrast Possible Risk
microspheres (Definity®)  agent/Echocardiography of TdP
Phentermine (Fastin®) Appetite suppressant/dieting, weight loss Congenital QT
Avoid
Phentermine (Adipex®) Appetite suppressant/dieting, weight loss Congenital QT
Avoid
Phenylephrine Vasoconstrictor, decongestant/low blood Congenital QT
(Neosynephrine®) pressure, allergies, sinusitis, asthma Avoid
Phenylpropanolamine Decongestant/allergies, sinusitis, asthma No longer available in Congenital QT
(Acutrim®) the U.S. Avoid
Phenylpropanolamine Decongestant/allergies, sinusitis, asthma No longer available in Congenital QT
(Dexatrim®) the U.S. Avoid
Pimozide (Orap®) Anti-psychotic/Tourette's tics Females>Males Risk of TdP
Probucol (Lorelco®) Antilipemic/Hypercholesterolemia No longer available in Risk of TdP
US.
Procainamide (Pronestyl®) Anti-arrhythmic/abnormal heart rhythm Risk of TdP
Procainamide (Procan®) Anti-arrhythmic/abnormal heart rhythm Risk of TdP
Protriptyline (Vivactil®) Tricyclic Antidepressant/depression Conditional
TdP Risk
Pseudoephedrine Decongestant/allergies, sinusitis, asthma Congenital QT
(PediaCare®) Avoid
Pseudoephedrine Decongestant/allergies, sinusitis, asthma Congenital QT
(Sudafed®) Avoid
Quetiapine (Seroquel®) Anti-psychotic/schizophrenia Possible Risk
of TdP
Quinidine (Quinaglute®) Anti-arrhythmic/abnormal heart rhythm Females>Males Risk of TdP
Quinidine (Cardioquin®) Anti-arrhythmic/abnormal heart rhythm Females>Males Risk of TdP
Ranolazine (Ranexa®) Anti-anginal/chronic angina Possible Risk
of TdP
Risperidone (Risperdal®) — Anti-psychotic/schizophrenia Possible Risk
of TdP
Ritodrine (Yutopar®) Uterine relaxant/prevent premature labor Congenital QT
Avoid
Ritonavir (Norvir®) Protease inhibitor/HIV Conditional
TdP Risk
Roxithromycin* (Rulide®) Antibiotic/bacterial infection Not available in the Possible Risk
US. of TdP
Constellation Pharmaceuticals, Inc. Confidential 104
Case 2:17-cv-00109-JJT Document 55-1

CPI-0610

Clinical Trial Protocol: 0610-03

Filed 11/19/18 Page 112 of 140

Version 4, 01 December 2015

 

 

Salmeterol (Serevent®) Sympathomimetic/asthma, COPD Congenital QT
Avoid
Sertindole (Serdolect®) Antipsychotic, atypical/Anxiety, Possible Risk
Schizophrenia of TdP
Sertindole (Serlect®) Antipsychotic, atypical/Anxiety, Possible Risk
Schizophrenia of TdP
Sertraline (Zoloft®) Anti-depressant/depression Conditional
TdP Risk
Sibutramine (Meridia®) Appetitie suppressant/dieting, weight Congenital QT
loss Avoid
Solifenacin (VESIcare®) muscarinic receptor Conditional
anatagonist/treatment of overactive TdP Risk
bladder
Sotalol (Betapace®) Anti-arrhythmic/abnormal heart rhythm Females>Males Risk of TdP
Sparfloxacin (Zagam®) Antibiotic/bacterial infection Risk of TdP
Sunitinib (Sutent®) Anti-cancer/RCC, GIST Possible Risk
of TdP
Tacrolimus (Prograf®) Immunosuppressant/Immune Possible Risk
suppression of TdP
Tamoxifen (Nolvadex®) Anti-cancer/breast cancer Possible Risk
of TdP
Telithromycin (Ketek®) Antibiotic/bacterial infection Possible Risk
of TdP
Terbutaline (Brethine®) Bronchodilator/asthma Congenital QT
Avoid
Terfenadine (Seldane®) Antihistamine/Allergic rhinitis No longer available in Risk of TdP
U.S.
Thioridazine (Mellaril®) Anti-psychotic/schizophrenia Risk of TdP
Tizanidine (Zanaflex®) Muscle relaxant/ Possible Risk
of TdP
Tolterodine (Detrol®) Bladder Antispasmodic/ Congenital QT
Avoid
Tolterodine (Detrol LA®) Bladder Antispasmodic/ Congenital QT
Avoid
Trazodone (Desyrel®) Anti-depressant/Depression, insomnia Conditional
TdP Risk
Trimethoprim-Sul fa Antibiotic/bacterial infection Conditional
(Bactrim®) TdP Risk
Trimethoprim-Sulfa Antibiotic/bacterial infection Conditional
(Sulfa®) TdP Risk
Trimipramine (Surmontil®) Tricyclic Antidepressant/depression Conditional
TdP Risk
Vandetanib (Caprelsa®) Anti-cancer/Thyroid cancer Risk of TdP
Constellation Pharmaceuticals, Inc. Confidential 105
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 113 of 140

 

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
Vardenafil (Levitra®) phosphodiesterase inhibitor/vasodilator Possible Risk

of TdP
Venlafaxine (Effexor®) Anti-depressant/depression Possible Risk

of TdP
Voriconazole (VFend®) Anti-fungal/anti-fungal Possible Risk

of TdP
Ziprasidone (Geodon®) Anti-psychotic/schizophrenia Possible Risk

of TdP

 

Source: http://www.azcert.org/medical-pros/drug-lists/printable-drug-list.cfm

 

Constellation Pharmaceuticals, Inc. Confidential 106
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 114 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

APPENDIX 3: STANDARD “3 + 3” PHASE I STUDY DESIGN: DOSE
ESCALATION RULES AND OPERATING CHARACTERITICS

Excerpted from: Rubinstein LV, Simon RM. (2003), “Phase I Clinical Trial Design” in Budman
DR, Calvert AH, Rowinsky EK (Eds). Handbook of Anticancer Drug Development. Lippincott
Williams & Wilkins, Philadelphia, PA.

Dose Escalation Rules for the Standard Phase I Trial

 

 

Outcome: # DLT/# patients Action: Escalate, suspend, or halt dose escalation

0 DLT /3 patients Escalate dose for the next cohort of 3 patients

1 DLT/3 patients Treated next cohort of 3 patients at the same dose

>2 DLTs/3 patients Halt dose escalation: Treat a total of 6 patients at previous
dose to determine MTD

1 DLT/6 patients Escalate dose for next cohort of 3 patients

>2 DLTs/6 patients Halt dose escalation: Treat a total of 6 patients at previous

dose to determine MTD

 

MTD = the highest dose for which no more than 1 of the 6 treated patients exhibits DLT

Probabilities of Halting or Continuing Dose Escalation for Various Probabilities of DLT
Associated with the Dose Level, for the Standard Phase I Design

 

True probability of DLT for 0.05 0.1 0.2 0.3 0.4 0.5 | 0.6 | 0.7
dose level

 

Probability of halting dose 0.03 0.09 0.29 | 0.51 0.69 | 0.83 | 0.92 | 0.97
escalation after accruing either 3
or 6 patients (=2 DLTs)*

 

Probability of continuing 0.86 0.73 0.51 | 0.34 0.22 | 0.13 | 0.06 | 0.03
escalation after only 3 patients
(0 DLT)

 

 

Probability of halting escalation | 0.01 0.03 0.10 | 0.22 0.35 | 0.50 | 0.65 | 0.78
after only 3 patients (>2 DLTs)”

 

 

 

 

 

 

 

 

 

a This row gives probabilities of halting dose escalation, at a given dose, if the true probability of DLT for that dose level is
indicated.

b These rows give probabilities of continuing or halting dose escalation after accruing only 3 patients, at a given dose, of the true
probability of DLT for that dose level is indicated. We see that, in all cases, the cohort will be limited to 3 patients with at
least 50% probability, and for the more extreme DLT probabilities (0.05 and 0.7), the cohort will be expanded to 6 patients
with less than 20% probability.

 

Constellation Pharmaceuticals, Inc. Confidential 107

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 115 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

APPENDIX 4: SUMMARY OF PROTOCOL CHANGES
Changes made in Amendment 3 (Protocol Version 4, 01 December 2015)
Purpose:

The primary purpose of this amendment is to introduce a new tablet dosage form of CPI-0610
into the study.

An additional purpose of this amendment is to modify the inclusion criterion related to serum
glucose levels.

Rationale:

Introduction of CPI-0610 tablets

To date this phase 1 trial has been conducted using a capsule dosage form of CPI-0610. The
capsules contain CP]-0610 monohydrate blended with microcrystalline cellulose and magnesium
stearate. While these capsules have provided dose-related increases in systemic exposure from
the initial dose of 24 mg QD through a dose of 170 mg QD, the relationship between dose and
exposure suggests that they have relatively low oral bioavailability. Although a direct assessment
of the capsule’s oral bioavailability is not available in humans, in dogs their oral bioavailability
is approximately 16%. The low oral bioavailability of the capsules likely contributes to some of
the interpatient variability observed in CPI-0610’s pharmacokinetics and to an apparently
prolonged absorption phase in some patients. It may also be responsible for the less than dose-
proportional increases in systemic exposure that have been observed at higher doses of CPI-0610
capsules. In order to overcome these limitations a tablet dosage form of CPJ-0610 has been
developed.

CPI-0610 tablets are composed of micronized CPI-0610 monohydrate and inactive excipients,
including a surfactant, to improve oral bioavailability. The tablet is currently provided in a single
25-mg strength. In dogs, the oral bioavailability of CPI-0610 tablets is 29%, with a negligible
food effect (oral bioavailability of 35%). The tablet has been evaluated at a dose of 125 mg QD
in 6 patients with lymphoma in a separate Phase | trial of CPI-0610. The mean steady-state
AUCo.24nrs Obtained with the tablet at this dose was 10,431 ng-hr/mL, while a capsule dose of
120 mg QD provided a mean steady-state AUCo.24ms of 7,490 ng-hr/mL. This suggests that the
oral bioavailability of the tablet is approximately 34% greater than that of the capsule. The tablet
also has different absorption kinetics, with an approximately 2-fold higher Cymax.

This study in patients with multiple myeloma has evaluated capsules doses from 24 to 170 mg
QD, and from 85 to 150 mg BID. The 150 mg BID capsule dose is currently being evaluated in
an expanded cohort because one of the first 3 patients experienced dose-limiting
thrombocytopenia. Once evaluation of the 150 mg BID capsule dose has been completed, all
future dose-finding will be conducted with the tablet formulation of CPJ-0610.

The initial dose of the tablet to be evaluated in a new cohort of 3-6 patients will be selected to
match the systemic exposure (AUC) projected to be achieved with next capsule dose. For

 

Constellation Pharmaceuticals, Inc. Confidential 108
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 116 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

example, if there are no further dose-limiting toxicities in the expanded 150 mg BID capsule
cohort, the next capsule dose for evaluation would be 200 mg BID. Accounting for the
approximately 34% greater bioavailability of the tablet, the initial tablet dose for evaluation in
this case would be 150 mg BID. Alternatively, if an additional dose-limiting toxicity is observed
with the 150 mg BID capsule dose then additional patients would be accrued to the immediately
preceding capsule dose of 110 mg BID, in order to confirm it as the maximum tolerated dose. In
this case, the initial tablet dose for evaluation would be 75 mg BID.

Modification of inclusion criterion related to serum glucose

Based on the observation of hyperglycemia in toxicology studies of CPI-0610, a relatively
stringent inclusion criterion for the Hgb AIC value was included in the original protocol.
However, review of the experience across all studies to date shows that CPI-0610-related
hyperglycemia has not been an issue, even at doses that have caused dose-limiting
thrombocytopenia and diarrhea. Therefore, although patients with poor glucose control should
not be enrolled in this study, it is appropriate to relax the inclusion criterion around serum
glucose control. Rather than requiring a Hgb AIC value of < 6.4%, patients will be allowed to
enroll as long as the serum glucose is < 160 mg/dL. Patients may also qualify if their Hgb AIC is
< 7%, which corresponds to an average serum glucose of 154 mg/dL.

Summary of Changes:

The changes included in this amendment are described below. New text is bolded, and deleted
text is denoted by strikethrough. Additionally, typographical corrections were made but are not
included below.

Section 1.2.1 Description

Originally written:

CPI-0610 is small molecule inhibitor of BET protein bromodomains. CPI-0610 has a molecular
weight of 365.81 g/mol. For clinical studies it is produced as a crystalline monohydrate with a
molecular weight of 383.83 g/mol. CPI-0610 monohydrate is-formulated with magnesium
stearate and microcrystalline cellulose in 2 mg, 10 mg and 25 mg eapsules.

Changed to:

CPI-0610 is small molecule inhibitor of BET protein bromodomains. CPI-0610 has a molecular
weight of 365.81 g/mol. For clinical studies it is produced as a crystalline monohydrate with a
molecular weight of 383.83 g/mol. CPI-0610 monohydrate capsules are formulated with
magnesium stearate and microcrystalline cellulose in 2 mg, 10 mg and 25 mg strengths for oral
administration. CPI-0610 monohydrate tablets are formulated with micronized active
pharmaceutical ingredient and various inactive excipients, including a surfactant, in a
single 25 mg strength for oral administration.

Section 1.2.2.5 Pharmacokinetics

Added:

 

Constellation Pharmaceuticals, Inc. Confidential 109
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 117 of 140

CPJ-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

The PK profiles of two dosage forms of CPI-0610 monohydrate (capsules and tablets) were
evaluated in dogs under different pretreatment conditions. A solution formulation of
amorphous CPI-0610 was also evaluated in dogs to give an estimate of maximal absorption
and bioavailability. The results of the study are shown in Table 1-1. Exposures from
tablets following pretreatment with famotidine (elevated gastric pH) and no pretreatment
were similar (within 1.1-fold based on AUCo-1ast OF Cmax), aS Were other PK parameters. The
bioavailability of tablets after no pretreatment was approximately 29%, which was an
improvement compared to Capsules (16% F), and approached the theoretical maximal
bioavailability seen with a solution formulation of CPI-0610 (40%). CPI-0610 monohydrate
tablets do not show a food effect, with similar exposure (within 1.2-fold based on AUCo.tast
and 1.1-fold based on Cyax) in both fasted and fed dogs.

 

 

Table 1-1 Mean (+ SD) Pharmacokinetic Parameters of CPI-0610 Dosage Forms in Male Beagle Dogs

Following 2.5 mg/kg Oral Administration after Famotidine or Feeding Pretreatment or No
Pretreatment

Pretreatment Famotidine Food None None None

Dosage Form Tablet, 25 mg Tablet, 25 mg Tablet, 25mg Capsule, 25 mg _ Solution, 2.5 mpk

Cinax (ng/mL) 600 + 138 645 + 121 596 + 113 379 + 141 1076 + 275

Tmax (h) 2.67+1.51 1.92 + 1.20 2.00 + 0.0 1.67 +£1.21 1.25 + 0.612

AUC .tast 5690 + 1302 6282 + 1106 5162 + 1262 3172 + 1064 8063 + 1888

(ng/mL *h)

AUCo.int 6827 + 1653 7970 + 2038 6053 + 1692 3737 + 1336 10200 + 3355

(ng/mL eh)

Tin (bh) 9.37 + 1.54 10.39 + 3.26 8.71 £1.33 9.06 + 3.13 11.5 + 7.00

F(%)" 32 35 29 16 40

 

* Calculated using AUC o.n5 from 0.5 mg/kg IV arm of Report 0610-DMPK-002.

CPI-0610 monohydrate tablets show greater exposure and bioavailability compared to the
initial capsule dosage form. At high gastric pH, there is no change in exposure with CPI-
0610 monohydrate tablets, and there is no food effect with CPI-0610 monohydrate tablets.

Section 4.1 Inclusion Criteria

Added:

i1 Serum glucose value <160 mg/dL. If needed, a fasting serum glucose determination
may be obtained to satisfy this criterion. Alternatively, a hemoglobin A1C <7%
(which corresponds to an average serum glucose concentration < 154 mg/dL) may
be used to satisfy this criterion.

Section 5.1 Study drug

Added:

The term “study drug” refers to CPI-0610, Constellation’s investigational inhibitor of BET
proteins, formulated as capsules or tablets for oral administration. No control drug will be used
in this study.

 

Constellation Pharmaceuticals, Inc. Confidential 110
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 118 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

CPI-0610 monohydrate is provided in hydroxypropyl methyl cellulose (HPMC) capsules
formulated in 2, 10 and 25 mg strengths. In addition to the active ingredient, CPI-0610
monohydrate, the capsules contain inactive excipients, as described in Table 5-1. The capsules
are supplied in high density polyethylene (HDPE) bottles, heat induction sealed, with a child
proof cap. Each 75 ml HPDE bottle contains 30 capsules of 2, 10 or 25 mg strengths. The 2 mg
capsules are white in color; the 10 mg capsules are Swedish Orange (red) in color; the 25 mg
capsules are yellow in color.

Table 5-1 Composition of CPI-0610 capsules

 

 

 

 

 

 

 

 

 

Component Function Amount in each | Amount in each Amount in
2 mg capsule 10 mg capsule each 25 mg
capsule
CPI-0610 monohydrate Active ingredient 2.00 mg 10.00 mg 25.0 mg
Microcrystalline cellulose Filler 156.40 mg 267.20 mg 253.6 mg
PH101
Magnesium Stearate Lubricant 1.6 mg 2.80 mg 1.40 mg

 

CPI-0610 monohydrate tablets contain the micronized active pharmaceutical ingredient
and several inactive excipients, as described in Table 5-2. The 25 mg tablets are supplied in
HDPE bottles, which are heat induction sealed. Each 120 cc bottle contains 100 plain-
faced light brown tablets.

Table 5-2 Composition of CPI-0610 Tablets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Component | Function | Amount in each 25 mg Tablet
Intra Granular
CPI-0610 Monohydrate Micronized Active ingredient 25 mg
Microcrystalline Cellulose Diluent/Filler 60 mg
Lactose Monohydrate Diluent/Filler 90 mg
Hydroxypropyl Cellulose Binder 7 mg
Croscarmellose Sodium Disintegrant 4 mg
Sodium Lauryl! Sulfate Surfactant 6 mg
Extra Granular
Croscarmellose Sodium Disintegrant 4 mg
Colloidal Silicon Dioxide Glidant 2 mg
Magnesium Stearate Lubricant 2 mg
Total 200 mg

 

 

 

 

This change also applies to the following sections of the protocol: Section 5.1.1.1 (Once daily
administration of CPI-0610), Section 5.1.1.2 (Twice daily administration of CPI-0610), Section
5.1.4 (Storage, handling, and accountability), and Section 6.4 (Study Compliance).

Section 5.1.3 How supplied
Originally read:

 

 

Constellation Pharmaceuticals, Inc. Confidential 111
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 119 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

 

Changed to:

5.1.3.1 Capsules

CPI-0610 capsules will be supplied to the site pharmacy as 2, 10 and 25 mg capsules in
bottles containing 30 capsules of a single strength. The site pharmacist will dispense the
appropriate number of capsules (of the appropriate strength(s)) to each patient at the
beginning of each cycle.

5.1.3.2 Tablets

CPI-0610 tablets will be supplied to the site pharmacy as a single 25 mg strength in bottles
containing 100 tablets. The site pharmacist will dispense the appropriate number of tablets
to each patient at the beginning of each cycle.

Section 5.5.3 Provisional dose levels

Added:
The provisional dose levels in Table 5-3 apply only to CPI-0610 capsules.

The initial CPI-0610 tablet dose will be selected with the aim of providing systemic
exposure (AUC) equivalent to that which would have been achieved with the next CPI-0610
capsule dose. Comparison of the pharmacokinetics of CPI-0610 tablets and capsules in
patients indicates that the tablet is more rapidly absorbed, resulting in an approximately 2-
fold higher Cmax, and that it has approximately 34% greater relative oral bioavailability.
Subsequent increases in the CPI-0610 tablet dose will be made in increments no greater
than 33%.

Changes made in Amendment 2 (Protocol Version 3, 22 September 2014)
Purpose:

The primary purpose of this amendment is to align this Phase 1 study of CPI-0610 in patients
with myeloma with a preceding and ongoing Phase 1 study of CPI-0610 in patients with
lymphoma. Two main changes to the protocol achieve this alignment between the studies:

= The hematologic criteria that govern the start of a new cycle of therapy with CPI-0610
are revised. They allow a new cycle of therapy to begin if, after a one week delay, the
patient’s platelet count is at least 50 x 10°/L and the ANC is at least 0.75 x 10°/L.

« A provision is included to allow the dose escalation scheme to be influenced by the
experience with CPI-0610 in the Phase 1 trial in patients with lymphoma.

A number of other minor changes are also included in this amendment:

 

Constellation Pharmaceuticals, Inc. Confidential 112
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 120 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

" Provision is made for the potential inclusion of patients whose disease is considered non-
measurable by paraprotein criteria.

« Provision is made for rounding CPI-0610 doses above 24 mg/day.

= Corrections to the percentages of excipients used in the 25 mg capsules of CPI-0610 are
made.

= Serum glucose measurements, which were inadvertently omitted from the chemistry
panels in the original version of the protocol, are now included.

Rationale:

Revision of hematologic criteria for re-treatment

One of the emerging toxicities of CPI-0610 is thrombocytopenia. Reversible and non-dose-
limiting thrombocytopenia has been observed in patients with lymphoma treated at the 48, 80
and 120 mg/day dose levels. A decline in platelet counts is usually observed toward the end of
the 14 days of treatment and reaches a nadir during the week of rest. With an additional week of
rest platelet counts typically return to baseline values.

The original version of this protocol required that the platelet count return to > 75 x 10°/L and
the ANC return to > 1.0 x 10°/L in order to start a new cycle of treatment. However, the protocol
allows a patient with a baseline platelet count as low as 75 x 10°/L to participate in the study.
Given that the patients eligible for this study often have limited hematopoietic reserve as the
result of extensive previous therapy and as a result of their disease, the investigators believe that
it is reasonable to consider re-treatment with less stringent criteria for the minimum platelet
count and ANC.

Therefore, if following an additional week of rest (increasing the cycle length from 21 to 28
days) the platelet count is > 50 x 10 °/L and the ANC is > 0.75 x 10°/L, patients may start a new
cycle of treatment. These revisions to the hematologic criteria for re-treatment are identical to
those that have been adopted in the Phase 1 trial of CPI-0610 in patients with lymphoma.

It is important to emphasize that the definitions of dose-limiting hematologic toxicity remain
otherwise unchanged (see Table 5-3).

Informing dose escalation with the experience in the preceding study in patients with
lymphoma

Using the provision described in Section 5.5.1 of this protocol, clinical data from the ongoing
Phase 1 study of CPI-0610 in patients with lymphoma (Protocol 0610-01) were used to select the
starting dose for this study (24 mg/day). At the time of this amendment three patients had been
enrolled to the starting dose of 24 mg/day, with no evidence of CPI-0610-related toxicity.
Meanwhile, the Phase 1 study of CPI-0610 in patients with lymphoma had completed the
evaluation of a dose of 120 mg/day and was enrolling patients to a dose of 170 mg/day. The only
toxicity observed at 120 mg/day was mild, reversible thrombocytopenia.

While it is possible that the CPI-0610 exposure-toxicity relationship may be different between
patients with lymphoma and patients with myeloma, it is reasonable to consider the experience
with CPJ-0610 in patients with lymphoma when evaluating it in patients with myeloma,
particularly if CPI-0610 has been well tolerated. Therefore a provision has been included to
allow the clinical investigators and sponsor to consider the experience with CPI-0610 in patients
with lymphoma when making decisions regarding dose escalation in patients with myeloma. Ifa

 

Constellation Pharmaceuticals, Inc. Confidential 113
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 121 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

decision is made to omit evaluation of one or more of the doses in the provisional dose escalation
scheme, the next dose level to be evaluated must be a dose that lies below the maximum
tolerated dose in the lymphoma study or, if the maximum tolerated dose has not been
determined, it must be a dose that lies below the highest dose that has been evaluated in the
lymphoma study. Further constraints on the dose or doses to be omitted will be derived from a
review of all of the existing dosing, PK and safety data from both studies. If a decision to omit
the evaluation of one or more doses is made, then a memorandum will be distributed to the study
sites, to their IRBs, and to the FDA providing the supporting rationale.

Provision for the inclusion of patients with disease considered non-measurable by
paraprotein criteria

Since the primary endpoints of this study are related to the safety of CPI-0610 treatment, precise
categorization of any anti-myeloma activity observed with CPI-0610 is of secondary importance.
Nevertheless, it is important that the patient’s disease status can be reliably assessed during the
course of CPI-0610 treatment, so that appropriate decisions can be made about continuing or
stopping the treatment. A provision is therefore included in the eligibility criteria that allows
patients with myeloma considered non-measurable by paraprotein criteria to participate in the
study if their disease can be reliably assessed using other methods (e.g., CT, MRI, bone marrow
biopsies).

Rounding of CPI-0610 doses above 24 mg/day

A 25 mg capsule of CPI-0610 has been developed in order to reduce the number of capsules
needed to deliver higher doses of the compound. A provision is therefore made to potentially
round doses above 24 mg/day so that they can be delivered using only the 10 and 25 mg
capsules, and avoid administration of additional 2 mg capsules.

Corrections to the percentages of excipients used in the 25 mg capsules of CPI-0610

During the course of manufacturing 25 mg capsules of CPI-0610 it was determined that an
adjustment in the amount of magnesium stearate (and consequently microcrystalline cellulose)
was needed to produce dissolution characteristics similar to those of the 2 and 10 mg capsules.
Table 5-1 now reflects the adjustments made in the amounts of magnesium stearate and
microcrystalline cellulose for the 25 mg capsules.

Serum glucose measurements

Although the study sites routinely monitor serum glucose in patients being treated with CPI-
0610, serum glucose measurements were inadvertently omitted from the list of chemistry values
that should be entered into the study’s database. This has been corrected, and the study sites will
now be able to enter serum glucose values into the database along with the other required
laboratory values.

Summary of Changes:

The changes included in this amendment are described below. New text is bolded, and deleted
text is denoted by strikethrough. Additionally, typographical corrections were made but are not
included below.

Section 4.1 Inclusion Criteria

Added:

 

Constellation Pharmaceuticals, Inc. Confidential 114
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 122 of 140

CPI-0610

Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

4. Must have measurable disease, defined by one or more of following: (i) a serum M protein

> 0.5 g/dl measured by serum protein electrophoresis; (ii) urinary M protein excretion >

200 mg/24 hours; (iii) serum free light chain (FLC) measurement > 10 mg/dl, provided that the
serum FLC ratio is abnormal. Patients whose disease is not measurable according to these
criteria may be considered for participation in the study after discussion with the medical
monitor. The main consideration will be whether the patient’s disease can be reliably
assessed using methods other than paraprotein measurements (e.g., CT, MRI, bone
marrow biopsies).

Section 5.1 Study Drug, Table 5-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Originally written:

Table 5-1 Composition of CPI-0610 Capsules

Component Function Amountineach | Amountin each | Amount in each
2 mg capsule 10 mg capsule 25 mg capsule

CPI-0610 monohydrate Active 2.00 mg 10.00 mg 25.00 mg

ingredient

Microcrystalline cellulose PH101 Filler 156.40 mg 267.20 mg 252-2

Magnesium Stearate Lubricant 1.6 mg 2.80 mg 2-802

Changed to:

Table 5-1 Composition of CPI-0610 Capsules

Component Function Amount in each Amount in each Amount in
2 mg capsule 10 mg capsule each 25 mg

capsule

CPI-0610 monohydrate Active ingredient 2.00 mg 10.00 mg 25.0 mg

Microcrystalline cellulose Filler 156.40 mg 267.20 mg 253.6 mg

PH101

Magnesium Stearate Lubricant 1.60 mg 2.80 mg 1.40 mg

 

 

 

 

 

Section 5.5.2 Dose escalation guidelines, Subsection titled “Additional provisions”

Added:

As with the selection of a starting dose, the doses evaluated in this study may be
subsequently informed by the clinical experience with CPI-0610 in the Phase 1 study being
conducted in patients with lymphoma. The information from the lymphoma study may
suggest that more conservative dose escalation steps should be taken, or it may provide a
rationale for omitting evaluation of one or more of the doses outlined in Table 5-2
(Provisional Dose Levels). If a decision is made to omit the evaluation of one or more doses
in the provisional dose escalation scheme, the next dose level to be evaluated must be a dose
that lies below the MTD in the lymphoma study or, if the maximum tolerated dose has not
been determined, lies below the highest dose that has been evaluated in the lymphoma
study. Further constraints on the dose or doses to be omitted will be derived from a review
of all of the existing dosing, PK and safety data from both studies. If a decision to omit the

 

 

Constellation Pharmaceuticals, Inc. Confidential 115
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 123 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

evaluation of one or more doses is made, then an administrative letter will be distributed to
all of the study sites, IRBs, and the FDA providing the supporting rationale.

Section 5.5.3 Provisional dose levels

Added:

Table 5-2 depicts provisional dose levels for evaluation in this study, based on the planned
starting dose and the maximum increases in dose allowed by the modified Fibonacci algorithm.
The dose levels that are actually evaluated in this study may differ from these provisional ones,
since the protocol allows for smaller increases in dose and for the evaluation of intermediate and
higher doses, if necessary. Doses above 24 mg/day may be rounded so that they can be
delivered using 10 and 25 mg capsules, thereby minimizing the number of capsules that
patients must take.

Section 5.6.2.1 14 days of daily dosing, 7-day break (21-day cycle)

Added:

In order for a new cycle of therapy to begin following the scheduled 7-day break from therapy
the patient’s ANC must be =1.0 x 10°/L and the platelet count must be >75 x 10°/L. In addition,
all other toxicity considered to be related to CPI-0610 must have resolved to CTCAE grade 1 or
baseline.

If the patient fails to meet the above-cited criteria for retreatment, then initiation of the next cycle
of treatment should be delayed by one week. Following the additional week of no treatment
the next cycle may begin if the patient’s ANC is >0.75 x 10°/L and the platelet count is >50 x
10°/L. In addition, all other toxicity considered to be related to CPI-0610 must have
resolved to CTCAE grade 1 or baseline.

Section 5.6.2.2 7 days of daily dosing, 7-day break (14-day cycle)

Added:

In order for a new cycle of therapy to begin following the scheduled 7-day break from therapy
the patient’s ANC must be >1.0 x 10°/L and the platelet count must be > 75 x 10°/L. In addition,
all other toxicity considered to be related to CPI-0610 must have resolved to CTCAE grade 1 or
baseline.

If the patient fails to meet the above-cited criteria for retreatment, then initiation of the next cycle
of treatment should be delayed by one week. Following the additional week of no treatment
the next cycle may begin if the patient’s ANC is >0.75 x 10°/L and the platelet count is >50 x
10°/L. In addition, all other toxicity considred to be related to CPI-0610 must have resolved
to CTCAE grade 1 or baseline.

Section 6.3.7.8 Clinical laboratory evaluations, subsection titled “Clinical Chemistry”

Added:

The clinical chemistry panel consists of the following: sodium, potassium, carbon dioxide,
chloride, serum glucose, blood urea nitrogen (BUN), serum creatinine, total bilirubin, alkaline
phosphatase, aspartate aminotransferase (AST [SGOT]), alanine aminotransferase (ALT

 

Constellation Pharmaceuticals, Inc. Confidential 116
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 124 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

[SGPT]), lactate dehydrogenase (LDH), cardiac troponin (cTn), uric acid, calcium, and
phosphate.

Changes Made in Amendment 1 (Protocol Version 2, 3 April 2014)

Purpose:

The primary purpose of this amendment is to modify the dose escalation scheme used in this
study. Modification of the dose escalation scheme is needed in order to take into account
pharmacokinetic data obtained from patients treated with CPI-0610 in an ongoing Phase | study
that is being conducted in patients with lymphoma. The dose escalation scheme in the lymphoma
study has been modified to include two additional dose escalation steps in the initial part of the
scheme. In these two additional steps, the dose of CPI-0610 is doubled relative to the dose
evaluated in the preceding cohort of patients. The dose escalation algorithm subsequently
employs the successively decreasing dose escalation step sizes of the modified Fibonacci series.
This amendment makes the same modification to the dose escalation scheme in this study of
CPI-0610 in patients with myeloma.

This amendment also includes several other modifications to the protocol:

e Clarification that eligible patients must have exhausted all effective standard treatments
for their myeloma

e Additional guidance regarding patient management when patients have been enrolled to a
higher dose level and a patient treated at the preceding dose level experiences dose-
limiting toxicity

e Addition of an appendix that provides the operating characteristics of the standard “3+3”
dose escalation rules commonly used in oncology Phase | trials
Provision of a new CPI-0610 capsule strength (25 mg)

e Minor changes in the text for clarification and correction of typographical errors.

Rationale:

Pharmacokinetic (PK) data are now available from the first eight patients treated with CPI-0610
in an ongoing Phase 1 lymphoma study. Five patients were treated at the starting dose of 6 mg
PO once daily and three patients were treated at the next higher dose of 12 mg PO once daily. In
each case dosing occurred for 14 consecutive days, followed by a 7-day break (1 cycle = 21
days). The PK data demonstrate that CPI-0610’s half-life is significantly shorter than had been
predicted on the basis of preclinical data, with consequently lower than predicted systemic
exposure. Specifically, the mean elimination half-life of CPI-0610 in these eight patients is 8.65
(range 6.29-14.71) hours. Following the initial dose on Cycle 1/Day1 the mean AUC o.24mr is 550
(range 486-672) ng x hr/mL at the 6 mg dose level and 950 (range 512-1,942) ng x hr/mL at the
12 mg dose level. Exposure is essentially the same on Day 14, given the short elimination half-
life relative to the dosing interval. Modeling of human PK based on preclinical data suggested
that CPJ-0610 would have an average half-life of 21 hours, and that a dose of 6 mg PO daily
would generate a mean steady-state AUCp-24n, of 2,953 ng x hr/mL.

 

Constellation Pharmaceuticals, Inc. Confidential 117
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 125 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

The modified Fibonacci dose escalation scheme assumes that the initial dose evaluated is 10-fold
lower than the maximum tolerated dose (MTD). When this assumption is correct, identification
of the MTD typically requires 5-6 dose escalation steps. However, if the initial dose level is
significantly lower than 1/ 10™ of the MTD then the modified Fibonacci scheme is inefficient: the
number of dose escalation steps required to reach the MTD is greater, and more patients are
treated at suboptimal doses. In the case of CPI-0610, it appears that the initial dose of 6 mg PO
daily is only 1/21 of the predicted MTD, and that without adjustment of the dose escalation
scheme determining the MTD could require 9-10 dose escalation steps.

The estimate that the initial 6 mg PO daily dose is 1/21* of the human MTD is based on a
comparison of the steady-state AUCo.24nr achieved in patients at this dose with the steady-state
AUCo-24nr achieved in dogs at the highest non-severely toxic dose (HNSTD). In dogs the HNSTD
was 4 mg/kg PO daily x 14 days, and the AUCo.24m following the last dose was 11,350 ng x
hr/mL. Making the assumption that the relationship between AUC and toxicity will be similar in
humans and dogs, and assuming dose-linear PK, the human MTD is now predicted to be 6 mg x
(11,350 ng x hr/mL + 550 ng x hr/mL) = 124 mg/day.

Therefore, in an effort to minimize the number of patients that will be treated at suboptimal
doses in this study, two additional dose doubling steps will be included in the dose escalation
scheme before introducing the successively decreasing dose escalation step sizes of the modified
Fibonacci series, i.e., the subsequent dose step sizes of 67, 50, 40, and 30-35%. The two
additional dose doubling steps will bring the study to a dose of 48 mg/day before the step sizes
decrease. The 48 mg/day dose is projected to provide a steady-state AUCo.24ms of 4,398 ng x
br/mL, which is 39% of the AUC associated with the HNSTD in the dog and hence 39% of the
AUC expected at the MTD.

The addition of these two dose doubling steps is consistent with the guidance provided by Jerry
Collins and Bruce Chabner in their widely cited studies of pharmacologically guided dose
escalation in Phase 1 trials of new anti-cancer compounds (references 22 and 23). They
suggested that instead of assuming that the entry dose would be 1/ 10 of the MTD, the PK of the
new compound should be assessed in the patients treated and then used to modify the dose
escalation scheme. In cases where the entry dose was calculated (on the basis of PK
comparisons) to lie below 1/ 10” of the MTD, the dose was to be increased either in a single large
step (the square root of the ratio of the AUC at the MTD/AUC at the entry dose) or in successive
doublings until the AUC reached 40% of the AUC predicted at the MTD. Subsequently the
smaller step sizes of the modified Fibonacci series were to be employed. This approach was then
employed in a number of Phase 1 trials of cytotoxic compounds, where it was shown to be both
safe and more efficient than the standard modified Fibonacci scheme.

An important assumption in pharmacologically guided dose escalation is that the relationships
between preclinical toxicology and PK will be predictive of the relationships found between
toxicity and PK in patients. In the case of CPI-0610 there are several reasons to make this
assumption. First, this study employs a dosing regimen that is identical to the dosing regimen
used in the GLP toxicology studies, namely once daily oral dosing for 14 consecutive days.
Second, the PK of CPI-0610 in patients is very similar to its PK in dogs. In both dogs and
humans the elimination half-life is around 8 hours, so that equivalent AUCs provide qualitatively

 

Constellation Pharmaceuticals, Inc. Confidential 118
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 126 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

similar concentration versus time profiles, i.e., equivalent AUCs provide roughly equal Cmax
and Cmin values. Third, CPI-0610 is not an anti-metabolite and it does not require metabolic
activation, two attributes that can undermine the hypothesis that toxicity is similar between
species at equivalent plasma concentrations.

The use of the AUC at the HNSTD in the dog as the estimate of the AUC at the human MTD is
additionally supported by the fact that at the HNSTD there were no clinical observations and
minimal histopathologic changes. In addition, the AUC at the NOAEL in the rat was nearly
identical to the AUC at the HNSTD in the dog, and end-organ toxicities were the same in both
species.

Although it is likely that the exposure-toxicity relationship for CPI-0610 will prove to be similar
between humans and dogs, and hence unlikely that dose-limiting CPI-0610-related toxicity will
be observed before reaching the 48 mg/day dose, a provision is included to terminate the
doubling of the dose of CPI-0610 if significant toxicity is observed before the two additional
dose doubling steps have been completed. Specifically, dose doubling will be stopped if at any
given dose level two or more patients experience CTCAE grade 2 CPI-0610-related toxicity or
any one patient experiences CTCAE grade 3 or higher CPI-0610-related toxicity during the first
cycle of treatment.

As of 03 April 2014 evaluation of the first three dose levels (6, 12 and 24 mg/day) of the Phase 1
study of CPJ-0610 in patients with lymphoma had been completed, and enrollment to the fourth
dose level (48 mg/day) had been opened. One of the five patients treated at 6 mg/day, a 47 year
old man with progressive and treatment-refractory diffuse large B-cell lymphoma, developed
grade | diarrhea during the rest week of his first cycle of treatment which worsened to grade 3
during his second cycle. His diarrhea was accompanied by nausea and vomiting, and resulted in
volume depletion that precipitated acute renal insufficiency. With re-hydration the patient’s renal
function returned to normal, but his diarrhea did not resolve until he was treated with
metronidazole. However, stool samples were negative for C. difficile toxin. Because a definitive
alternative etiology for the patient’s diarrhea could not be established, the patient’s
gastrointestinal symptoms were considered to have been possibly related to CPI-0610. However,
none of the other patients treated at 6, 12 or 24 mg/day experienced similar gastrointestinal
symptoms.

Summary of Changes:

The changes included in this amendment are described below. New text is bolded, and deleted
text is denoted by strikethrough. Additionally, typographical corrections were made but are not
included below.

Section 1.2.1 Description
Originally written:
CPI-0610 monohydrate is formulated with magnesium stearate and microcrystalline cellulose in

2 mg and 10 mg capsules for oral administration.

Changed to:

 

Constellation Pharmaceuticals, Inc. Confidential 119
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 127 of 140

CPI-0610

Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

CPT-0610 monohydrate is formulated with magnesium stearate and microcrystalline cellulose in
2 mg, 10 mg and 25 mg capsules for oral administration.

Section 5.1 Study Drug
Originally written:

CPI-0610 monohydrate is provided in hydroxypropyl methyl cellulose (HPMC) capsules
formulated in 2 and 10 mg strengths. In addition to the active ingredient, CPI-0610
monohydrate, the capsules contain inactive excipients, as described in Table 5-1. The capsules
are supplied in high density polyethylene (HDPE) bottles, heat induction sealed, with a child
proof cap. Each 75 ml HPDE bottle contains 30 capsules of 2 or 10 mg strengths. The 2 mg
capsules are white in color; the 10 mg capsules are Swedish Orange (red) in color.

 

 

 

 

 

Table 5-1 Composition of CPI-0610 Capsules
Component Function Amount ineach {| Amount in each
2 mg capsule 10 mg capsule
CPI-0610 monohydrate Active 2.00 mg 10.00 mg
ingredient
Microcrystalline cellulose PH101 Filler 156.40 mg 267.20 mg
Magnesium Stearate Lubricant 1.6 mg 2.80 mg

 

 

 

 

 

Changed to:

CPI-0610 monohydrate is provided in hydroxypropyl methyl cellulose (HPMC) capsules
formulated in 2, 10 and 25 mg strengths. In addition to the active ingredient, CPI-0610
monohydrate, the capsules contain inactive excipients, as described in Table 5-1. The capsules
are supplied in high density polyethylene (HDPE) bottles, heat induction sealed, with a child
proof cap. Each 75 ml HPDE bottle contains 30 capsules of 2, 10 or 25 mg strengths. The 2 mg
capsules are white in color; the 10 mg capsules are Swedish Orange (red) in color; the 25 mg
capsules are yellow in color.

 

 

 

 

 

 

 

 

 

 

 

Table 5-1 Composition of CPI-0610 Capsules

Component Function Amount in Amount in Amount in
each 2 mg each 10 mg each 25 mg
capsule capsule capsule

CPJ-0610 monohydrate Active ingredient | 2.00 mg 10.00 mg 25.0 mg

Microcrystalline Filler 156.40 mg 267.20 mg 252.20 mg

cellulose PH101

Magnesium Stearate Lubricant 1.60 mg 2.80 mg 2.80 mg

Section 5.1.3 How Supplied

Originally written:

Constellation Pharmaceuticals, Inc. Confidential 120

 
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 128 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

CPI-0610 will be supplied to the site pharmacy as 2 and 10 mg capsules in bottles containing 30
capsules of a single strength.

Changed to:

CPI-0610 will be supplied to the site pharmacy as 2, 10 and 25 mg capsules in bottles containing
30 capsules of a single strength.

Section 5.5.2 Dose escalation guidelines
Originally written:

A modified Fibonacci algorithm will be used to determine the maximum allowable increase in

dose trom o1 one cohort of patiens to the next. ~ “Assuming that the 6 me‘day-dose ss well tured

 

0610 will not be adjusted for body weight c or body surface area; all patients treated i in the same
cohort/at the same dose level will receive the same total milligram dose of CPJ-0610 per day.

While the modified Fibonacci algorithm will define the maximum allowable increase in dose,
smaller increases in dose may be evaluated if doing so is suggested by review of the clinical
safety, PK or PD data, or by comparison to the preclinical toxicology, PK and PD data.
Moreover, if needed to better define dose-toxicity relationships, additional patients may be
enrolled to the current dose level, to a preceding dose level, or to intermediate dose levels before
proceeding with further dose escalation.

Changed to:

A modified Fibonacci algorithm will be used to determine the maximum allowable increase in
dose from one cohort of patients to the next. The modified Fibonacci algorithm uses the
following sequence of relative dose increases from one cohort of patients to the next: 100%,
67%, 50%, 40%, and 35%, with all subsequent increases no greater than 30-35%. The
modified Fibonacci algorithm assumes that the initial dose level is 1/10th of the MTD.”
However, based on PK data from the first 8 patients treated with CPI-0610 in a Phase 1
study in lymphoma, the initial dose level, 6 mg PO daily x 14 days, is estimated to be only
1/21“ of the MTD. The average elimination half-life of CPI-0610 in these patients was 8.65
hours rather than the 21 hours predicted on the basis of preclinical data, resulting in lower
than predicted systemic exposure (AUC). Therefore, in order to minimize the number of
patients treated at suboptimal doses of CPI-0610, two additional dose doubling steps have
been added to the initial steps of the dose escalation scheme. These two additional dose
doubling steps are projected to bring the dose to approximately 40% of the MTD before
implementing the successively decreasing dose increments of the modified Fibonacci
algorithm. However, if significant CPI-0610-related toxicity is observed before completing
these two additional dose doublings then the doubling of doses will be stopped and the dose
escalation scheme will use step sizes no greater than those of the modified Fibonacci series,
i.e., 67, 50, 40, and 30-35%. Specifically, dose doubling will be stopped if at any given dose
level two or more patients experience CTCAE grade 2 CPI-0610-related toxicity or any one

 

Constellation Pharmaceuticals, Inc. Confidential 121
 

Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 129 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

patient experiences CTCAE grade 3 or higher CPI-0610-related toxicity during the first
cycle of treatment.

The dose of CPI-0610 will not be adjusted for body weight or body surface area; all patients
treated in the same cohort/at the same dose level will receive the same total milligram dose of
CPI-0610 per day.

This change also applies to the following sections of the protocol: SYNOPSIS, Section 3.1
(Overview of Study Design), Section 5.1.1 (Study drug administration).

Section 5.5.3 Provisional dose levels- Table 5-2 Provisional dose levels
Originally Written:

Table 5-2 Provisional dose levels

 

 

 

 

 

 

 

 

 

 

Dose Level’ | Percent Increase in Dose | CPI-0610 Dose | Schedule
-]* - 2 mg PO daily 14 consecutive days of treatment, 1-week break
1 - 6 mg PO daily 14 consecutive days of treatment, 1-week break
2 100 12 mg PO daily | 14 consecutive days of treatment, 1-week break
3 67 20-mePOdaily | 14 conseoutive days of treatment, 1-week break
4 30 30-mePO-daily | 14 consecutive days of treatment, 1-week break
5 40 42m2-PO-daily 14 consecutive days of treatment, 1-week break
6 35 S6-mgPO-daily | 14 consecutive days of treatment, 1-week break
7 35 7émePO-daily | 14 consecutive days of treatment, ]-week break
8 35 192 me-PO-daily | 14 consecutive days of treatment, 1-week break

 

 

 

 

 

 

Notes:
* The 2 mg daily dose is a dose that may be evaluated if the 6 mg daily dose is not well tolerated.
+ Doses between and higher than those shown in this table may be evaluated.

Changed to:

Table 5-2 Provisional dose levels

 

Dose Level’ | Percent Increase in Dose | CPI-0610 Dose Schedule

 

-1* - 2 mg PO daily 14 consecutive days of treatment, |-week break

 

 

 

 

 

 

Constellation Pharmaceuticals, Inc. Confidential 122
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 130 of 140

 

 

 

 

 

 

 

 

 

 

 

 

 

CPI1-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015
Dose Level’ | Percent Increase in Dose | CPI-0610 Dose Schedule
1 - 6 mg PO daily 14 consecutive days of treatment, 1-week break
2 100 12 mg PO daily 14 consecutive days of treatment, 1-week break
3 100 24 mg PO daily | 14 consecutive days of treatment, 1-week break
4 100 48 mg PO daily | 14 consecutive days of treatment, 1-week break
5 67 80 mg PO daily | 14 consecutive days of treatment, 1-week break
6 50 120 mg PO daily | 14 consecutive days of treatment, 1-week break
7 40 168 mg PO daily | 14 consecutive days of treatment, 1-week break
8 35 226 mg PO daily | 14 consecutive days of treatment, 1-week break
9 35 304 mg PO daily | 14 consecutive days of treatment, 1-week break
10 35 410 mg PO daily | 14 consecutive days of treatment, 1-week break

 

 

 

 

 

Notes:
* The 2 mg daily dose is a dose that may be evaluated if the 6 mg daily dose is not well tolerated.
+ Doses between and higher than those shown in this table may be evaluated.

Section 3.2 Number of patients

Originally written:

It is estimated that approximately 33 patients will be enrolled into this study. Assuming that
identification of the MTD requires the evaluation of 6 dose levels of CPI-0610, and requires the
evaluation of only 3 patients per dose level except for the MTD, which requires 6 patients, then
24 patients will be enrolled during the dose escalation part of the study.

Changed to:

It is estimated that approximately 36 patients will be enrolled into this study. Assuming that
identification of the MTD requires the evaluation of 7 dose levels of CPI-0610, and requires the
evaluation of only 3 patients per dose level except for the MTD, which requires 6 patients, then
24 patients will be enrolled during the dose escalation part of the study.

This change also applies to the following sections of the protocol: SYNOPSIS and Section 8.1.1
(Determination of sample size).

Section 4 Study population
Originally written:

The patients enrolled in this study will be adults (aged > 18 years) with a histologically or
cytologically confirmed diagnosis of multiple myeloma that has progressed despite-atteast-one

 

Constellation Pharmaceuticals, Inc. Confidential 123
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 131 of 140

CPI-0610
Clinical Trial Protocol: 0610-03 Version 4, 01 December 2015

 

line-of standard therapy—tn-addition, eligible patients wit have previously received treatment

with an immunomodulatory agent (e.g., thalidomide, lenalidomide) and with a proteasome
inhibitor (e.g., bortezomib, carfilzomib) unless the patient declined or is considered by the
investigator to not be a candidate for one or more of these standard therapies. Eligible patients
are required to have measurable disease, as defined in the study’s inclusion criteria.

Changed to:

The patients enrolled in this study will be adults (aged => 18 years) with a histologically or
cytologically confirmed diagnosis of multiple myeloma that has progressed following standard
treatment, and for which further effective standard treatment is not available. Eligible
patients should have previously received treatment with an immunomodulatory agent (e.g.,
thalidomide, lenalidomide) and with a proteasome inhibitor (e.g., bortezomib, carfilzomib)
unless the patient declined or is considered by the investigator to not be a candidate for one or
more of these standard therapies. Eligible patients are required to have measurable disease, as
defined in the study’s inclusion criteria.

This change also applies to the following sections of the protocol: SYNOPSIS, Section 3.1
(Overview of study design), Section 6.2 (Schedule of events).

 

Constellation Pharmaceuticals, Inc. Confidential 124
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 132 of 140

EXHIBIT F
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 133 of 140

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center Italo. biaggioni@vanderbilt.edu

 

September 4, 2018

Arthur J. Liederman, Esquire
Morrison Mahoney LLP

120 Broadway, Suite 1140
New York, NY 10271

RE: Spedale v. Constellation Pharmaceuticals, Inc.
United States District Court, District of Arizona Case No. 2:17-cv-00109

Dear Mr. Liederman,

This report is in response to your request that | provide, based on my education and experience,
an explanation of the respective roles and responsibilities of the sponsor Constellation
Pharmaceuticals, the IRB of record (Mayo Clinic) and investigators in the conduct of clinical trials
as it pertains to this case.

Professional Background

| am a Professor of Medicine and Pharmacology at Vanderbilt University Medical Center. | have
over 30 years of experience in clinical research with continuous funding by the National Institute
of Health. As such, | have been the Principal Investigator of dozens of Investigator-Initiated
research studies that have been submitted and approved by the IRB. | have also participated in
multiple clinical trials sponsored by industry.

| have been the Associate Director of Vanderbilt's Clinical Research Center sponsored by NIH
grant, and the founder of Vanderbilt's Clinical Trials Center that supports our faculty in their ability
to perform clinical research. | have served as member of the Conflict of Interest Committee and
have been the Chair of the Vanderbilt Pharmacy and the Therapeutics Committee.

In regards to my direct experience related to institutional review boards, | have been a member
of Vanderbilt's IRB for several years, and its Chair for two years. | was asked by the institution to
lead the reorganization of our IRB, which led to receiving the Vice-President Al Gore Hammer
Award in recognition to our streamlining efforts. Finally, | represented Vanderbilt in the foundation
of the Multicenter Academic Research Organization (MACRO), one of the earliest efforts to
provide an Academic Centralized IRB to facilitate multicenter trials.

Therefore, | have expertise in clinical research, the IRB review process and underlying federal
regulations.
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 134 of 140

ltalo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center Italo.biaggioni@vanderbilt.edu

 

Documents and items reviewed
In preparing this report, | have reviewed the following items:

e The Informed Consent approved by the Mayo Clinic on February 27, 2015 relating to
Clinical Trial Protocol: 0610-03

e Communications between the Mayo Clinic IRB and Dr. Bergsagel.

e Depositions of the physicians and clinical research staff of Mayo Clinic, Arizona, Drs.
Bergsagel and Fonseca, and Mr. Singh, and the deposition of Michael Cooper of
Constellation Pharmaceuticals.

e The clinical trial protocol 0610-03, and the investigators brochure for CPI-0610 (version 1
of May 23, 2014 and version 2 of April 5, 2016).

e Documents regarding current and past guidelines, regulations and laws pertaining to the
protection of human subjecis.

e Bi-weekly PI Teleconference Highlights (January 8 and 22, 2016).

e Medwatch safety reports related to two cases of previous mental confusion.

e Email communication between Mayo Investigators and Dr. Cooper.

e INC Research Analysis of Similar Events for IND Safety Reports

e The website content of the Mayo Clinic IRB.

e Mayo Clinic IRB documentation of review of the protocol and consent forms

e Informed Consent Documents from Tennessee Oncology, PLLC approved by the
Integreview Ethical Review Board, bates pages 16427-16562

e Informed Consent Documents from the University of Pennsylvania, bates pages 16563-
16767

e Informed Consent Documents from the Dana-Farber/Harvard Cancer Center, bates pages
16768-16872

Comments Regarding IRB Issues
1. Allclinical trials are required by Federal Regulations to be approved by an Institutional
Review Board that is independent of the Study Sponsor. The mandate and
responsibilities of the Institutional Review Boards are covered by the Code of Federal
Regulation 45 CFR §46.107:

1. Members of this review panel should possess “the professional competence
necessary to review specific research activities”,

2. Each IRB shall include at least one member whose primary concerns are in
scientific areas and at least one member whose primary concerns are in
nonscientific areas.

3. Each IRB shall include at least one member who is not otherwise affiliated with
the institution and who is not part of the immediate family of a person who is
affiliated with the institution

2. Under 21CFR56.111 it is the responsibility of the IRB to ensure that:
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 135 of 140

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center Italo.biaggioni@vanderbilt.edu

 

1. Risks to subjects are minimized

2. Risks to subjects are reasonable in relation to anticipated benefits, if any, to
subjects, and importance of the knowledge that may be expected to result.

3. Selection of subjects is equitable

4. Informed consent is sought from each prospective subject.

3. The Mayo Clinic IRB acted as the IRB of record for patients enrolled at the Mayo Clinic
on the clinical trial protocol 0610-03. The oversight authority of the Mayo Clinic IRB
derives from a Federalwide Assurance (FWA 00005001)’ on file with the Federal
Office for Human Research Protection (OHRP). Through the FWA, Mayo Clinic
commits to the Department of Health and Human Services (DHHS) that it complies
with the requirements in the HHS Protection of Human Subjects regulations covered
by the Code of Federal Regulation governing Human Subject Protection (45 CFR 46)’.

4. Under this Federalwide Assurance, the Mayo Clinic IRB is responsible for’:

1. Review all human research activities and document its findings regarding the
ethical considerations, scientific merit, and adherence to Federal regulations
and Mayo Clinic policies.

2. Review and monitor ongoing human research for adherence to the Federal
regulations and Mayo Clinic policies.

5. The Mayo IRB is independent and does not report to departments or individuals that
rely on the IRB review of his/her research."

6. The Mayo Clinic IRB was responsible for the review of Protocol 0610-03, its scientific
merit and potential risks associated with that protocol. It is also responsible for
reviewing, amending when appropriate, and approving the consent form.

7. The Mayo Clinic IRB is responsible for ensuring that all Investigators involved in clinical
research at that institution are adequately trained in responsible conduct of research
and are familiar with relevant regulations.

8. Under current guidelines of the Mayo Clinic IRB, its responsibilities include ensuring
that Mayo Clinic Investigators: '

1. Acquire the appropriate knowledge regarding human research protections,
ethics, and Federal regulations, applicable to his/her proposed research.

2. Assure that his/her key study personnel are sufficient in number to complete
proposed studies and are adequately trained and knowledgeable regarding
human research protections, ethical considerations, and Federal regulations
applicable to the proposed research.

3. Comply with training, monitoring, and human research protection requirements
as determined by the organization or IRB.
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 136 of 140

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center ltalo.biaggioni@vanderbilt.edu

 

9.

Current guidelines of the Mayo Clinic IRB also require that a plan be in place to obtain
consent?:

1. Recruitment and advertising activities.

2. Payment arrangement, if any.

3. The method(s) for obtaining informed consent, including where or how
communication will take place.

The amount of time planned for the consent process.

Method(s) for assessment of a subject's capacity to consent.

6. The protections that are planned to reduce potential subject's vulnerability to
coercion or undue influence during the consenting process.

7. The waiting period between discussion, decision, and enrollment.

8. Study team members who will meet with the prospective subject and obtain
informed consent. These individuals must be sufficiently trained,
knowledgeable about the research project in order to answer questions posed
by the subject, and must have IRB approval to obtain consent.

9. If the investigator has a preexisting relationship with a prospective subject, the
responsibility for the consent process will be delegated to another qualified
member of the study team to avoid the possibility of undue influence to
participate in the research.

ok

10. Moreover, pursuant to the Mayo Clinic’s guidelines, the IRB is responsible for

11.

determining whether the consent process is appropriate for the proposed research
activities, and if revision to the consent document or the consent process are
necessary; reviews the proposed research protocol and determines that the consent
document accurately reflects the purpose, risks, potential benefits if any, and
procedures as outlined in the research protocol, and contains all the requirements of
consent disclosure; determines whether documentation of informed consent is
appropriate for the proposed research activities, the subject population and the level
or risk; and determines if revisions to the consent process or consent document are
necessary.°

The Mayo Clinic’s guidelines also stated that its IRB is responsible for ensuring that
the consent documents, as submitted to the IRB, are approvable; that the consent
document is written in language that is understandable to the research project
population; that the consent document accurately described the risks and benefits
approved by the IRB initially, and at the time of research protocol modifications,
continuing review, submission of reportable events and other safety-related
information; and that the consent process minimizes the possibility of coercion or
undue influence and maximizes continued legally effective informed consent. Notably,
the Mayo Clinic IRB is responsible to ensure that any significant new findings or
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 137 of 140

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center italo.biaggioni@vanderbilt.edu

 

12.

13.

alterations to the risks and benefits that may relate to the subject's willingness to
continue participation will be provided to the subject.*

Thus, the Mayo Clinic IRB was responsible for ensuring the scientific review of
Protocol 0610-03, ensuring that the Consent Form informed potential participants of
their rights, the training of investigators involved in the conduct of this protocol, and
monitoring of the conduct of the trial. This responsibility is not only detailed in the Mayo
Clinic IRB FWA, its own Standard Operating Procedures, but also in the “Clinical Trial
Agreement” signed by Constellation Pharmaceuticals and Mayo Clinic Arizona:

1. “Institution desires to conduct such Trial in accordance with the protocol as
approved by the Federal Food and Drug Administration ("FDA") and the
institutional review board utilized by Institution for this Trial (the “IRB”).”

2. In furtherance of the foregoing obligations, Institution shall ensure that an IRB
as applicable, established and constituted in accordance with applicable laws
and regulations, oversees the conduct of the Study and is fully compliant with
21 C.F.R. § 56. Institution shall comply with the directives of the IRB respecting
the conduct of the Study, and shall notify Sponsor to the extent any such
directives vary from the Protocol. Institution shall obtain from each Subject,
prior to the Subject’s participation in the Study, a signed informed consent.”

1. “Informed Consent. Institution will obtain a written Informed Consent Form
(‘ICF”) for each Trial Subject that complies with Applicable Law and is
consistent with the Protocol. Institution will maintain a signed original of that
ICF in the Trial Subject’s record.”

Furthermore, the Mayo Clinic Investigators were responsible for complying with all
relevant regulations, including obtaining informed consent from the plaintiff.

Facts of the Case

1.

The evidence reviewed indicates that the Mayo Clinic IRB provided independent and
comprehensive review of Protocol 0610-03 and its Consent Form. The Mayo Clinic’s
IRB minutes are contained at bates pages 015765-015790 from 1/3/2014-1/29/2018.

The Mayo Clinic IRB Review Board complies with current regulations for
independence, and includes a lay person to ensure that the Consent Form adequately
explains potential risks.

It is common practice for the Sponsor (Constellation Pharmaceuticals) to prepare a
Study Protocol to be used uniformly on multiple study sites, and to prepare a draft of
the consent form.

It was the responsibility of the Mayo IRB to review the protocol, the balance of risk of
the study vs. the potential benefit to knowledge, and to review and amend the consent
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 138 of 140

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center Italo. biaggioni@vanderbilt.edu

 

form, if appropriate. There is evidence that the Mayo IRB reviewed several versions of

the Consent Form with approval dates of:
1. February 28, 2014

April 24, 2014

July 23, 2014

February 17, 2015

February 27, 2015

January 21, 2016

February 17, 2016

July 13, 2016

9. August 26, 2016

10. January 6, 2017

11. February 10, 2017

SNOT PWN

5. Several of these consent forms had drafts with annotations and amendments made,
indicating that Mayo IRB did not approve the Constellation consent form verbatim.

6. There are extensive minutes of the Mayo IRB meeting discussing this study and
requesting modifications to the consent form.

7. Informed consent was obtained from the plaintiff by Mayo Clinic investigators. The
consent form signed by the plaintiff was compliant with current federal regulations:

1. Page 1 of the consent form clearly informed the plaintiff of the research nature
of the study and the experimental nature of the drug (CFR 46.116(a)(1)).

2. Page 1 of the consent form also clearly outlined the rights of the plaintiff as a
volunteer participant. Including the following statements (CFR 46.116(a)(8)):

e “Taking part in this study is completely voluntary.”

e “You can choose not to participate.”

e “You are free to change your mind at any time if you choose to participate.”

e “Your decision won't cause any penalties or loss of benefits to which you're
otherwise entitled.”

e “Your decision won't change the access to medical care you get at Mayo
Clinic now or in the future if you choose not to participate or discontinue
your participation.”

3. Finally, the consent form clearly explained this was not a therapeutic trial, but
one to determine the highest dose that could be tolerated without significant
side effects: “The main purpose of this study is to determine the highest dose
of CPI-0610 that can be given without causing severe side effects. This is a
Phase 1 study, which means that CPI-0610 is in very early stages of testing in
humans.”
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 139 of 140

ltalo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center Italo.biaggioni@vanderbilt.edu

 

8. Testimony provided in the depositions of Mr. Singh and Drs. Bergsagel and Fonseca
indicate that personnel involved in the trial were experienced in clinical research and
underwent required training by the Mayo Clinic. It also indicates that the informed
consent process was followed using current guidelines.

9. Constellation Pharmaceuticals organized regularly schedule teleconferences to inform
investigators at the Mayo Clinic and the other sites (Tennessee Oncology, University
of Pennsylvania and Dana-Farber/Harvard Cancer Center) of the occurrence of
ongoing adverse events, including the occurrence of mental confusion in two cases
(Medwatch reports dated 7/23/2018 and 11/8/2015).

Therefore, in my opinion,

1. The Mayo Clinic IRB was contractually responsible for evaluating the risk/benefit ratio of
Protocol 0610-03; for ensuring that the consent document adequately reflected potential
risks and was written in a language that was understandable to patients to be recruited;
for making amendments to the consent form document as appropriate, and approving the
consent form, independently from Constellation Pharmaceuticals. Pursuant to the
institutional guidelines of the Mayo Clinic, it was the responsibility of the Mayo Clinic
investigators to ensure that informed consent was adequately obtained.

2. The available evidence indicates that Protocol 0610-03 underwent adequate IRB review,
including extensive and repeated amendments to the Sponsor’s draft of the Consent form.

3. The plaintiff was adequately informed of the nature of the study and potential risks,
including the possibility that, given the investigational nature of the drug, there were risks
that could not be known at the time of the study.

4. Constellation adequately informed Mayo Clinic investigators of other adverse events
occurring at other sites participating in this protocol, including instances of mental
confusion.

5. Itis in part the responsibility of the IRB and investigators to assess if the consent document
should be amended to reflect new significant risks. It is my opinion that based of the
available information at the time, these incidences occurred in medically complex patients
and would not have prompted an amendment of the consent form. Indeed, to my
knowledge no episodes of mania have been reported subsequently. Furthermore,
investigators at Tennessee Oncology, University of Pennsylvania, and Dana-
Farber/Harvard Cancer center, also received the same information related to these
episodes of confusion and they did not include this information in subsequent versions of
their consent documents.
Case 2:17-cv-00109-JJT Document 55-1 Filed 11/19/18 Page 140 of 140

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center ltalo.biaggioni@vanderbilt.edu

6.

In summary, it is my opinion based on my years of experience in clinical research, that
Constellation Pharmaceuticals, the Mayo Clinic’s IRB and Mayo Clinic investigators
complied with relevant federal regulations, and the procedures followed in this case
conform to standard practices. The Mayo Clinic IRB was responsible to approve a consent
form that informed the plaintiff of potential risks; and Mayo Clinic investigators were
responsible for obtaining informed consent of the patients. It is my opinion that the Mayo
Clinic IRB and Mayo Clinic investigators fulfilled these responsibilities. The consent
document amended and approved by the Mayo Clinic IRB, and signed by the plaintiff, was
in a format and language typically seen in clinical studies. The consent form clearly
identified the study as a phase | study, and defined the goal as to “determine the highest
dose of CPI-0610 that can be given without causing severe side effects” and informed the
patient that given the investigational nature of the drug, there were risks that could not be
known at the time of the study. It is also my opinion that based on routine practice, the two
instances of mental confusion, a condition clinically different from mania, occurred in
medically complex patients that would not have prompted an amendment of the consent
document.

Respectfully yours,

J &-

Italo Biaggioni, MD

References Cited:
httos:/Awww.mayo.edu/research/documents/1-inst-commitment-and-authoritypdf/doc-
10027286. Last accessed August 2018.
https://www.gpo.gov/fdsys/pkg/CFR-2016-title45-vol1 /pdf/CFR-20 16-title45-vol1-part46.pdf.
Last accessed August 2018.

httos://Awww,mayo, edu/research/documents/28-informed-consent-the-research-
subjectpdf/doc-10027563 Last accessed August 2018.

1.
